      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 1 of 168




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


SHIVA STEIN, Individually and on         ) Civil Action No. 1:20-cv-02030-JPB
Behalf of All Others Similarly Situated, )
                                         ) CLASS ACTION
                         Plaintiff,      )
                                         )
      vs.
                                         )
AARON’S INC., et al.,                    ) JURY TRIAL DEMANDED
                                         )
                         Defendants. )
                                         )


     LEAD PLAINTIFF’S COMPLAINT FOR VIOLATIONS OF THE
                 FEDERAL SECURITIES LAWS
        Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 2 of 168



                                       TABLE OF CONTENTS

                                                                                                                     Page
I.     NATURE OF THE ACTION .......................................................................... 2

II.    JURISDICTION AND VENUE .................................................................... 11

III.   PARTIES ....................................................................................................... 12

       A.       Plaintiff ................................................................................................ 12

       B.       Defendants ........................................................................................... 12

                1.       Corporate Defendant ................................................................. 12

                2.       Individual Defendants ............................................................... 12

IV.    SUBSTANTIVE ALLEGATIONS ............................................................... 16

       A.       Background ......................................................................................... 16

       B.       Aaron’s Multi-Billion Dollar Business Is Built on Preying on
                Vulnerable Consumers ........................................................................ 17

       C.       Aaron’s Is Dependent on Its AB and Progressive Segments .............. 21

       D.       Leading Up to the Class Period, Progressive Propels the
                Company’s Growth, and Aaron’s Engages in Illicit Activities to
                Revive Its Core Business..................................................................... 23

                1.       Aaron’s Acquires Progressive and Begins Transformative
                         Initiatives ................................................................................... 24

                2.       Aaron’s Engages in Anti-Competitive Activity at AB to
                         Suppress Increasing Competition ............................................. 26

                3.       Aaron’s Continues Its Transformative Initiatives and
                         Engages in Deceptive Conduct at Progressive to Inflate
                         Growth....................................................................................... 28



                                                         -i-
       Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 3 of 168




                                                                                                                Page


      E.    Throughout the Class Period, Aaron’s Concealed Two
            Unlawful Schemes and Misled the Market About the
            Company’s Profitability and Growth Prospects .................................. 35

      F.    Aaron’s Suffers Multiple Stock Declines as Its True Financial
            Condition Is Revealed Through a Series of Partial Disclosures ......... 43

V.    MATERIALLY FALSE OR MISLEADING STATEMENTS AND
      OMISSIONS ISSUED DURING THE CLASS PERIOD ............................ 45

      A.    Aaron’s and Progressive’s False and Misleading Financial
            Results ................................................................................................. 46

      B.    Fourth Quarter and Full-Year 2017..................................................... 50

      C.    First Quarter 2018 ............................................................................... 58

      D.    Second Quarter 2018: the Disclosure of the CIDs from the FTC
            Relating to Progressive’s Predatory and Deceptive Practices ............ 63

      E.    Third Quarter 2018: Higher Operating Expenses from the CIDs ....... 69

      F.    Fourth Quarter and Full-Year 2018..................................................... 77

      G.    First Quarter 2019: the Disclosure of a Second CID .......................... 83

      H.    Stifel Cross Sector Insight Conference ............................................... 90

      I.    Second Quarter 2019 ........................................................................... 93

      J.    Third Quarter 2019: Reduced 2019 Outlook and AB’s Consent
            Decree with the FTC ........................................................................... 99

      K.    The Truth Emerges ............................................................................ 108

VI.   POST-CLASS PERIOD REVELATIONS.................................................. 115


                                                    - ii -
         Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 4 of 168




                                                                                                                   Page


VII. BY FAILING TO DISCLOSE THE IMPACT OF PREDATORY,
     DECEPTIVE, AND ANTI-COMPETITIVE PRACTICES ON
     AARON’S GROWTH, DEFENDANTS VIOLATED SEC
     DISCLOSURE RULES ............................................................................... 118

VIII. ADDITIONAL SCIENTER ALLEGATIONS ........................................... 123

        A.      The Importance of Progressive and AB to the Company’s
                Operations ......................................................................................... 124

        B.      The FTC’s Findings Support an Inference of Defendants’
                Scienter .............................................................................................. 126

        C.      The Individual Defendants’ Substantial Experience, Significant
                Access to Data, and Monitoring of the Company’s Business ........... 129

        D.      The Magnitude of the Fraud .............................................................. 135

        E.      The Individual Defendants’ Motivation to Conceal Their
                Fraudulent Conduct ........................................................................... 136

IX.     LOSS CAUSATION/ECONOMIC LOSS .................................................. 142

        A.      July 26, 2018 ..................................................................................... 143

        B.      October 25, 2018 ............................................................................... 144

        C.      November 4, 2019 ............................................................................. 145

        D.      February 20, 2020.............................................................................. 146

X.      APPLICABILITY OF PRESUMPTION OF RELIANCE: FRAUD
        ON THE MARKET DOCTRINE................................................................ 149

XI.     NO SAFE HARBOR ................................................................................... 151

XII. CLASS ACTION ALLEGATIONS ............................................................ 154

                                                       - iii -
          Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 5 of 168




                                                                                                                   Page


COUNT I :.............................................................................................................. 156

         VIOLATION OF SECTION 10(b) OF THE EXCHANGE ACT AND
             RULE 10b-5 PROMULGATED THEREUNDER AGAINST
             ALL DEFENDANTS ........................................................................ 156

COUNT II : ............................................................................................................ 158

         VIOLATION OF SECTION 20(a) OF THE EXCHANGE ACT
             AGAINST THE INDIVIDUAL DEFENDANTS ............................ 158

PRAYER FOR RELIEF ........................................................................................ 160

JURY DEMAND ................................................................................................... 161




                                                         - iv -
       Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 6 of 168




      By and through its undersigned counsel, Lead Plaintiff Laborers Pension Trust

Fund for Northern Nevada (“Plaintiff”) alleges the following against Aaron’s Inc.

(“Aaron’s” or “Company”), John W. Robinson, III (“Robinson”), Steven A.

Michaels (“Michaels”), Ryan K. Woodley (“Woodley”), and Douglas A. Lindsay

(“Lindsay”) (collectively, “Defendants”), upon personal knowledge as to those

allegations concerning Plaintiff and, as to all other matters, upon the investigation

of counsel, which included, without limitation: (a) review and analysis of public

filings made by Aaron’s with the United States Securities and Exchange

Commission (“SEC”); (b) review and analysis of press releases and other

publications disseminated by certain Defendants and other related non-parties; (c)

review of news articles, securities analyst reports, and shareholder communications;

(d) review of other publicly available information concerning Defendants; (e)

investigation of factual sources; (f) interviews with former employees; and (g)

review of relevant Federal Trade Commission (“FTC”) litigation1. Many of the facts

supporting the allegations contained herein are known only to Defendants named

herein or are exclusively within their custody and control. Plaintiff believes that




1
  In the Matter of Aaron’s Inc., Dkt. No. C-4714 (FTC); FTC v. Prog Leasing,
LLC, No. 1:20-cv-01668-JPB (N.D. Ga.).

                                        -1-
       Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 7 of 168




substantial evidentiary support will exist for the allegations set forth herein after a

reasonable opportunity for discovery.

I.    NATURE OF THE ACTION
      1.     Plaintiff brings this federal securities class action on behalf of itself and

all other similarly situated persons or entities (“Class”) who purchased or otherwise

acquired the publicly traded common stock of Aaron’s between February 15, 2018

and February 19, 2020, inclusive (“Class Period”), seeking to pursue remedies for

violations of Sections 10(b) and 20(a) of the Securities Exchange Act of 1934

(“Exchange Act”), 15 U.S.C. §§78j(b) and 78t(a), and Rule 10b-5 promulgated

thereunder, 17 C.F.R. §240.10b-5.

      2.     This case concerns Defendants’ efforts to maintain Aaron’s growth and

mask the inevitable decline of the Company’s “core” segment, through undisclosed,

illicit, anti-competitive, and deceptive conduct within Aaron’s two largest business

segments, and the concealed negative impact that those activities would have on the

Company’s financial results and business prospects.

      3.     Aaron’s is a leading rent-to-own (“RTO”) company that provides

essential household items, including furniture, computers, and appliances. Aaron’s

targets “underserved, credit challenged” customers with the promise of more flexible

payment options and no credit check. In exchange for an initial fee and recurring

                                          -2-
       Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 8 of 168




weekly or monthly payments through Aaron’s rental contract, consumers can obtain

products that they otherwise could not purchase outright.      In most instances,

however, Aaron’s contracts result in financially strained consumers paying

anywhere from 1.5 to 12 times what the products are worth.

      4.    Throughout the Class Period, the Company was almost entirely

dependent upon its two largest segments, Aaron’s Business (“AB”)2 and Progressive

Leasing, Inc. (“Progressive”), which accounted for over 98% of the Company’s total

revenues. AB, referred to as Aaron’s “core” or legacy business, offers products

through Aaron’s stores and Aarons.com. Progressive is the Company’s virtual lease-

to-own segment.

      5.    Due to the Company’s vulnerable customer base, Aaron’s is regulated

by local, state, and federal laws, as well as oversight by government agencies such

as the FTC. For example, the Federal Trade Commission Act, 15 U.S.C. §41, et seq.

(“FTC Act”), prohibits “unfair methods of competition and unfair or deceptive acts

or practices in or affecting commerce.” See 15 U.S.C. §45. Because the structure




2
   The AB segment was created as of December 31, 2017 by combining the
Company’s previous Sales and Lease Ownership, Franchise, and Woodhaven
segments.

                                       -3-
       Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 9 of 168




of Aaron’s RTO contracts permits it to circumvent numerous requirements, such as

limits on interest rates, the FTC has increased its scrutiny of the RTO industry.

      6.       Historically, Aaron’s experienced continuous growth through brick-

and-mortar Aaron’s stores at the Company’s “core” AB segment.3 Leading up to

the Class Period, however, the “core” segment’s profitability and growth began to

decline as a result of increased competition and shifting consumer preferences to a

virtual market. Facing poor growth, and threatened by investor outrage, Aaron’s

was forced to adapt its traditional model. In 2014, the Company underwent a

management shake-up and expanded into the virtual marketplace by acquiring

Progressive.

      7.       From that time forward, Progressive became Aaron’s growth vehicle,

while Defendants desperately attempted, through various “strategic plan[s],”

“rigorous evaluation[s],” and “restructuring” initiatives, to return its “core” segment

to sustainable growth. For example, in the years leading up to the Class Period,

Progressive’s revenues increased dramatically by over 140% from full-years 2014




3
   Prior to December 31, 2017, the Company’s “core” business was AB Sales and
Lease Ownership division. After December 31, 2017, this segment was combined
with others to form AB.

                                         -4-
       Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 10 of 168




through 2016, while the Company’s “core” business faced a 7.6% decline for the

same period.

      8.       As a means to maintain Aaron’s appearance of continuous growth and

mask the inevitable decline of AB, leading up to and throughout the Class Period,

the Company engaged in illicit, anti-competitive, predatory, and deceptive conduct

in violation of the FTC Act at both AB and Progressive. First, in AB, Defendants

entered into anti-competitive “swap” agreements with the Company’s major

competitors, Rent-A-Center, Inc. (“RAC”) and Buddy’s Newco, LLC (“Buddy’s”),

designed and implemented to suppress competition in a given geographic region.

The swap agreement consisted as follows: when closing a store, Aaron’s would sell

its customer rental contracts to a competitor with a store nearby. In exchange,

Aaron’s would buy that competitor’s customer rental contracts for one of its

underperforming stores in another location. Both parties would then agree to close

and not to open any new stores in the respective locations of the sold customer rental

contracts.

      9.       Second, at Progressive, Defendants engaged in deceptive and predatory

practices to improperly boost Progressive’s revenues by hiding from consumers the

full price they were paying for products obtained through Progressive’s RTO

contracts. For example, while routinely advertising directly, or through its retailers,

                                         -5-
       Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 11 of 168




a “90 day payment option” or “90 days same as cash!,” Defendants failed to disclose

that even if the consumer paid off the merchandise within 90 days, they would still

pay the retail price of the merchandise, plus an initial payment or mark-up of up to

20% of the retail price.

      10.    Despite       these   practices,   the   Company regularly highlighted

Progressive’s and Aaron’s “record” growth, the Company’s “[c]hampion

compliance” with applicable regulations, and its customer-centric business model.

      11.    In addition, Defendants also misled investors about AB’s growth

prospects. Although it was clear to Defendants at the start of the Class Period that

AB’s continuous growth decline was inevitable in the long term, Defendants touted

the success of the Company’s initiatives meant to increase revenue growth (while

concealing that these initiatives were rooted in unlawful anti-competitive practices),

and promised AB’s return “to sustainable growth.”

      12.    Through these practices, Defendants were able to create the perception

that Aaron’s was experiencing significant and ongoing growth, while concealing that

such growth was obtained though illicit and misleading practices. As a result of

Defendants’ conduct, Aaron’s stock price soared, reaching a Class Period high of

$78.14 per share on October 29, 2019. Defendants were able to reap the benefits of



                                            -6-
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 12 of 168




their misrepresentations and omissions to the market by engaging in insider stock

sales for collective proceeds totaling over $13 million.

      13.    However, as Defendants later revealed through a series of partial

revelations, they were engaging in illegal conduct violating the FTC Act in both AB

and Progressive, and AB would never “return to sustainable growth.”          These

revelations had a negative impact on the Company’s financial results and growth

prospects, decimating Aaron’s stock price and causing significant harm to investors.

      14.    Negative news regarding the Company’s predatory and deceptive

practices began to emerge on July 26, 2018, when the Company announced its

second quarter 2018 (“2Q18”) financial results. Aaron’s revealed it had received

Civil Investigative Demands (“CIDs”) from the FTC related to “whether disclosures

related to financial products offered by the Company through [AB] and

[Progressive] are in violation of the Federal Trade Commission Act.” Defendants

attempted to assuage any investor concerns over the CIDs by misleadingly assuring

investors that it was “fully cooperating with the FTC” and in “compliance with the

FTC Act.” In response, the price of Aaron’s common stock fell 11% per share, to

close at $43.47 on July 27, 2018.       But for Defendants’ false assurances, the

Company’s stock price would have declined further.



                                        -7-
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 13 of 168




      15.   On October 24, 2018, additional news reached the market when

Defendants announced the Company’s third quarter 2018 (“3Q18”) financial results,

disclosing that Aaron’s reported a 12% increase in operating expenses for the

quarter, attributed in part to “expense and legal fees” surrounding the FTC

investigation. In response, Aaron’s stock price fell an additional 8.7%, to close at

$43.89 per share on October 25, 2018, on increased trading volume.

      16.   On April 25, 2019, the Company announced its first quarter 2019

(“1Q19”) financial results and stated it was facing yet another CID. This time, the

CID related to its anti-competitive activity at AB and whether “certain transactions

involving the [swap] of customer lease agreements . . . violated the FTC Act.”

      17.   The truth regarding the negative impact of the Company’s unlawful

practices and AB’s unsustainability began to more fully emerge on November 4,

2019, when Aaron’s announced its third quarter 2019 (“3Q19”) financial results.

Aaron’s revealed that the FTC was commencing an enforcement action against

Progressive relating to its deceptive and predatory practices and that the Company

had entered into a Consent Decree with the FTC regarding its anti-competitive swap

agreements. On this news, Aaron’s stock price fell 11.38%, to close at $65.46 per

share on November 5, 2019, on increased trading volume.



                                       -8-
        Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 14 of 168




        18.   Finally, on February 20, 2020, additional truth was more fully revealed

when Defendants announced Aaron’s fourth quarter 2019 (“4Q19”) and full-year

2019 (“FY19”) financial results. Defendants revealed a $175 million settlement with

the FTC regarding Progressive’s predatory practices, poor 4Q19 and FY19 results at

AB, and 2020 guidance below analyst expectations. The FTC settlement resulted in

“a $179 million pre-tax charge” and another $15 million in required “compliance

initiatives.” AB reported a 5.4% decrease in revenues for the quarter, “entered 2020

with a lower portfolio balance than 2019,” and Robinson admitted the Company

would be taking a more “prudent approach” to investing in AB going forward. As a

result, the Company reported a net loss of $107.1 million for the quarter, down

273.6% from the prior year’s period, and an earnings per share (“EPS”) decrease of

$2.49 per share, a decrease of 279.8% from the prior year’s period.

        19.   The market reacted accordingly, causing the Company’s stock price to

tumble over 19%, falling from a close of $56.15 per share on February 19, 2020, to

$45.45 per share on February 20, 2020.

        20.   All told, Aaron’s stock fell nearly 42% from its Class Period high of

$78.14 per share on October 29, 2019, to its closing price of $45.45 on February 20,

2020.



                                         -9-
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 15 of 168




      21.   Notably, Defendants’ fraudulent conduct was confirmed after the Class

Period through additional revelations. On February 25, 2020 and April 24, 2020,

respectively, the Company published its Consent Decrees with the FTC related to its

anti-competitive conduct at AB (“AB Consent Decree”) and predatory and deceptive

conduct at Progressive (“Progressive Consent Decree”). The Consent Decrees

prohibited the Company from any further improper conduct going forward and

confirmed the FTC’s belief that Aaron’s “violated” the FTC Act in both instances.

See Ex. A at 7; Ex. B at 2. On April 13, 2020 and May 5, 2020, Aaron’s announced

“a proposal to implement a holding company structure for Aaron’s,” to provide

“greater operational and financing flexibility.” Analysts reacted positively, noting

the new structure would prevent the Company’s segments (i.e., AB or Progressive)

from “legally infect[ing]” each other and “the flexibility to sell off an

underperforming segment” (i.e., AB).       Moreover, on May 7, 2020, Aaron’s

announced poor first quarter 2020 (“1Q20”) financial results at AB and disclosed

there was no longer any premium on AB’s market value versus its book value on

Aaron’s financial statements, forcing the Company to take a “$446.9 million

goodwill impairment charge.”




                                       - 10 -
       Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 16 of 168




II.    JURISDICTION AND VENUE
       22.   The claims asserted herein arise under and pursuant to Sections 10(b)

and 20(a) of the Exchange Act, 15 U.S.C. §§78j(b) and 78t(a), and Rule 10b-5

promulgated thereunder by the SEC, 17 C.F.R. §240.10b-5.

       23.   This Court has jurisdiction over the subject matter of this action

pursuant to Section 27 of the Exchange Act, 15 U.S.C. §78aa, and 28 U.S.C. §1331.

       24.   Venue is proper in this District pursuant to 28 U.S.C. §1391(b)-(c) and

Section 27 of the Exchange Act. Aaron’s principal executive offices are located in

this District, many of the acts and practices complained of herein occurred in

substantial part in this District, and Defendants disseminated materially false and

misleading statements complained of herein to Aaron’s shareholders from this

District.

       25.   In connection with the challenged conduct, Defendants, directly or

indirectly, used the means and instrumentalities of interstate commerce, including,

without limitation, the United States mails, interstate telephone communications,

and the facilities of the national securities markets.




                                         - 11 -
       Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 17 of 168




III.   PARTIES

       A.    Plaintiff
       26.   Lead Plaintiff Laborers Pension Trust Fund for Northern Nevada, as set

forth in the certification on file [ECF No. 9-2], incorporated by reference herein,

purchased Aaron’s securities at artificially inflated prices during the Class Period

and was damaged when the truth was revealed, as detailed herein. See also ECF No.

9-3.

       B.    Defendants
             1.    Corporate Defendant
       27.   Defendant Aaron’s Inc. is incorporated in Georgia, with its principal

executive offices located at 400 Galleria Parkway SE, Suite 300, Atlanta, Georgia

30339-3182. Aaron’s common stock trades on the New York Stock Exchange

(“NYSE”), an efficient market, under the ticker symbol “AAN.”

             2.    Individual Defendants
       28.   Defendant John W. Robinson, III has served as Aaron’s Chief

Executive Officer (“CEO”) since November 2014 and is a member of Aaron’s Board

of Directors. Robinson was previously Executive Vice President of Aaron’s and

CEO of Progressive. During the Class Period, Robinson engaged in insider sales of

Aaron’s common stock at inflated prices, for proceeds of approximately $6.6

million.
                                       - 12 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 18 of 168




      29.    Defendant Steven A. Michaels has served as Aaron’s Chief Financial

Officer (“CFO”) and President of Strategic Operations since February 2016.

According to Aaron’s, Michaels has “oversight for several key business functions

including analytics, business development and manufacturing.” Michaels joined

Aaron’s in 1995 and has held various positions within the Company. Prior to

becoming CFO, Michaels was the President of the Company from April 2014 until

February 2016. During the Class Period, Michaels engaged in insider sales of

Aaron’s common stock at inflated prices, for proceeds of approximately $1.9

million.

      30.    Defendant Ryan K. Woodley has served as CEO of Progressive since

January 2015. Woodley joined Aaron’s as Chief Operating Officer (“COO”) and

CFO in June 2013. During the Class Period, Woodley engaged in insider sales of

Aaron’s common stock at inflated prices, for proceeds of approximately $4.3

million.

      31.    Defendant Douglas A. Lindsay has served as the President of AB since

February 2016. During the Class Period, Lindsay engaged in insider sales of

Aaron’s common stock at inflated prices, for proceeds of approximately $791,000.

      32.    Defendants Robinson, Michaels, Woodley, and Lindsay are sometimes

collectively referred to herein as the “Individual Defendants.”

                                       - 13 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 19 of 168




      33.    During the Class Period, the Individual Defendants, as senior executive

officers and/or directors of Aaron’s, were privy to confidential and proprietary

information concerning Aaron’s financials and operations, growth initiatives, and

regulatory compliance. Because of their positions with Aaron’s, the Individual

Defendants had access to non-public information about the Company’s,

Progressive’s and AB’s business practices and growth prospects through access to

internal corporate documents, conversations and connections with other corporate

officers and employees, attendance at management and/or Board of Directors

meetings and committees thereof, and reports and other information provided to

them in connection therewith. Because of their possession of such information, the

Individual Defendants knew or recklessly disregarded that the adverse facts

specified herein had not been disclosed to, and were being concealed from, the

investing public.

      34.    The Individual Defendants are liable as direct participants in the wrongs

complained of herein. In addition, the Individual Defendants, by reason of their

status as senior executive officers and/or directors, were “controlling persons”

within the meaning of Section 20(a) of the Exchange Act, and had the power and

influence to cause the Company to engage in the unlawful conduct complained of



                                        - 14 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 20 of 168




herein. Because of their positions of control, the Individual Defendants were able

to, and did, directly or indirectly, control the conduct of Aaron’s business.

      35.    The Individual Defendants, because of their positions within the

Company, possessed the power and authority to control the contents of Aaron’s

quarterly reports, press releases, and presentations to securities analysts, money and

portfolio managers, and institutional investors, and, through them, to the investing

public. The Individual Defendants were provided with copies of the Company’s

reports and press releases alleged herein to be misleading prior to, or shortly after,

their issuance and had the ability and opportunity to prevent their issuance or cause

them to be corrected. Because of their positions within the Company, and their

access to material, non-public information, the Individual Defendants knew or

recklessly disregarded that the adverse facts specified herein had not been disclosed

to, and were being concealed from, the public, and that the positive representations

being made were then materially false and misleading. The Individual Defendants

had the opportunity to commit the fraudulent acts alleged herein and are liable for

the false and misleading statements pleaded herein.

      36.    As senior executive officers and/or directors and as controlling persons

of a publicly traded company whose stock was registered with the SEC, traded on

the NYSE, and governed by the federal securities laws, the Individual Defendants

                                        - 15 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 21 of 168




had a duty to promptly disseminate accurate and truthful information with respect to

Aaron’s business, including the negative financial impact that would result from the

Company’s failure to comply with the FTC Act, Progressive’s illegal, deceptive and

predatory practices, AB’s unlawful anti-competitive swap agreements, AB’s

inability to return to sustainable growth, and the Company’s future business

prospects, and to correct any previously issued statements that had become

materially misleading or untrue so that the market price of Aaron’s stock would be

based upon truthful and accurate information.         The Individual Defendants’

misrepresentations and omissions during the Class Period violated these specific

requirements and obligations.

IV.   SUBSTANTIVE ALLEGATIONS

      A.    Background
      37.   Established in 1955, Aaron’s is a “leader” in the over $8 billion RTO

industry which provides “underserved, credit-challenged” consumers with essential

household products including furniture, computers, appliances, mattresses, and

phones that they could not purchase outright.

      38.   While traditionally a brick-and-mortar business, Aaron’s recently

expanded into the virtual marketplace. As of December 31, 2019, the Company had

1,502 Aaron’s stores in 37 states, Canada, and Puerto Rico and an e-commerce


                                       - 16 -
       Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 22 of 168




platform, Aarons.com. The Company also operated virtual RTO services through

approximately 25,000 retail locations owned and operated by other companies and

e-commerce merchants, including Lowe’s, Big Lots, and Best Buy, in 46 states and

the District of Columbia.

      39.    Since inception, the Company has experienced significant growth, with

Aaron’s reporting almost $3.9 billion in revenues for 2019, and having

approximately 12,100 employees.

      B.     Aaron’s Multi-Billion Dollar Business Is Built on Preying on
             Vulnerable Consumers
      40.    The traditional Aaron’s customer lacks disposable funds and has

“limited access to traditional credit sources such as bank financing, installment credit

or credit cards.” In April 2000, the FTC issued a seminal report on the RTO industry,

finding that 73% of RTO customers had a high school education or less, and 59%

had household incomes of less than $25,000. Because Aaron’s agreements require

no down payments or credit checks, they are usually their customers’ only option.

      41.    Aaron’s rental agreements typically require an initial $49 to $79 fee and

a recurring weekly or monthly payment (usually 12 to 24 months). The rental

agreement automatically renews for as long as the consumer chooses to keep the

merchandise, creating a recurring revenue stream for Aaron’s. Customers may


                                         - 17 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 23 of 168




cancel the agreement at any time by returning the merchandise. Upon fulfillment of

the rental agreement, title then passes from Aaron’s to the consumer.

      42.    These rental agreements, however, do not come without a high cost.

While consumers are lured into these agreements with the promise of more flexible

payment options than traditional retailers, in most instances, consumers end up

paying significantly more than the item’s retail or cash price. For example, under

most RTO contracts, a customer will pay between $1,000 and $2,400 for a television,

stereo, or other major appliance worth as little as $200 retail, if used, and seldom

more than $600 retail, if new.4 This means that an already financially strapped RTO

customer will pay 1.5 to 12 times what a cash customer would pay in a traditional

retail store for the same household item. Id.

      43.    Keenly aware of its vulnerable customer base, Aaron’s distinguishes

itself from other RTOs by its “lower cost” and customer-centric business model.

Aaron’s also claims it has “[c]hampion compliance” with local, state, and federal

laws, and government agency regulations, like the FTC.




4
   See National Consumer Law Center et al., Comment Letter In the Matter of Rent-
to Own Store Swaps, FTC File No. 191-0074, at 5 (Mar. 20, 2020),
https://www.regulations.gov/document?D=FTC2020-0020-0002 (last visited July 6,
2020).

                                       - 18 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 24 of 168




      44.    The structure of Aaron’s RTO contracts, however, allows the Company

to circumvent the majority of consumer protection laws that otherwise govern the

lending or banking industry. For example, although RTO contracts are essentially a

loan resulting in what would be the equivalent of an interest rate of over 100%,

because they are labeled as “rent-to-own” as opposed to a standard credit or loan,

Aaron’s avoids state usury laws that otherwise limit the interest rates in standard

credit or loan transactions. Also, because RTO contracts are termed in weekly or

monthly intervals, with no obligation to renew, the disclosure requirements of

certain federal statutes, such as the Truth in Lending Act, are inapplicable.

      45.    Given these loop-holes, as Aaron’s acknowledges, “federal regulatory

authorities, such as the FTC, are increasingly focused on the subprime financial

marketplace in which the lease-to-own industry operates[.]” The FTC was created

in 1914, when President Woodrow Wilson signed the FTC Act into law. The FTC’s

mission is to protect consumers and competition. The FTC Act empowers the FTC

to “prevent unfair methods of competition and unfair or deceptive acts or practices

in or affecting commerce” and “seek monetary redress and other relief for conduct

injurious to consumers.” See 15 U.S.C. §45.

      46.    The FTC has a long history with the RTO industry, and Aaron’s

specifically. The FTC was one of the first government agencies to examine the RTO

                                        - 19 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 25 of 168




industry with its 2000 report. In 2003, the FTC performed a follow up to the 2000

report, finding that consumers living in states with stricter disclosure obligations

requiring the total purchase price on product labels were 30% less likely to use RTO

transactions with the intent to purchase than consumers living in other states. In

2011, the FTC testified before the House of Representatives Financial Institutions

and Consumer Credit Subcommittee of the Financial Services Committee and noted

concerns regarding the high prices charged for buying RTO products, and whether

consumers receive adequate disclosures about RTO transactions. In March 2014,

the FTC settled charges with Aaron’s regarding its “direct and vital role” in its

franchisees’ installation and use of software on rental computers that secretly

monitored consumers, including by taking webcam pictures of them in their homes.

      47.     Given the high mark-ups and minimal regulation, the RTO industry has

become “intensely competitive.” Aaron’s main competition comes from other

national, regional, and local operators of RTO stores, including RAC and Buddy’s,

virtual RTO companies, traditional and e-commerce retailers, and indirectly from

consumer finance companies and rental stores that do not offer their customers a

purchase option.    As a result of this increasing competition, the Company’s

relationship with its customers, including, “customer satisfaction” was “critical” to

its growth.

                                       - 20 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 26 of 168




      C.     Aaron’s Is Dependent on Its AB and Progressive Segments
      48.    Throughout the Class Period, Aaron’s conducted its business through

three operating segments: (a) AB; (b) Progressive; and (c) Dent-A-Med, Inc., d/b/a

the HELPcard® (“DAMI”), which provides second-look credit products originated

through federally insured banks.5 Most relevant here are AB and Progressive.

      49.    AB and Progressive accounted for a material amount of the Company’s

business. For full-years 2017, 2018, and 2019, AB reported stagnant revenue of $1.8

billion comprising approximately 53%, 47%, 45% of the Company’s total revenues,

respectively. At the same time, Progressive served as a “leader” in the ever-growing

RTO virtual market and reported steadily increasing revenues of $1.6 billion in 2017,

$1.99 billion in 2018, and $2.1 billion for 2019, comprising 46%, 52%, and 53.8%,

respectively, of the Company’s total revenues.

      50.    Historically, the Company’s “core” AB segment operated via

traditional brick-and-mortar, Aaron’s-branded stores. In the last decade, however,

AB has undergone numerous transitions to offer a more fulsome omni-channel

platform to include Aarons.com.




5
   In January 1, 2020, DAMI was merged into, and began operating as, Vive
Financial, LLC.

                                       - 21 -
       Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 27 of 168




      51.    AB offers products from popular brands like Philips, Samsung,

Whirlpool, Hewlett-Packard, LG, Simmons, and Ashley. Aaron’s prides itself on

AB’s Aaron’s-branded store concept, including merchandising, pricing, and

agreement terms, “designed to appeal to our target consumer market.” Because AB

customers traditionally come to Aaron’s stores to repeat shop, as well as pay their

bills, having Aaron’s stores in locations geographically convenient to its target

customers is key.

      52.    Established in 1999, Progressive was acquired by the Company in 2014

as part of Aaron’s “transformational” initiative to expand into the virtual RTO

market. Progressive has no stores of its own, and instead partners with retailers and

e-commerce websites like Best Buy to offer subprime consumers with virtual RTO

payment plans.

      53.    Unlike Aaron’s stores, which are located in geographic locations

central to Aaron’s consumer base, consumers learn about Progressive through

promotional advertising in store or via a retailer’s website, or from a sales pitch from

a Company-trained retail associate. Because Progressive employees are usually not

staffed in retail stores, Aaron’s provides “extensive, on-going, hands-on training to

all employees that interact” with Progressive’s customers. In addition to its standard



                                         - 22 -
       Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 28 of 168




monthly contracts, Progressive and its retailers highlight Progressive’s “90 Days

Same As Cash” or “early buy-out option” plans.

      54.    A customer applies for a Progressive plan online via a retailer’s website

or at a retailer’s store. Progressive uses a proprietary Internet-based platform known

as “Approve.Me” that allows consumers to apply for Progressive or an alternative

form of financing via the retailer (e.g., revolving credit with 0% interest for 12

months) through a single application process.

      55.    As of December 31, 2019, the division had over 1,072,000 customers

and provided lease-purchase solutions through approximately 22,000 retail locations

in 46 states and the District of Columbia, including e-commerce merchants.

Progressive, unlike it competitors, chooses not to operate in Minnesota, New Jersey,

Vermont, or Wisconsin, states that have stronger consumer protection laws,

including interest rate caps.

      D.     Leading Up to the Class Period, Progressive Propels the
             Company’s Growth, and Aaron’s Engages in Illicit Activities to
             Revive Its Core Business
      56.    Historically, Aaron’s experienced tremendous growth at its brick-and-

mortar RTO stores through new store openings, increased same store revenues, and

minimal competition. By 2013, however, Aaron’s faced a fundamental shift by

consumers away from the Company’s traditional in-store shopping experience

                                        - 23 -
       Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 29 of 168




towards a virtual marketplace. After years of consistently high, single-digit revenue

growth, the Company reported a 1% increase in total revenues to $2.235 billion for

2013 as compared to the prior year. At the time, Aaron’s was one of the largest RTO

businesses in the industry, behind competitor RAC, with over 2,150 stores.

       57.    The Company’s poor performance did not go unnoticed. By March

2014, the Company’s second largest shareholder, Vintage Capital Management,

LLC, demanded that Aaron’s independent directors “bring in a new management

team to stabilize and improve Aaron’s business or sell the company to someone who

is better able to run it.”

              1.     Aaron’s Acquires Progressive and Begins Transformative
                     Initiatives
       58.    Desperate to maintain its leadership role in the industry, Aaron’s

expanded its brick-and-mortar model to gain a foothold into the virtual marketplace.

In April 2014, the Company announced it had acquired a 100% ownership interest

in Progressive for $700 million. The Company described the Progressive acquisition

as “strategically transformational for the Company” and noted it “will continue to

strengthen our business.”

       59.    Aaron’s also revamped its executive structure, with both its COO, Dave

Buck (“Buck”), and CEO, Ron Allen (“Allen”), leaving the Company within a two-

month period, from July through August 2014. Upon departure, Allen noted the
                                       - 24 -
       Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 30 of 168




Company’s plans “to deliver improved results in our core business and the

transformational acquisition of the fast-growing” Progressive business.             In

November 2014, Robinson was named as CEO.

      60.    Throughout 2014, the Company also undertook a “rigorous evaluation”

of its declining core segment and implemented a “strategic plan” to reposition the

segment for long-term growth. The plan included “closing underperforming stores

and moderating store growth in new geographic markets to reduce costs.” By

closing an underperforming store, Aaron’s was able to transfer the revenue stream

from a closed store’s consumer contracts to another nearby Aaron’s store, thereby

maintaining its customers (who depended on the store being close by) and increasing

the profitability of the transferred-to store. Where Aaron’s did not have a nearby

store, it would often sell the closed store’s consumer rental contracts to a competitor

that did, rather than risk losing the value of the existing contracts by transferring

them to a more distant Aaron’s store.

      61.    From 2014 and leading up to the Class Period, Progressive propelled

the Company’s growth story, while Aaron’s undertook numerous “restructuring”

and other initiatives to maintain growth and return the diminishing “core” segment




                                        - 25 -
       Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 31 of 168




to profitability.6   For example, by the end of 2014, the Company’s revenues

increased 22.0%, to $2.7 billion compared to the previous year, due to over $500

million in revenue growth from Progressive, and despite a $40 million revenue

decrease from the Company’s “core” business. Given this success, in January 2015,

Woodley was promoted to CFO of Progressive.

             2.      Aaron’s Engages in Anti-Competitive Activity at AB to
                     Suppress Increasing Competition
      62.    In mid-2015, competition in the RTO industry increased exponentially

from both traditional retailers and other virtual lenders, and the “core” segment’s

growth was on the decline. Desperate to show the market that its legacy business

would return to greatness, in June 2015 (and throughout the Class Period), the

Company began engaging in illicit swap agreements with its competitors RAC and

Buddy’s to close down stores in a given geographic region to suppress competition.

See Ex. C at ¶¶1-5, 15-24.




6
    Initiatives in AB included “improved marketing and customer acquisition
strategies, improved collections and merchandise loss controls, optimization of
product mix, increases in customer retention and cost efficiency initiatives,”
introducing “next generation store concepts to appeal to our changing target
consumer market,” and “investing in improving our analytical capabilities to
optimize pricing, promotion and both product mix and product lifecycle
management[.]”

                                      - 26 -
       Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 32 of 168




      63.    The plan was simple: Aaron’s (or its competitors RAC and Buddy’s)

would close an underperforming store in a certain area where its competitors

operated and sell the consumer rental contracts to one of the nearby competitors in

exchange for that competitor agreeing to sell its consumer rental contracts in another

geographic region where that competitor was closing an underperforming store to

Aaron’s, RAC, or Buddy’s. Id. at ¶¶3, 15. Unlike traditional swap agreements, these

agreements included non-competition clauses whereby Aaron’s, Buddy’s, or RAC

and the nearby competitor each agreed to close any stores in the geographic location

associated with the consumer rental contracts being sold and not to open new stores

within a specified distance for a period of time. Id. at ¶¶4, 16.

      64.    By entering into these anti-competitive agreements, Aaron’s was able

to exit out of a poorly performing geographic market, ensure a favorable purchase

of its underperforming stores’ consumer rental contracts, and minimize the

competition in the areas where it continued to operate.

      65.    Despite advantages for Aaron’s, its anti-competitive agreements were

in direct violation of the FTC Act, which prohibits “unfair methods of competition.”

15 U.S.C. §45; Ex. C at ¶¶5, 23-24. Aaron’s stores are concentrated in regions easily

accessible by its vulnerable customers, known as repeat shoppers, who pay their bills

in person. By minimizing the number of RTOs in a region, Aaron’s and its

                                        - 27 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 33 of 168




competitors’ swap agreements were purposefully suppressing competition and the

numerous benefits it provides for financially strapped consumers, such as pricing,

quality, and service competition. Id. at ¶19; Ex. D at 1. As such, these swap

agreements were in clear violation of the FTC Act. Ex. C at ¶¶23-24.

      66.      For year-end 2015, the Company reported revenues of $3.180 billion,

an increase of 18% from the prior year, despite noting headwinds from increased

competition.        Again, the Company credited its success to Progressive, which

generated $1 billion in revenues for the period. Despite the Company’s illicit

activity, Aaron’s “core” business reported a $50 million revenue decline.

               3.      Aaron’s Continues Its Transformative Initiatives and
                       Engages in Deceptive Conduct at Progressive to Inflate
                       Growth
      67.      In January 2016, Aaron’s announced yet another senior management

shake-up: CFO Gilbert Danielson was stepping down to be replaced by Michaels,

and Lindsay was named President of AB. Commenting on the changes, Robinson

noted Aaron’s need for “new perspectives and relevant outside expertise.”

      68.      Also in 2016, still seeing declines in the “core” segment, and as a means

to continue its anti-competitive activity, the Company initiated a “restructuring

program.” The 2016 restructuring program entailed a “thorough review” of Aaron’s




                                          - 28 -
       Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 34 of 168




stores, including “the subsequent closure or planned closure of underperforming

stores.”

      69.    In addition, knowing that Aaron’s growth was becoming increasingly

dependent on Progressive, and with Defendants facing pressures to succeed, starting

in 2016 and continuing throughout the Class Period, Defendants engaged in yet

another illegal scheme. See Ex. E at ¶51. This time, Aaron’s used Progressive to

lure vulnerable customers into purchasing Progressive’s plans by purposefully

misrepresenting the exorbitant prices paid for Progressive’s products. Id. at ¶¶1, 9-

11, 15-46. In doing so, leading up to the Class Period, the Company was able to

artificially inflate Progressive’s growth and buy the Company time to turn AB’s

“core” profitability around.

      70.    Because Progressive has no stores, in most instances, consumers have

never heard of Progressive or its RTO plans when they go to a retail store or website.

Nor do they intend to purchase items using an RTO payment plan. The retail price

they see in the store or on the website is, therefore, the price they expect to pay. Id.

at ¶16. Consumers learn about Progressive from promotional materials (banners,

posters, brochures), via in-person sales pitches at retail stores, and through

advertisements on e-commerce sites after they have already decided to purchase an

item. These promotional materials and sales pitches were specifically designed to,

                                         - 29 -
       Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 35 of 168




and had the intended effect of, deceiving customers as to the total costs of

Progressive’s products, fees, and other costs. Id. at ¶¶18-25.

      71.    For example, from 2016 and throughout the Class Period, Progressive

routinely advertised its “90 day payment option,” but failed to adequately disclose –

or at all – that even if the consumer paid off the merchandise within 90 days, they

would still pay the retail price of the merchandise, plus an initial payment or mark-

up of up to 20% of the retail price. Id. at ¶44. If customers utilized Progressive’s

“[e]arly [b]uyout [o]ption” and purchased merchandise after renting it for 90 days,

they still paid Progressive a percentage of the remaining balance (typically 65%),

plus any amount then due or overdue. Id.

      72.    In addition, as part of the Company’s hands-on training, it taught retail

sales associates how to deceptively pitch Progressive’s plans though training

manuals known as “Retailer Procedures” (setting forth various requirements for

interacting with Progressive customers). Id. at ¶23. These “procedures” masked the

true cost of Progressive’s plans and directed sales associates to state there were no

extra fees, charges, or costs associated with Progressive’s RTO plans. For example,

in response to the question “What’s the interest rate like?” Progressive’s Retailer

Procedures advised its sales associates to state, “There actually isn’t an interest rate,

because it’s not a loan.” Id. at ¶24. In fact, the training noted that an “incorrect”

                                         - 30 -
       Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 36 of 168




answer to the question would be, “Well, there’s not an interest rate, but if there was

an interest rate, it would be something around this much[.]” Id.

      73.    Progressive also reviewed and approved deceptive marketing materials

prepared by retail stores for Progressive’s RTO plans. Id. at ¶19. Approved plans

included advertising that consumers would pay only the retail price, cash price, “90

day cash option,” “or “same as cash” price by using Progressive’s plans (excluding

any reference to additional fees, charges, or costs) or by explicitly stating that no

additional fees, charges, or costs existed. Id.

      74.    Progressive’s application and signing process via Progressive’s

proprietary “Approve.Me” platform also deceptively preyed on vulnerable

customers. Id. at ¶¶26-38. Approve.Me forced consumers through multiple web

pages with various links and fine-print, none of which fully and conspicuously

disclosed the total cost that a consumer was paying for a product via a Progressive

plan. Id. at ¶¶32-38.

      75.    These practices propelled Progressive’s revenues and related financials,

thereby increasing Aaron’s overall growth leading up to and throughout the Class

Period.

      76.    Because the Company’s predatory conduct deceived customers into

thinking they were paying less than they actually were, it resulted in increased

                                        - 31 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 37 of 168




customer non-payment or default. As a result, the Company’s accounts receivables,

and resulting bad debt, steadily trended upwards from 2016 throughout the Class

Period, which negatively impacted Progressive’s and the Company’s financial

position. As demonstrated in the chart below, Aaron’s consolidated accounts

receivables as a percentage of lease revenues consistently increased year-over-year,

for a total increase of 95.7% from 1Q16 to 4Q19. Likewise, Aaron’s bad debt as a

percentage of revenues increased consistently year-to-year, for a total increase of

107.9% from 1Q16 to 4Q19, and Progressive’s bad debt as a percentage of revenues

increased 42% from 1Q16 to 4Q19 and remained elevated throughout the Class

Period.7




7
   These calculations are based on the Company’s financial results. See ¶113, infra.
Starting January 1, 2019, the Company adopted Accounting Standards Codification
(“ASC”) 842, Leases, which resulted in the Progressive Leasing provision for
returns and uncollectible renewal payments being recorded as a reduction of lease
revenues and fees within Aaron’s condensed consolidated statements of earnings.
Prior to 2019, the Progressive provision for returns and uncollectible renewal
payments was reported as part of bad debt expense within the operating expenses in
the condensed consolidated statement of earnings. The percentage calculations for
1Q19 to 4Q19 for the three charts were adjusted to a pre-ASC 842 basis for
comparison purposes with periods prior to 2019.

                                       - 32 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 38 of 168




                       Calculation of Accounts Receivable Provision
                      Divided By Adjusted Reported Lease Revenue
                              2019       2018     2017       2016
                      1Q      6.3%       5.9%     4.9%       4.7%
                      2Q      7.7%       7.3%     6.4%       5.9%
                      3Q      9.2%       8.6%     8.0%       6.6%
                      4Q      9.2%       8.7%     7.8%       7.1%


                          Calculation of Consolidated Bad Debt
                         Divided By Consolidated Lease Revenue
                              2019      2018      2017      2016
                      1Q      5.7%      5.4%      4.3%      3.8%
                      2Q      6.2%      5.9%      5.0%      4.1%
                      3Q      8.0%      7.3%      6.7%      5.3%
                      4Q      7.9%      7.4%      6.6%      5.4%


                            Calculation of Progressive Bad Debt
                           Divided By Progressive Lease Revenue
                               2019      2018       2017     2016
                      1Q       9.7%      9.6%       8.7%     9.0%
                      2Q       10.3%     10.4%      9.7%     9.5%
                      3Q       12.9%     12.7%     12.7%     11.4%
                      4Q       12.7%     12.8%     12.1%     11.3%

      77.   As a result of its predatory conduct, Progressive received thousands of

complaints from consumers – 15,000 complaints from May 2017 through July 2018

alone – saying they were provided inaccurate or misleading information about

Progressive’s terms or charges. Ex. E at ¶¶11, 48.

      78.   Aaron’s deceptive and predatory conduct was in direct violation of the

FTC Act, which prohibits “unfair or deceptive acts or practices in or affecting

commerce.” 15 U.S.C. §45; Ex. E at ¶53. Because Aaron’s and Progressive were


                                          - 33 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 39 of 168




engaged in the marketing, offering for sale, or sale of RTO goods, and failed to

clearly conspicuously disclose the total cost of products purchased through

Progressive’s plans in a manner easily understandable by ordinary customers, they

were in direct violation of the FTC Act. 15 U.S.C. §45(a); Ex. E at ¶¶55-57.

      79.   This illicit activity helped Aaron’s to achieve “record” revenues of over

$3.2 billion, thanks to Progressive’s $1.2 billion in revenues for 2016, an 18%

increase from the prior year. Despite management changes, restructuring, and anti-

competitive conduct, however, the Company’s “core” segment still reported an 8.5%

decrease in revenues for 2016.

      80.   In 2017, leading into the start of the Class Period, while still attempting

to rebuild AB (and to continue hiding illicit conduct), Defendants initiated yet

another “restructuring program” to “further review” the Company’s Aaron’s stores

and “continue rationalizing its store base to better align with marketplace demand.”

      81.   By 3Q17, the Company reported that Progressive’s revenues were up

29.1%, from 3Q16 to $398.3 million, due in part to the Company’s undisclosed

predatory scheme. Despite two management changes, various “initiatives,” and

unlawful conduct to suppress competition, AB continued to report negative results,

including a 4.9% decline in revenues to $431.7 million, compared to 3Q16.



                                       - 34 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 40 of 168




      E.    Throughout the Class Period, Aaron’s Concealed Two Unlawful
            Schemes and Misled the Market About the Company’s
            Profitability and Growth Prospects
      82.   By the start of the Class Period, it became clear to Defendants that

Progressive, and Progressive alone, was the new avenue for the Company’s growth.

Any management changes or future initiatives would only prolong the inevitable:

AB would never return to sustainable growth.

      83.   As a means to maintain Aaron’s appearance of continuous growth and

mask the inevitable decline of AB, throughout the Class Period, Defendants

consistently touted both the Company’s and Progressive’s positive financial results

and consistent growth, while knowing and/or recklessly disregarding that

Progressive, and therefore the Company’s, overall growth was rooted in predatory

practices. Defendants further gave investors the false impression that AB would

“return to sustainab[l]e growth,” while knowing and/or recklessly disregarding that

AB’s declining growth was inevitable in the long-term. In light of the heightened

scrutiny of the RTO industry, Defendants continuously confirmed that Aaron’s was

operating lawfully, pursuant to standard business practices, and to its customers’

benefit (even after the Company received CIDs from the FTC), while failing to

disclose and/or recklessly disregarding that the Company’s anti-competitive and

predatory practices subjected the Company to an increased risk of government

                                      - 35 -
        Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 41 of 168




scrutiny and a negative impact on the Company’s financial position and growth

prospects.

        84.     The Class Period begins on February 15, 2018, when the Company

reported its fourth quarter 2017 (“4Q17”) and full-year 2017 (“FY17”) financial

results, and the Company’s illicit practices were in full swing, and known and/or

recklessly disregarded by Defendants.

        85.     By this time, Defendants had received thousands of customer

complaints stemming from their confusion on Progressive’s lease terms. In addition,

in 2018, Progressive conducted a review of its retailers’ online advertising and

determined that 18% misrepresented that Progressive’s plans offer “90 Days Same

as Cash” in its advertisements, while failing to disclose additional fees and costs.

See Ex. E at ¶21.

        86.     Due in part to Progressive’s undisclosed predatory and deceptive

practices, the 4Q17 press release reported “record revenues” of $3.4 billion for

FY17.         Defendants further highlighted the success and prospects of AB’s

“transformation program,” created to mask and pro-long AB’s inevitable decline.

For example, Robinson told investors that AB was “beginning to reap the benefits

from” its initiatives, focused on “revenue growth and cost improvement.”



                                        - 36 -
       Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 42 of 168




      87.    Defendants further assured investors that Aaron’s was operating a

lawful, consumer-focused, business model. For example, in the Company’s Annual

Report on Form 10-K for the quarter and year ended December 31, 2017, filed with

the SEC on March 1, 2018 (“2017 10-K”), Defendants claimed that Aaron’s focus

on “[c]hampion compliance” “with all laws and regulations governing our

company’s behavior” (including the FTC) to “position us for success over the long-

term” and that the Company was appropriately “disclos[ing] the terms of our lease

purchase transactions.” The 2017 10-K also falsely stated that Aaron’s “ensures

customer satisfaction is critical” and that its rental agreements “result in a lower cost

to own” than its competitors. In so doing, Defendants concealed from investors that

the Company was engaged in anti-competitive and deceptive conduct within its two

largest segments that would subject Aaron’s to increased risk of governmental

scrutiny, which would negatively impact the Company’s financial position in the

long term.

      88.    To conceal its illicit conduct at Progressive, during the 4Q17

conference call, Woodley misleadingly blamed increasing bad debt on standard

business practices, such as “a shift in invoice mix” and “optimized decisioning.”

      89.    Defendants also gave investors the false impression that store closures

at AB were the result of Aaron’s unilateral decision to “better align with marketplace

                                         - 37 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 43 of 168




demand,” when, in truth, they stemmed from AB’s anti-competitive swap

agreements with RAC and Buddy’s.

      90.    The market believed Defendants’ statements. In a February 15, 2018

analyst report, Jefferies LLC (“Jefferies”) commented on the “ongoing strength at

Progressive and a recovery in the core [AB].”

      91.    Throughout the next two quarters, Defendants reiterated their positive

statements about the Company’s “strong” growth, transformational initiatives at AB,

and “[c]hampion compliance,” while failing to disclose that unlawful conduct was

an integral part of the Company’s success. Indeed, the first quarter 2018 (“1Q18”)

press release credited Progressive’s 33% increase in revenue as the “drive[r]” of the

Company’s “significant revenue and earnings growth in 2018.” Defendants also

continued to mislead the market about AB’s growth prospects. For example, on the

1Q18 conference call, Robinson highlighted that the “results” of the “transformation

initiatives give us confidence” in driving future revenue growth. In the Company’s

Form 10-Q for 1Q18 (“1Q18 10-Q”) and Form 10-Q for 2Q18 (“2Q18 10-Q”),

Defendants also falsely attributed AB’s “store closures” throughout 2016 to 2018 to

standard business practices.

      92.    As a result of Progressive’s “record” growth (caused by Defendants’

undisclosed deceptive practices) and surmounting complaints, Aaron’s soon caught

                                       - 38 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 44 of 168




the attention of the FTC. In July 2018, the FTC served the Company with CIDs

related to the Company’s disclosure practices, which the Company publicly

disclosed in its 2Q18 10-Q after the market closed. The FTC CIDs “requested

documents and answers to written questions to determine whether disclosures related

to financial products offered by the Company through [AB] and [Progressive] are in

violation of the [FTC Act].” Defendants assuaged any investor concerns over the

CIDs by stating Aaron’s was “fully cooperating with the FTC” and “in compliance

with the FTC Act.”

      93.   Notably, by this point in time, unknown to investors, Progressive and

Defendants had already received at least 15,000 consumer complaints relating to

deceptive information about Progressive’s charges for RTO products. See Ex. E at

¶¶11, 48.

      94.   Following the Company’s disclosure regarding the CIDs, the price of

Aaron’s common stock fell 11%, or $5.38 per share, to close at $43.47 per share on

July 27, 2018.

      95.   By 3Q18, Defendants continued to tout the Company’s positive

financial results, crediting Progressive’s 26.6% increase in revenues and AB’s

“[b]usiness transformation initiatives” for “driving stronger financial performance”

at AB. At the same time, however, the FTC investigation into the Company’s

                                       - 39 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 45 of 168




predatory and deceptive practices took a minor toll on the Company’s profitability.

      96.   Aaron’s reported a 12% increase in operating expenses, which Aaron’s

attributed in part to “expense and legal fees” surrounding the FTC investigation. To

temper investor concern, however, in the Company’s Form 10-Q for its 3Q18

(“3Q18 10-Q”), Defendants continued to tout the Company’s “[c]hampion

compliance” and downplay any negative impact from the FTC investigation,

reiterating the Company’s “compliance with the FTC Act.”

      97.   On news of the Company’s higher-than-expected operating expenses,

due in part to expenses managing the CIDs, Aaron’s stock price fell 8.7%, or $4.16

per share, to close at $43.89 per share on October 25, 2018, on increased trading

volume.

      98.   Despite this small blip, the Company’s growth soared over the next few

quarters due to the Company’s illicit but undisclosed conduct, reassurances of FTC

compliance and cooperation, and AB’s supposed growth prospects. For example,

during the fourth quarter 2018 (“4Q18”) conference call, Robinson highlighted that

Progressive’s revenue “doubled from $1 billion in 2015 to $2 billion in 2018 while

maintaining consistently strong profitability.” On that call, Robinson also falsely

assured the market that the Company’s various initiatives would “help [AB] get back

to sustainable growth.”

                                       - 40 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 46 of 168




      99.   In January 2019, and as a means to disguise and prolong AB’s

inevitable decline, the Company began yet another “restructuring initiative” to

continue to close underperforming stores, “poising [AB] for more growth.” By

1Q19, the Company reported “over $1 billion in quarterly revenues for the first

time,” as “a result of continued strong invoice growth at Progressive [and]

improvements in [AB’s] same-store revenue trends[.]” Progressive’s predatory

practices, however, continued to impact the Company’s bad debt and accounts

receivables, with receivables as a percentage of revenues reaching 6.5%, up 5.5%

compared to 1Q18.

      100. The Company’s 1Q19 Form 10-Q (“1Q19 10-Q”) also disclosed that

the Company was under yet another FTC investigation, this time related to AB and

whether “certain transactions involving the [swap] of customer lease agreements . .

. violated the FTC Act.” The Company doubled-down on its efforts to conceal its

unlawful practices. Defendants again minimized any negative impact of the CIDs

by noting the Company’s cooperation with the investigation and confirming

“compliance with the FTC Act.” Defendants’ statements worked, with Jefferies

issuing an analyst report noting, “robust Progressive growth” and AB’s “recovery.”

      101. During a June 12, 2019 investor conference, Michaels highlighted

Progressive as an “outstanding acquisition and a great growth vehicle” and

                                      - 41 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 47 of 168




emphasized the “exciting” initiatives to “reinvigorat[e]” AB.

      102. Defendants raised guidance in the second quarter 2019 (“2Q19”) due

to “strength” in Progressive, and Lindsay falsely assured the market that AB was

“rebound[ing].” Despite being under investigation by the FTC for CIDs (regarding

conduct the Company had been committing for multiple years), Defendants

continued to reiterate their “compliance” with the FTC Act to investors and

customer-centric business model. Knowing, but failing to disclose, that the FTC

was on the verge of putting a stop to Aaron’s anti-competitive activity surroundings

store closures, Defendants decided to cease any “large scale closures between now

and the end of the year[.]” In total, Defendants had closed approximately 277 stores

from 2016 to 2Q19.

      103. Taking advantage of the Company’s artificially inflated stock price,

Defendants sold substantial amounts of Aaron’s common stock. Robinson sold

14.6% of his holdings for proceeds of $6,581,195; Woodley sold 26.7% of his

holdings for proceeds of more than $4,272,316; Michaels sold 18.9% of his holdings

for proceeds of $1,975,564; and Lindsay sold 15.1% of his shares for proceeds of

more than $790,000.

      104. Defendants’ misstatements and omissions had their intended effect, as

the price of Aaron’s common stock was artificially inflated throughout the Class

                                       - 42 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 48 of 168




Period, reaching as high as $78.14 per share on October 29, 2019.

      F.    Aaron’s Suffers Multiple Stock Declines as Its True Financial
            Condition Is Revealed Through a Series of Partial Disclosures
      105. On November 4, 2019, the Company revealed that despite the

Company’s year-plus of downplaying the negative financial impact of the July 2018

CIDs, the FTC was commencing an enforcement action against Progressive. The

Company also disclosed that in August 2019, the Company had entered into a

Consent Decree with the FTC regarding its anti-competitive swap agreements at AB.

      106. On this news, Aaron’s stock price fell 11.38%, or $8.41 per share, to

close at $65.46 per share on November 5, 2019, on increased trading volume.

      107. Then, on February 20, 2020, Aaron’s shocked the market by

announcing it reached a $175 million settlement with the FTC regarding

Progressive’s predatory practices, poor 4Q19 and FY19 results for AB, and 2020

guidance below analyst expectations.

      108. Aaron’s revealed that the FTC settlement, which resulted in “a $179

million pre-tax charge” had a direct and negative impact on the Company’s 4Q19

financial performance. Despite the Company’s positive statements touting AB’s

return to sustainable growth, AB reported a 5.4% decrease in revenues for the

quarter, and Defendants revealed that the segment “entered 2020 with a lower

portfolio balance than 2019.” After steady growth, the Company now reported a net
                                       - 43 -
         Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 49 of 168




loss of $107.1 million for the quarter, down 273.6%, from the prior year’s period,

and an EPS decrease of $2.49 per share, or 279.8% compared to prior year’s period.

The Company would also have to undertake significant compliance reforms, to the

tune of $15 million. Importantly, Robinson admitted it had been “tough” to manage

“transformation” in the Company’s “core” to maintain “near-term profitability” and

that going forward, the Company would take a more “prudent approach” to investing

in AB.

      109. On this news, the price of Aaron’s stock tumbled, falling 19.06%, or

$10.70 per share, from a closing price of $56.15 per share on February 19, 2020, to

$45.45 per share on February 20, 2020, on unusually heavy trading volume.

      110. Analysts were stunned by the Company’s disclosures and reacted

negatively. In a February 20, 2020 analyst report, for example, Janney Montgomery

Scott LLC (“Janney”) stated that Aaron’s “lost $1.60 per share in 4Q:19,” in large

part due to the $175 million settlement.         SunTrust Robinson Humphrey, Inc.

(“SunTrust”) noted that “the company could have done a better job communicating

the issues with the core business[.]”

      111. In total, Aaron’s stock fell nearly 42% from its Class Period high of

$78.14 per share on October 29, 2019, to close at $45.45 on February 20, 2020.



                                        - 44 -
       Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 50 of 168




V.     MATERIALLY FALSE OR MISLEADING STATEMENTS
       AND OMISSIONS ISSUED DURING THE CLASS PERIOD
       112. Throughout the Class Period, Defendants misrepresented and

concealed the true extent of the negative impact that Progressive’s predatory and

deceptive practices would have on the Company’s operations, financial results, and

business prospects. Similarly, Defendants’ statements also gave investors the false

impression that AB would “return to profitability” and misrepresented and concealed

that the Company was engaged in anti-competitive conduct at AB to suppress

competition in certain geographic areas. Defendants also misrepresented that the

Company’s and Progressive’s respective growth, and various initiatives in AB, were

the result of lawful and diligent business practices, but failed to disclose that, in truth,

the Company’s undisclosed illicit practices were integral to the Company’s success

and business prospects.       When Defendants chose to inform investors of the

Company’s strategies, growth, and future business prospects, they were under a duty

to disclose that their unlawful conduct within the Company’s two largest business

segments further subjected the Company to an increased risk of regulatory scrutiny

that would (and did) negatively impact the Company’s financial performance.

Defendants, however, failed to reveal this material information and, instead, omitted

and concealed it from investors.


                                           - 45 -
          Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 51 of 168




         A.         Aaron’s and Progressive’s False and Misleading Financial Results
         113. The Class Period begins on February 15, 2018. On that date, Aaron’s

issued a Form 8-K, signed by Michaels, that enclosed a press release announcing

4Q17 and FY17 results. Throughout the Class Period, the Company issued Aaron’s

consolidated financial results and separate financial results for each business

segment, including Progressive, for each quarterly period and FY17 and full-year

2018 (“FY18”), as referenced in the charts below:

                                                              Aaron's
                           4Q17                   FY17                   1Q18                  2Q18                   3Q18
                        (% change)             (% change)             (% change)            (% change)             (% change)
                      $884.6 M               $3.38 B                $954.8 M              $927.9 M               $953.1 M
Revenue                                      (+5.5%)1               (+13%)                                       (+13.6%)
                      $177.6 M               $292.5 M               $52.2 M               $38.5 M                $43.7 M
Net Earnings                                                                                                     (+72.5%)
Non-GAAP Net $47.0 M                         $184.7 M               $58.3 M               $59.6 M                $48.642 M
Earnings
              $2.46                          $4.06                  $0.73                 $0.54                  $0.62
Diluted EPS                                                                                                      (+77.1%)
              $89.9 M                        $362.7 M               $94.1 M               $97.0 M                $82.5 M
Adj. EBITDA (+21.7%)                                                                                             (+21.8%)
Non-GAAP      $0.65                          $2.56                  $0.81                 $0.84                  $0.69
Diluted EPS                                                                                                      (+60.5%)
Consolidated  $783.202 M                     $3.0 B                 $870.067 M            $845.938 M             $880.871 M
Lease Revenue (+15.7%)                       (+7.9%)                (+17.0%)              (+17.8%)               (+16.6%)
("CLR")
1. Where Defendants’ statements of reported financial results included a percentage comparison to the prior years period, that
percentage change is noted.




                                                               - 46 -
          Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 52 of 168




                                                       Aaron's
                           4Q18                   FY18          1Q19                           2Q19                   3Q19
                        (% change)             (% change)    (% change)                     (% change)             (% change)
Revenue1              $993.2 M               $3.828 B      $1.012 B                       $968.1 M               $963.8 M
              (+12.3%)2                                    (+11.4%)                       (+10.3%)               (+8.4%)
Net Earnings  $61.7 M                        $196.210 M             $56.1 M               $42.7 M                $39.8 M
              (-65.2%)
Non-GAAP Net $70.762 M                       $237.474 M             $74.311 M             $63.905 M              $50.067 M
Earnings
Diluted EPS   $0.89                          $2.78                  $0.82                 $0.62                  $0.58
              (-63.8%)
Adj. EBITDA $112.7 M                         $386.239 M             $115.2 M              $107.4 M               $87.1 M
              (+25.3%)                                              (+22.4%)              (+10.7%)               (+5.6%)
EBITDA as a % 11.3%                          N/A                    11.4%3                11.1%                  9.0%
of Revenue
Non-GAAP      $1.02                          $2.78                  $1.08                 $0.93                  $0.73
Diluted EPS   (+56.9%)                                              (+33.3%)              (+10.7%)               (+5.8%)
Consolidated  $909.542 M                     $3.506 B               $944.157 M            $907.565 M             $906.776 M
Lease Revenue (+16.1%)                                              (+14.6%)              (+14.0%)               (+11.0%)
("CLR")4
1. Starting in 2019, the Company adopted ASC 842 related to lease accounting and provided Aaron's revenue numbers and revenue
percentage changes for 1Q19, 2Q19 and 3Q19 consistent with that new accounting standard.

2. Where Defendants’ statements of reported financial results included a percentage comparison to the prior years period, that
percentage change is noted.


3. For 1Q19, 2Q19 and 3Q19, the Company provided Aaron's EBITDA as a percentage of revenue consistent with the 2019 adoption
of ASC 842.


4. For 1Q19, 2Q19 and 3Q19, the Company provided CLR numbers and percentage changes consistent with the 2019 adoption of
ASC 842.




                                                              - 47 -
          Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 53 of 168




                                                      Progressive
                           4Q17                   FY17           1Q18                          2Q18                   3Q18
                        (% change)             (% change)     (% change)                    (% change)             (% change)
Revenue               $428.5 M               $1.57 B        $486.5 M                      $483.7 M               $504.4 M
                      (+32.3%)
                                   1         (+26.6%)       (+32.9%)                      (+29.5%)               (+26.6%)
Earnings              $38.5 M                $140.2 M               $35.0 M               $44.6 M                $40.839 M
EBITDA                $50.0 M                $187.8 M               $46.2 M               $55.8 M                $51.7 M
                                                                                                                 (+31.6%)
EBITDA as a % 11.7%                          12.0%                  9.5%                  11.5%                  10.3%
of Revenue
Progressive   $428.517 M                     $1.566 B               $486.517 M            $483.666 M             $504.407 M
Lease Revenue
         3
("PLR")
1. Where Defendants’ statements of reported financial results included a percentage comparison to the prior years period, that
percentage change is noted.



                                                      Progressive
                           4Q18                   FY18           1Q19                          2Q19                   3Q19
                        (% change)             (% change)     (% change)                    (% change)             (% change)
Revenue1              $524.4 M               $1.999 B       $523.4 M                      $516.3 M               $528.9 M
                      (+22.4%)2                             (+19.0%)                      (+19.1%)               (+20.1%)
Earnings              $54.6 M                $175.015 M             $55.4 M               $58.4 M                $53.5 M
EBITDA                $65.5 M                $219.277 M             $65.3 M               $68.2 M                $62.9 M
                      (+31.2%)                                      (+41.2%)              (+22.3%)               (+21.5%)
EBITDA as a %
                                                                            3
of Revenue    12.5%                          N/A                    12.5%                 13.2%                  11.9%
Progressive
Lease Revenue
         4
("PLR")               $524.391 M             $1.998 B               $523.401 M            $516.333 M             $528.850 M
1. Starting in 2019, the Company adopted ASC 842 related to lease accounting and provided Progressive's revenue numbers and
revenue percentage changes for 1Q19, 2Q19 and 3Q19 consistent with that new accounting standard.

2. Where Defendants’ statements of reported financial results included a percentage comparison to the prior years period, that
percentage change is noted.


3. For 1Q19, 2Q19 and 3Q19, the Company provided Progressive's EBITDA as a percentage of revenue consistent with the 2019
adoption of ASC 842.


4. For 1Q19, 2Q19 and 3Q19, the Company provided PLR numbers consistent with the 2019 adoption of ASC 842, but did not
provide PLR percentage changes consistent with that new standard.



                                                               - 48 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 54 of 168




      114. Defendants’ statements on February 15, 2018 (4Q17 and FY17), April

25, 2018 (1Q18), July 26, 2018 (2Q18), October 25, 2018 (3Q18), February 14, 2019

(4Q18 and FY18), April 25, 2019 (1Q19), July 25, 2019 (2Q19), and November 4,

2019 (3Q19), as set forth above in ¶113, were materially false or misleading or

omitted material facts. Specifically, Defendants’ statements reporting Aaron’s and

Progressive’s respective financial performances for 4Q17, FY17, 1Q18, 2Q18,

3Q18, 4Q18, FY18, 1Q19, 2Q19, and 3Q19 misrepresented and concealed that

Aaron’s was using illegal, predatory, and deceptive practices at Progressive, in

violation of the FTC Act, to artificially inflate the Company’s and Progressive’s

revenues, earnings, and earnings before interest, taxes, depreciation, and

amortization (“EBITDA”), and to give investors the false impression of continuous

growth. In reality, but for Defendants’ illegal practices, Aaron’s and Progressive’s

financial results would have been much lower. In addition, Defendants’ unlawful

practices at Progressive subjected the Company to increased risk of government

intervention that would, and did, negatively impact the Company’s profitability and

financial performance, including a $175 million monetary penalty by the FTC at the

end of the Class Period. See ¶¶67-111, supra.




                                       - 49 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 55 of 168




      B.     Fourth Quarter and Full-Year 2017
      115. In addition to Aaron’s and Progressive’s false financial results,

beginning on February 15, 2018 and continuing throughout the Class Period,

Defendants also regularly misled investors through issuance of press releases and

SEC filings such as Forms 10-Q and 10-K, and during conference calls and at

investor conferences.

      116. As noted above in ¶113, in the February 15, 2018 release, both Aaron’s

and Progressive reported positive financial results in 4Q17 and FY17. In contrast,

AB reported mixed financial results including a revenue decline of 3.6% to $446.9

million and 8.4% to $1.78 billion for 4Q17 and FY17, respectively; same store sales

revenue decreases of 5.4% and 7% for 4Q17 and FY17, respectively; and increased

EBITDA compared to prior years periods.8

      117. In the Company’s release, Robinson highlighted that the Company

“delivered record revenues, EBITDA and non-GAAP diluted EPS for the full year

while making strategic investments in each of our businesses to support long-term

growth.”




8
    Throughout this section, AB’s financial results and metrics are not alleged to be
false and misleading, but instead are included for context.

                                       - 50 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 56 of 168




      118. Despite the mixed financial results at AB, in the release, Robinson

assured the market of the success of the Company’s transformation “initiatives” that

were focused on “revenue growth and cost improvement,” noting, “we are beginning

to reap the benefits from our transformation program.”

      119. The release further reported that AB “closed or consolidated eleven

Company-operated stores” and “sold one Company-operated store to a third

party[,]” as a result of the Company’s restructuring “program to identify, close and

consolidate underperforming stores and right size the Company’s store footprint in

existing markets.”

      120. On February 15, 2018, Aaron’s hosted a conference call with analysts

and investors to discuss the Company’s 4Q17 and FY17 financial results and 2018

outlook.   During the call, Robinson, Woodley, Lindsay, and Michaels spoke

positively about the Company’s financial results and operations. For example,

Robinson spoke of the “exceptional growth from Progressive.” Woodley added that

Progressive “deliver[ed] [its] strongest revenue growth in 2017[.]” He further

stated, “We finished 2017 with bad debt expense of 10.9% and expect 2018 to be

higher as a result of a shift in invoice mix and the further optimized decisioning[.]”

      121. Robinson further stated that “many of our leading indicators are

positive, which gives us increasingly optimistic expectations about the [AB] business

                                        - 51 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 57 of 168




going forward.” Notably, Robinson stated that the Company was “moving forward

with operating initiatives” to “improve our competitive position.”

      122. Lindsay reiterated that the Company had “solid momentum in our

transformation initiatives” at AB, with “significant potential to drive top line

growth, [and] improve customer experience[.]”

      123. In response to an analyst’s question, Robinson specifically discussed

Aaron’s competitive landscape, including RAC. He falsely told investors that “the

competitive environment continues to be robust from both sides of the business,”

and confirmed that Defendants “haven’t honestly seen any difference from Rent-A-

Center. They’re a good competitor and remain that in the market,” while failing to

disclose that at the time, the Company, through AB, was engaged in unlawful

conduct with RAC to suppress competition.

      124. Analysts were quick to comment on Progressive’s strong revenue

growth for 4Q17 and AB’s return to long-term profitability. For example, on

February 15, 2018, Jefferies highlighted “ongoing strength at Progressive and a

recovery in the core Aaron’s business.” On the same day, SunTrust issued an analyst

report stating, “we believe the legacy Aaron’s business has stabilized” and we expect

“ongoing acceleration for Progressive[.]”       Likewise, on February 16, 2018,

Northcoast Research Partners, LLC (“Northcoast”) issued a report stating Aaron’s

                                       - 52 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 58 of 168




“performance crushed our forecast” and that “Progressive once again stole the

show[.]”

      125. After the market closed on March 1, 2018, Aaron’s filed its 2017 10-K,

which was signed by Robinson and Michaels. The 2017 10-K included certifications

pursuant to the Sarbanes-Oxley Act of 2002 (“SOX”), signed by both Robinson and

Michaels, which stated that:

      Based on my knowledge, this report does not contain any untrue
      statement of a material fact or omit to state a material fact necessary
      to make the statements made, in light of the circumstances under which
      such statements were made, not misleading with respect to the period
      covered by this report; (“SOX Statements”).

      126. The 2017 10-K confirmed the Company’s previously announced

financial results and financial position for 4Q17 and FY17.

      127. In the 2017 10-K, Defendants acknowledged that the Company was

extensively regulated by, among others, the FTC, and made materially false and

misleading statements and/or omitted material facts concerning the Company’s

compliance with such regulations. For example, the 2017 10-K highlighted that in

response to changing market conditions, including “increased competition,”

Defendants were “executing a strategic plan that focuses on . . . [c]hampion

compliance” to “position us for success over the long-term,” stating:

      Champion compliance - Aaron’s, Inc. is a large and diverse company
      with thousands of daily transactions that are extensively regulated and
                                       - 53 -
       Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 59 of 168




      subject to the requirements of various federal, state, and local laws and
      regulations. We continue to believe and set expectations that long-term
      success requires all associates to behave in an ethical manner and to
      comply with all laws and regulations governing our company’s
      behavior. (“Compliance Statements”)
      128. In the 2017 10-K, Defendants also falsely assured investors that the

Company was adequately disclosing the “terms of [its] lease purchase transactions,”

stating:

      Our long-established policy in all states is to disclose the terms of our
      lease purchase transactions as a matter of good business ethics and
      customer service. We believe we are in material compliance with the
      various state lease purchase laws.

      129. The 2017 10-K also falsely assured investors of the Company’s

“commitment” to its customers and the consumer focused nature of Aaron’s business

model, stating:

      A critical component of the success in our operations is our commitment
      to developing good relationships with our customers. The Company
      consistently monitors consumer interests and trends to ensure that our
      business model is aligned with our customer’s needs. The Company
      believes that building a relationship with the customer that ensures
      customer satisfaction is critical because customers of Progressive
      Leasing and Aaron’s store-based and e-commerce operations have the
      option of returning the leased merchandise at any time. Our goal,
      therefore, is to develop positive associations about the Company and
      our products, service, and support in the minds of our customers from
      the moment they enter our showrooms and the showrooms of our retail
      partners. We demonstrate our commitment to superior customer service
      by providing customers with access to product through multiple
      channels, including Progressive Leasing’s . . . network of retail partner


                                       - 54 -
       Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 60 of 168




      locations, and Aaron’s store-based operations.             (collectively,
      “Customer Service Statements”).

      130. Also, in the 2017 10-K, the Company “distinguish[ed]” itself from

“competitors” by “offering high levels of customer service” and “offering lease

ownership agreements that result in a lower cost to own” (collectively, “Strategy

Statements”).

      131. Discussing store closings at AB, the 2017 10-K further commented on

the Company’s 2017 and 2018 restructuring programs and made false and

misleading statements and/or omissions regarding the Company’s supposedly

unilateral decision to close underperforming Aaron’s stores. For example, the 2017

10-K stated that “the Company closed 123 underperforming Company-operated

stores throughout 2016 and 2017” and “closed 15 underperforming Company-

operated stores during 2017 and anticipates closing an additional eight stores in the

first six months of 2018.” The 2017 10-K also misleadingly attributed the closure of

under-performing Aaron’s stores to “opportunities for rationalization” and “cost-

reduction initiatives.”

      132. Defendants’ statements on February 15, 2018 and March 1, 2018, as set

forth above in ¶¶117-123, 125-131 were materially false or misleading or omitted

material facts. Specifically:


                                       - 55 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 61 of 168




             (a)   Defendants’ statements regarding Aaron’s and Progressive’s

respective financial performances for 4Q17 and FY17, such as that the Company

“delivered record revenues, EBITDA, and non-GAAP diluted EPS for the full year”

and that Progressive experienced “exceptional growth,” misrepresented and

concealed that Aaron’s was using illegal, predatory, and deceptive practices at

Progressive, in violation of the FTC Act, to artificially inflate the Company’s and

Progressive’s financial results and to give investors the false impression of

continuous growth. In reality, but for Defendants’ illegal practices, Aaron’s and

Progressive’s 4Q17 and FY17 financial results would have been much lower. In

addition, Defendants’ unlawful practices at Progressive subjected the Company to

increased risk of government intervention that would, and did, negatively impact the

Company’s profitability and financial performance, including a $175 million

monetary penalty by the FTC at the end of the Class Period. See ¶¶67-111, supra.

             (b)   Defendants’ statements concealed that Aaron’s was engaging in

illegal, anti-competitive activity at AB related to store closures in violation of the

FTC Act. For example, Defendants’ statements gave investors the false impression

that AB’s restructuring plan and consequent closure of underperforming Company-

operated stores were the result of the Company’s unilateral decision to “consolidate

underperforming stores” and “right size the Company’s store footprint” when in

                                        - 56 -
       Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 62 of 168




truth, these activities were part of Aaron’s illicit, anti-competitive, reciprocal, swap

agreements. See ¶¶62-66, 82-111, supra.

             (c)    Defendants’ statements, including that we saw “solid momentum

in our transformation initiatives” and are “reap[ing] the benefits from our

transformation program,” gave investors the false impression that AB would return

to sustainable growth in the long term, while concealing that despite the Company’s

numerous initiatives (that may have resulted in short-term buoying of AB’s

performance), AB’s growth was declining and would impact the Company’s overall

profitability and financial performance in the long term.

             (d)    Defendants’ statements misrepresented that the Company

“ensure[s] that [its] business model is aligned with [its] customer’s needs,” “offer[s]

high levels of customer service,” and is committed to offering “superior customer

service.” Contrary to their statements, Defendants employed illegal practices to

deceive credit-challenged consumers to enter into rental agreements with

Progressive, and were engaged in unlawful swap agreements that minimized price

and quality competition. See ¶¶62-11, supra.

             (e)    Defendants’ statements failed to disclose that Progressive’s

reported and expected increase in bad debt expense for 2018 was the result of



                                         - 57 -
       Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 63 of 168




Aaron’s illegal, predatory, and deceptive practices at Progressive in violation of the

FTC Act.

               (f)   Defendants’ statements misrepresented that Aaron’s was

operating in compliance with all relevant government regulations, including the FTC

Act, and concealed that the Company was engaging in illegal, deceptive, predatory,

and anti-competitive conduct in its two largest business segments.

               (g)   Defendants’ SOX Statements, certified by Robinson and

Michaels, were false and misleading because they represented that the Company

disclosed all material information to investors, when in fact, it did not.

      C.       First Quarter 2018
      133. On April 26, 2018, Aaron’s issued a Form 8-K, signed by Michaels,

that enclosed a press release announcing its financial results for 1Q18. As noted

above in ¶113, both Aaron’s and Progressive reported positive 1Q18 financial

results. In contrast to Progressive, however, AB reported minimal growth, including

a 2.4% decrease in total revenue to $458.8 million in 1Q18, a 4.4% decrease in same

store revenues, lower EBITDA, and a 4.2% decrease in customer counts on a same

store basis.

      134. In the release, Robinson highlighted the Company’s 13.1% revenue

growth and touted Progressive’s exceedingly positive “invoice volume, revenue and

                                         - 58 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 64 of 168




profitability in the quarter.”   Robinson emphasized Progressive’s role as the

“drive[r] [of the Company’s] significant revenue and earnings growth in 2018.”

      135. Also in the release, Robinson tempered AB’s minimal growth by noting

that “the quarter reflects increased spending to strengthen . . . Aaron’s Business’s

long-term competitive position” and further stated, “we remain optimistic about the

initiatives underway to grow our omnichannel business.”

      136. On April 26, 2018, Aaron’s hosted a conference call with analysts and

investors to discuss the Company’s 1Q18 financial results and 2018 outlook. During

the call, Robinson, Woodley, Lindsay, and Michaels spoke positively about the

Company’s financial results and operations. For example, in his prepared remarks,

Robinson stated, “We achieved 13% revenue growth in the first quarter with both

Progressive and [AB] exceeding our top line expectations[.]” Robinson praised

Progressive for “another quarter of outstanding execution and . . . strong invoice and

revenue growth.”

      137. In response to an analyst’s question, Woodley falsely attributed

Progressive’s 20% increase in new invoice per active door to “effort[s]” to motivate

sales associates “behind the scenes,” instead of disclosing that Defendants directed

Progressive’s sale associates to engage in predatory and deceptive practices, stating:



                                        - 59 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 65 of 168




      The team spends a lot of time motivating retail sales associates to get
      better at completing the progressive transaction and a lot of that effort
      behind the scenes drives what you’re seeing and increases here.

      138. In response to an analyst question regarding AB, Robinson stated that

“[w]e’re making significant progress optimizing this existing model,” “turning the

tide on comparable store revenues[,]” and “the results we are seeing from our

transformation initiatives give us confidence[.]”      Lindsay also commented in

response and noted that AB’s “transformation” initiatives were focused on “Aaron’s

customer experience and driving future revenue growth.”

      139. Finally, in response to an analyst’s question regarding the “higher

average ticket” (the increase in price per customer purchase) reported at both AB

and Progressive for the quarter, Robinson attributed growth to the Company’s

“specific strategies” in each segment, while failing to disclose that these strategies

included deceptive, predatory, and anti-competitive practices, stating that:

      the changes that have happened in our P&L and the changes that have
      happened to our ticket . . . are related directly to company specific
      strategies that we’ve been proactive about initiating this last quarter
      and the prior quarters.

      140. On the same day, April 26, 2018, after the market closed, Aaron’s filed

its 1Q18 10-Q with the SEC, which was signed by Michaels, and included SOX

certifications signed by Robinson and Michaels, reiterated the Company’s SOX



                                        - 60 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 66 of 168




Statements and Compliance Statements, and confirmed the Company’s previously

announced financial results and financial position.

      141. The 1Q18 10-Q falsely attributed the closure of 138 under-performing

Aaron’s stores throughout 2016 and 2017, including “15 underperforming

Company-operated stores during 2017” and the “anticipate[d] closing an additional

eight stores during the remainder of 2018” to its unilateral decision to “continue

rationalizing its store base to better align with marketplace demand.” The 1Q18

10-Q also misleadingly attributed the store closures to “opportunities for

rationalization” and “cost-reduction initiatives[.]”

      142. Analysts were once again quick to comment on Progressive’s continued

strong revenue growth. For example, on April 25, 2018, Jefferies issued a report

commenting that “[w]e believe Progressive is one of the best positioned companies

we follow in terms of its long-term growth outlook.” The report further noted that

“we continue to favor AAN from a long-term perspective.”

      143. Defendants’ statements on April 25, 2018, as set forth above in ¶¶134-

141 above, were materially false or misleading or omitted material facts.

Specifically:

                (a)   Defendants’ statements regarding Aaron’s and Progressive’s

respective financial performances for 1Q18, such as that the Company had achieved

                                        - 61 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 67 of 168




13.1% revenue growth and that Progressive was experiencing “another quarter of

outstanding execution and . . . strong invoice and revenue growth,” misrepresented

and concealed that Aaron’s was using illegal, predatory, and deceptive practices at

Progressive, in violation of the FTC Act, to artificially inflate the Company’s

financial results and to give investors the false impression of continuous growth. In

reality, but for Defendants’ illegal practices, Aaron’s and Progressive’s 1Q18

financial results would have been much lower. In addition, Defendants’ unlawful

practices at Progressive subjected the Company to increased risk of government

intervention that would, and did, negatively impact the Company’s profitability and

financial performance, including a $175 million monetary penalty by the FTC at the

end of the Class Period. See ¶¶67-111, supra.

             (b)   Defendants’ statements concealed that Aaron’s was engaging in

illegal, anti-competitive activity at AB related to store closures in violation of the

FTC Act. For example, Defendants’ statements gave investors the false impression

that AB’s restructuring plan and consequent closure of underperforming Company-

operated stores or the sale of stores to third parties was the result of the Company’s

unilateral decision to “rationaliz[e] its store base to better align with marketplace

demand[,]” when in truth, these activities were part of anti-competitive reciprocal

swap agreements. See ¶¶62-66, 82-111, supra.

                                        - 62 -
       Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 68 of 168




             (c)    Defendants’ statements, including that “[w]e’re making

significant progress optimizing this existing model” and “turning the tide on

comparable store revenues,” gave investors the false impression that AB would

return to sustainable growth in the long term, while concealing that despite the

Company’s numerous initiatives (that may have resulted in short-term buoying of

AB’s performance), AB’s growth was declining and would impact the Company’s

overall profitability and financial performance in the long term.

             (d)    Defendants’ statements misrepresented that Aaron’s was

operating in compliance with all relevant government regulations, including the FTC

Act, and concealed that the Company was engaging in illegal, deceptive, predatory,

and anti-competitive conduct in its two largest business segments.

             (e)    Defendants’ SOX Statements, certified by Robinson and

Michaels, were false and misleading because they represented that the Company

disclosed all material information to investors, when in fact, it did not.

      D.     Second Quarter 2018: the Disclosure of the CIDs from the FTC
             Relating to Progressive’s Predatory and Deceptive Practices
      144. On July 26, 2018, Aaron’s issued a Form 8-K, signed by Michaels, that

enclosed a press release announcing its 2Q18 financial results. As noted above in

¶113, both Aaron’s and Progressive reported positive financial results for 2Q18. In

contrast, AB reported mixed results, including a minor 0.3% increase in total
                                         - 63 -
       Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 69 of 168




revenues for 2Q18 to $435.0 million, a decrease in EBITDA, and a 1.8% and 4.3%

decrease in same store revenues and customer counts, respectively.

       145. In the release, Robinson credited the Company’s “strategic

investments” for the Company’s 2Q18 growth, noting, “We served a record number

of customers across our platforms, achieved a double-digit gain in consolidated

revenue and increased adjusted EBITDA compared to the prior year.”

       146. Commenting on Progressive, Robinson touted, “outstanding revenue

and profit growth” and stated, “The team continues to optimize performance across

a large base of existing retail doors which is positively impacting revenue and

profitability.”

       147. Robinson further stated that AB “continued to see improvement in a

number of key metrics in the quarter” and that “we’re encouraged by the progress

of our business transformation initiatives[.]”

       148. On July 26, 2018, Aaron’s hosted a call with analysts and investors to

discuss the Company’s 2Q18 financial results and 2018 outlook.          Robinson,

Woodley, Lindsay, and Michaels spoke positively about the Company’s financial

results and operations. In his prepared remarks, Robinson stated that we “achieved

record revenues, led by exceptional growth at Progressive and an increase in



                                        - 64 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 70 of 168




revenues at [AB]” and that the Company “served a record number of customers in

the quarter.”

      149. Robinson also represented that the AB segment was “making continued

progress” and stated that AB’s “key metrics . . . are benefiting from our business

transformation initiatives.”    Lindsay further highlighted the success of the

Company’s “transformation initiatives” that were focused on restoring AB to

profitability, stating, “Our business transformation strategy is on track[,]” “we

continue to make investments to improve our customer experience and lower our

cost to serve[,]” and “we continued to see positive trends in key leading indicators.”

      150. After the close of business, on July 26, 2018, Aaron’s filed its 2Q18 10-

Q with the SEC, which was signed by Michaels, included SOX certifications signed

by Robinson and Michaels, reiterated the SOX Statements and Compliance

Statements, and confirmed the Company’s previously announced financial results

and financial position.

      151. Importantly, in the 2Q18 10-Q, Defendants disclosed for the first time

that “[i]n July 2018, the Company received [CIDs] from the [FTC] . . . request[ing]

the production of documents and answers to written questions to determine whether

disclosures related to financial products offered by the Company through the

Aaron’s Business and Progressive . . . are in violation of the [FTC] Act.”

                                        - 65 -
       Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 71 of 168




      152. Despite the fact that the FTC was digging into Aaron’s scheme,

Defendants significantly downplayed the full extent of Aaron’s liability with respect

to the FTC’s investigation into Progressive and AB, as well the Company’s

violations of the FTC Act. Defendants assured the market that “[t]he Company is

fully cooperating with the FTC in responding to these inquiries.”

      153. Most notably, Defendants falsely stated, “we believe we are in

compliance with the FTC Act,” and disingenuously warned that “these inquiries

could lead to an enforcement action and/or a consent order, and substantial costs,

including legal fees, fines, penalties, and remediation expenses[,]” (collectively,

“FTC Compliance Statements”), while failing to disclose that the Company had been

engaged in illegal, deceptive, and predatory practices since 2016 and an enforcement

action or consent order was inevitable.

      154. The 2Q18 10-Q further falsely attributed “the closure and consolidation

of 139 underperforming Company operated stores throughout 2016, 2017, and 2018”

and the anticipated closure of “an additional seven stores during the remainder of

2018” to the unilateral decision to “rationalize its Company-operated Aaron's store

base portfolio to better align with marketplace demand.” The 2Q18 10-Q further

misleadingly attributed the store closures to “opportunities for rationalization” and

“cost-reduction initiatives[.]”

                                          - 66 -
       Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 72 of 168




      155. On news of the Company’s receipt of the CIDs from the FTC regarding

the adequacy of the Company’s disclosures, Aaron’s stock price dropped 11%, or

$5.38 per share, to close at $43.47 per share on July 27, 2018. Despite this drop,

Aaron’s common stock continued to trade at artificially inflated prices as a result of

Defendants’ continued misstatements and/or omissions.

      156. In response to the disclosure of the CIDs and Defendants’ efforts to

downplay the FTC’s investigation, analysts had mixed reactions. For example, on

July 27, 2018, Janney issued a report stating that the “CID [w]eighs on the [s]tock[,]”

and Jefferies issued a report stating, “At the end of the day, it is difficult to say how

this will work out while we will continue to monitor the situation.” On the same

day, Northcoast issued a report stating that “[w]e believe that the CID’s are related

solely to the disclosures required by the FTC and have nothing to do with the

underlying business practice of lease-to-own.”

      157. Defendants’ statements on July 26, 2018, as set forth above in ¶¶145-

154 above, were materially false or misleading or omitted material facts.

Specifically:

                (a)   Defendants’ statements regarding Aaron’s and Progressive’s

respective financial performances for 2Q18, such as that the Company “achieved

record revenues, led by exceptional growth at Progressive[,]” misrepresented and

                                         - 67 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 73 of 168




concealed that Aaron’s was using illegal, predatory, and deceptive marketing and

lending practices at Progressive, in violation of the FTC Act, to artificially inflate

the Company’s financial results, and to give investors the false impression of

continuous growth. In reality, but for Defendants’ illegal practices, Aaron’s and

Progressive’s 2Q18 financial results would have been much lower. In addition, as

partially disclosed on July 26, 2018, Defendants’ unlawful practices were already

subjecting the Company to increased government intervention that would negatively

impact the Company’s profitability and financial performance.          Ultimately, as

disclosed at the end of the Class Period, the FTC issued a permanent injunction

against, and a monetary judgment of $175 million as penalty for such deceptive

practices. See ¶¶67-111, supra.

             (b)   Defendants’ statements concealed that Aaron’s was engaging in

illegal, anti-competitive activity at AB related to store closures in violation of the

FTC Act. For example, Defendants’ statements gave investors the false impression

that AB’s restructuring plan and consequent closure of underperforming Company-

operated stores or the sale of stores to third parties was the result of the Company’s

unilateral decision to “rationalize its Company-operated Aaron's store base portfolio

to better align with marketplace demand[,]” when in truth, these activities were part



                                        - 68 -
         Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 74 of 168




of Aaron’s anti-competitive reciprocal swap agreements. See ¶¶62-66, 82-111,

supra.

              (c)   Defendants’ statements such as “we’re encouraged by the

progress of our business transformation initiatives” and “our business transformation

strategy is on track” gave investors the false impression that AB would return to

sustainable growth in the long term, while concealing that despite the Company’s

numerous initiatives (that may have resulted in short-term buoying of AB’s

performance), AB’s growth was declining and would impact the Company’s overall

profitability and financial performance in the long term.

              (d)   Defendants misrepresented that Aaron’s was operating in

compliance with all relevant government regulations, including the FTC Act, and

concealed that the Company was engaging in illegal, deceptive, predatory, and anti-

competitive conduct in its two largest business segments.

              (e)   Defendants’ SOX Statements, certified by Robinson and

Michaels, were false and misleading because they represented that the Company

disclosed all material information to investors, when in fact, it did not.

         E.   Third Quarter 2018: Higher Operating Expenses from the CIDs
         158. On October 25, 2018, Aaron’s issued a Form 8-K, signed by Michaels,

that enclosed a press release announcing its financial results for 3Q18. As noted

                                         - 69 -
       Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 75 of 168




above in ¶113, Aaron’s and Progressive both reported positive financial results for

3Q18. AB, however, once again reported mixed results for the quarter, including a

small 1.7% increase in total revenues to $439.2 million in 3Q18, increased EBITDA,

flat same store revenues, and a 5.3% decline in customer count on same store basis.

      159. Despite these seemingly positive results, the release also reported a $46

million (or 12% increase) in operating expenses to $420.60 million, compared with

the same period in 2017.

      160. In the release, Robinson stated that “[t]his quarter demonstrates the

strength of our model as we achieved solid growth in both revenue and earnings

while we continued to invest in the future growth of our business[.]” Robinson

added, “We continue to be encouraged by the improvements we are seeing in the

business and the results of these initiatives.”

      161. On October 25, 2018, Aaron’s hosted a conference call with analysts

and investors to discuss the Company’s 3Q18 financial results and outlook. During

the call, Robinson, Woodley, Lindsay, and Michaels spoke positively about the

Company’s financial results, but acknowledged that the ongoing CIDs had

negatively impacted the Company’s operating costs for the quarter.




                                         - 70 -
          Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 76 of 168




      162. In his prepared remarks, Woodley commented on Progressive, stating,

“Progressive continues to execute on our strategy to drive profitable growth as we

pursue a large and under-served market.” He further stated:

      As we look to the balance of 2018, we’re encouraged by the sustained
      momentum and invoice volume, and we’re excited about our ability to
      continue to driving strong growth as we innovate our product to best
      serve our customers and retail partners.

      163. Robinson further discussed the success of AB’s “transformation

initiatives” crediting them for “driving stronger financial performance, and we

continue to expect the same-store revenues will turn positive in the fourth quarter.”

      164. Lindsay noted, “we’re encouraged by the underlying trends in our [AB]

business.” In addition, in response to an analyst’s question concerning 2019 outlook

for AB, Robinson told investors, “we feel like it’s going to be a really solid year[,]”

and that “[w]e got good momentum in all our businesses, we have a big market

opportunity in front of us.”

      165. On the call, Defendants revealed that the Company’s 12%, or $46

million, increase in operating expenses resulted from increased bad debt at

Progressive and legal fees accrued in defending the CIDs. Specifically, Michaels

stated:

      A bit more than half of the dollar increase was driven by the expected
      year-over-year increase in bad debt expense and write-offs at
      Progressive. Approximately 2/3 of the remaining increase was driven
                                        - 71 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 77 of 168




      by the addition of personnel, occupancy, delivery and selling costs from
      the franchise stores acquired by the Aaron’s Business. . . . The balance
      of the increase is spread across investments in both our businesses as
      well as intangible amortization expense and legal fees resulting from
      our response to the previously disclosed FTC CIDs.
      166. Also, in response to an analyst question, Robinson discussed the

Company’s supposed consumer-centric model, representing that the Company’s

investment in “resources to drive customer engagement and lower our cost to serve

. . . will improve the customer experience for existing and new shoppers[.]”

      167. In response to an investor question, Defendants also spoke about the

competitive landscape of the RTO industry and Aaron’s competitive advantages.

For example, Woodley falsely claimed that Defendants’ “price discipline” and

“experience” gave it a leg-up on its competitors, while failing to disclose that AB

was engaged in illegal, anti-competitive swap agreements with competitors to stifle

competition, stating:

      20 years of experience and millions of leases puts us in a place where
      we know when to play that game and when not to. And we try to
      maintain that discipline with each new opportunity that we see. So
      broad strokes continues to be very competitive and we continue to be
      price-disciplined.

      168. Likewise, in discussing Progressive’s competitive advantages in

response to a question from an analyst, Robinson failed to disclose that Progressive’s

growth was rooted in predatory and deceptive practices, instead attributing


                                        - 72 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 78 of 168




Progressive’s “great results” to its “better” product and “providing great service to

our customer[s].”

      169. After the market closed on October 25, 2018, Aaron’s filed its 3Q18

10-Q with the SEC, which was signed by Michaels, included SOX certifications

signed by Robinson and Michaels, reiterated the SOX Statements and Compliance

Statements, and confirmed the Company’s previously announced financial results.

      170. In the 3Q18 10-Q, Defendants continued to assuage any investor

concerns regarding the FTC’s investigation into the adequacy of Progressive’s and

AB’s disclosures by reiterating the FTC Compliance Statements.

      171. The 3Q18 10-Q also falsely attributed Aaron’s closure and

consolidation of “139 underperforming Company operated stores throughout 2016,

2017, and 2018” to its unilateral decision to “rationalize its Company-operated

Aaron's store base portfolio to better align with marketplace demand.” The 3Q18

10-Q further misleadingly attributed the store closures to “opportunities for

rationalization” and “cost-reduction initiatives[.]”

      172. On news of the Company’s unexpected higher operating expenses due,

in part, to expenses associated with the CIDs, Aaron’s stock price fell 8.7%, or $4.16

per share, to close at $43.89 per share on October 25, 2018, on increased trading

volume. Despite this drop in Aaron’s stock price following this disclosure, Aaron’s

                                        - 73 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 79 of 168




common stock continued to trade at artificially inflated prices as a result of

Defendants’ continued misstatements and/or omissions.

      173. Analysts were quick to comment on the Company’s unexpected

earnings miss. For example, on October 25, 2018, SunTrust issued a report citing a

“major miss vs our expectations came on the expense line” and further noted that

“expenses were negatively impacted by . . . 3) higher legal costs associated with

current FTC inquiry.” On the same day, Jefferies also issued a report noting, “3Q18

trends exhibited . . . strong top-line growth being more than offset by higher

op[erating] ex[penses.]”

      174. Defendants’ statements on October 25, 2018, as set forth in ¶¶159-171

above, were materially false or misleading or omitted material facts. Specifically:

             (a)   Defendants’ statements regarding Aaron’s and Progressive’s

respective financial performances for 3Q18, such as that the Company “achieved

solid growth” and that Progressive continued “to drive profitable growth,”

misrepresented and concealed that Aaron’s was using illegal, predatory, and

deceptive marketing and lending practices at Progressive, in violation of the FTC

Act, to artificially inflate the Company’s financial results and to give investors the

false impression of continuous growth. In reality, but for Defendants’ illegal

practices, Aaron’s and Progressive’s 3Q18 financial results would have been much

                                        - 74 -
         Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 80 of 168




lower. In addition, and, as partially disclosed on July 26, 2018, Defendants’

unlawful practices were already subjecting the Company to increased government

intervention that, as of October 25, 2018, was beginning to negatively impact the

Company’s profitability and financial performance. Ultimately, as disclosed at the

end of the Class Period, the FTC issued a $175 million judgment against the

Company as penalty for such deceptive practices. See ¶¶67-111, supra.

              (b)   Defendants’ statements concealed that Aaron’s was engaging in

illegal, anti-competitive activity at AB related to store closures in violation of the

FTC Act. For example, Defendants’ statements gave investors the false impression

that AB’s restructuring plan and consequent closure of underperforming Company-

operated stores or the sale of stores to third parties was the result of the Company’s

unilateral decision to “rationalize its Company-operated Aaron’s store base portfolio

to better align with marketplace demand[,]” when in truth, these activities were part

of Aaron’s anti-competitive reciprocal swap agreements. See ¶¶62-66, 82-111,

supra.

              (c)   Defendants’ statements, including that “[w]e continue to be

encouraged by the improvements we are seeing in the business and the results of

these initiatives,” gave investors the false impression that AB would return to

sustainable growth in the long term, while concealing that despite the Company’s

                                        - 75 -
       Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 81 of 168




numerous initiatives (that may have resulted in short-term buoying of AB’s

performance), AB’s growth was declining and would impact the Company’s overall

profitability and financial performance in the long term.

             (d)    Defendants’ statements misrepresented, for example, that the

Company was “providing great service to our customer[s].” Contrary to their

statements, Defendants employed illegal practices to lure credit-challenged

consumers to enter into rental agreements with Progressive by misrepresenting the

total price consumers would pay for such products. See ¶¶62-111, supra.

             (e)    Defendants failed to disclose that Aaron’s bad debt expense

increased as a result of Aaron’s illegal, predatory, and deceptive marketing and

lending practices at Progressive in violation of the FTC Act.

             (f)    Defendants’ statements misrepresented that Aaron’s was

operating in compliance with all relevant government regulations, including the FTC

Act, and concealed that the Company was engaging in illegal, deceptive, predatory,

and anti-competitive conduct in its two largest business segments.

             (g)    Defendants’ SOX Statements, certified by Robinson and

Michaels, were false and misleading because they represented that the Company

disclosed all material information to investors, when in fact, it did not.



                                         - 76 -
       Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 82 of 168




      F.       Fourth Quarter and Full-Year 2018
      175. On February 14, 2019, Aaron’s issued a Form 8-K, signed by Michaels,

that enclosed a press release announcing its financial results for the quarter and year

ended December 31, 2018. As noted above in ¶113, Progressive reported positive

results for 4Q18 and FY18. In contrast to Progressive’s profitability, AB reported a

mere 2.9% increase in total revenues to $459.7 million, an increase in EBITDA, a

0.5% decline in same store revenues, and a 5% decline in customer count on a same

store basis.

      176. The release credited Progressive’s 22.4% increase in revenues as one

of the “primary” drivers of the Company’s growth.

      177. On February 14, 2019, Aaron’s hosted a conference call with analysts

and investors to discuss the Company’s 4Q18 and FY18 financial results and 2019

outlook. During the call, Robinson, Woodley, Lindsay, and Michaels commented

on the Company’s results and operations. More specifically, Robinson highlighted

Progressive’s rapid growth “[o]ver the last several years” noting that Progressive’s

revenue “doubled from $1 billion in 2015 to $2 billion in 2018 while maintaining

consistently strong profitability.”    He further noted that “Progressive is well

positioned to continue to profitably grow.”




                                        - 77 -
       Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 83 of 168




      178. Robinson further assured investors that AB “made significant progress

over the past few years on transformational initiatives that we believe will help the

business get back to sustainable growth.” He further stated:

      The results we have seen in our business transformation initiatives give
      us the confidence to continue making strategic investments in the
      Aaron’s Business. The investments we intend to make will be centered
      around improving our customer experience, operating efficiencies,
      compliance and employee engagement. We expect these investments
      will put the Aaron’s Business on a path to sustainable long-term growth
      and revenue and earnings.
      179. Lindsay reiterated that AB’s “initiatives continue to be centered around

improving the customer experience, driving demand and lowering our cost to serve.”

Michaels further commented on the Company’s initiation of yet another

restructuring program to “further align” Aaron’s store-based portfolio “with

marketplace demand.” He credited the Company’s closure of “approximately 85

underperforming” Aaron’s stores to “management’s strategic review of the existing

store portfolio.”

      180. Michaels stated that the Company was again reporting an increase in

operating expenses, by 15%, or $49 million, one-third of which was due to rising

“bad debt expense and write-offs at Progressive,” with the balance being attributed

to, among other things, “legal fees resulting from our responses to the previously

disclosed FTC CIDs.”

                                       - 78 -
        Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 84 of 168




        181. After the market closed on February 14, 2019, Aaron’s filed its Annual

Report on Form 10-K (“2018 10-K”) with the SEC, which was signed by Michaels

and Robinson, included SOX certifications signed by Michaels and Robinson,

reiterated the SOX Statements, and confirmed the Company’s previously announced

financial results and financial position for the quarter and year ended December 31,

2018.

        182. In the 2018 10-K, Defendants continued to downplay the FTC’s

investigation into the adequacy of Progressive’s and AB’s disclosures by repeating

the FTC Compliance Statements.

        183. The 2018 10-K also restated the Compliance Statements from the 2017

10-K and assured investors that the Company was adequately disclosing the “terms

of [its] lease purchase transaction as a matter of good business ethics and customer

service.”

        184. Further commenting on the “distinguishing characteristics” of Aaron’s

sales and lease ownership model, the 2018 10-K once again touted that “[o]ur

agreement terms generally provide a lower cost of ownership to the customer.” The

2018 10-K also reiterated the Customer Service Statements and the Strategy

Statements from the 2017 10-K.



                                       - 79 -
       Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 85 of 168




      185. The 2018 10-K also falsely attributed the Company’s closure and

consolidation of “139 underperforming Company operated stores throughout 2016,

2017, and 2018” and the “announced plans to close and consolidate approximately

85 additional Company-operated stores during 2019” to its unilateral decision to

“rationalize its Company-operated Aaron's store base portfolio to better align with

marketplace demand” and to “cost-reduction initiatives.”

      186. Defendants’ statements on February 14, 2019, as set forth in ¶¶176-185

above, were materially false or misleading or omitted material facts. Specifically:

             (a)    Defendants’ statements regarding Aaron’s and Progressive’s

respective financial performances for 4Q18 and FY18, such as that Progressive’s

22.4% increase in revenues was one of the “primary” drivers of the Company’s

growth, misrepresented and concealed that Aaron’s was using illegal, predatory, and

deceptive marketing and lending practices at Progressive, in violation of the FTC

Act, to artificially inflate the Company’s financial results, and to give investors the

false impression of continuous growth. In reality, but for Defendants’ illegal

practices, Aaron’s and Progressive’s 4Q18 and FY18 financial results would have

been much lower.      In addition, and, as partially disclosed on July 26, 2018,

Defendants’ unlawful practices were already subjecting the Company to increased

government intervention that, as of October 25, 2018, was beginning to negatively

                                        - 80 -
         Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 86 of 168




impact the Company’s profitability and financial performance. Ultimately, as

disclosed at the end of the Class Period, the FTC issued a $175 million judgment

against the Company as penalty for such deceptive practices. See ¶¶67-111, supra.

              (b)   Defendants’ statements concealed that Aaron’s was engaging in

illegal, anti-competitive activity at AB related to store closures in violation of the

FTC Act. For example, Defendants’ statements gave investors the false impression

that AB’s restructuring plan and consequent closure of underperforming Company-

operated stores or the sale of stores to third parties was the result of the Company’s

unilateral decision to “rationalize its Company-operated Aaron’s store base portfolio

to better align with marketplace demand[,]” when in truth, these activities were part

of Aaron’s anti-competitive reciprocal swap agreements. See ¶¶62-66, 82-111,

supra.

              (c)   Defendants’ statements, such as that AB “made significant

progress over the past few years on transformational initiatives” that will “help the

business get back to sustainable growth,” gave investors the false impression that

AB would return to sustainable growth in the long term, while concealing that

despite the Company’s numerous initiatives (that may have resulted in short-term

buoying of AB’s performance), AB’s growth was declining, which would impact

the Company’s overall profitability and financial performance in the long term.

                                        - 81 -
       Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 87 of 168




             (d)    Defendants failed to disclose that Aaron’s bad debt expense

increased as a result of Aaron’s illegal, predatory, and deceptive marketing and

lending practices at Progressive in violation of the FTC Act.

             (e)    Defendants’ statements misrepresented, for example that the

Company “ensure[s] that [its] business model is aligned with [its] customer’s needs”

and that Aaron’s “offer[s] high levels of customer service” and is committed to

offering “superior customer service.” Contrary to their statements, Defendants

employed illegal practices to deceive credit-challenged consumers to enter into

rental agreements with Progressive, and were engaged in unlawful swap agreements

that minimized price and quality competition. See ¶¶62-111, supra.

             (f)    Defendants’ statements misrepresented that Aaron’s was

operating in compliance with all relevant government regulations, including the FTC

Act, and concealed that the Company was engaging in illegal, deceptive, predatory,

and anti-competitive conduct in its two largest business segments.

             (g)    Defendants’ SOX Statements, certified by Robinson and

Michaels, were false and misleading because they represented that the Company

disclosed all material information to investors, when in fact, it did not.




                                         - 82 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 88 of 168




      G.     First Quarter 2019: the Disclosure of a Second CID
      187. On April 25, 2019, Aaron’s issued a Form 8-K, signed by Michaels,

that enclosed a press release announcing 1Q19 results. As noted above in ¶113, both

Aaron’s and Progressive reported positive financial results. AB also reported

positive financial results including revenue increase of 4.6% to $480.1 million, same

store sales revenue increase of a mere 0.7% for 1Q19, and a 7% increase in adjusted

EBITDA, compared to prior year periods.

      188. In the release, Robinson noted the Company’s “achieving over $1

billion in quarterly revenues for the first time and 33% growth in non-GAAP

earnings per share[.]”

      189. On April 25, 2019, Aaron’s hosted a conference call with analysts and

investors to discuss the Company’s 1Q19 financial results and 2019 outlook. During

the call, Robinson, Woodley, Lindsay, and Michaels discussed the Company’s

results. For example, Robinson primarily attributed the Company’s $1 billion in

revenue for the quarter to the “continued strong invoice growth at Progressive [and]

improvements in the [AB] same-store revenue trends[.]”

      190. Woodley cited Progressive’s “record” increases in volume for active

door growth, to “more deals, more transactions, more leases per door, . . . and just




                                       - 83 -
       Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 89 of 168




execution going extremely well on the part of our partners and our teams working

with those partners out in the field.”

      191. Discussing Progressive’s competitive advantages, Woodley failed to

disclose that Progressive’s growth was based on predatory and deceptive practices

in violation of the FTC Act, instead highlighting Progressive’s “prioritization and

focus on compliance” and its “relentless focus on the customer experience[,]” which

allows Defendants to “have a great win rate” in this “very competitive market.”

Woodley also touted the “significant effort the team has made toward providing the

best possible experience for our customers.”

      192. Lindsay continued emphasizing AB’s transformation’s initiative’s

“focus” on “driving more new customer traffic” and how the Company’s new

platforms “are poising us for more growth there.”

      193. Robinson further noted that AB’s “lease portfolio was somewhat

smaller than planned as we enter the second quarter,” but gave investors the false

impression that such declines resulted from matters outside of Aaron’s control such

as “the government shutdown.”

      194. Michaels also represented that “[d]uring the first quarter, the Company

closed 84 Aaron’s store locations resulting from management’s strategic review of

the existing store portfolio.”

                                         - 84 -
       Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 90 of 168




      195. Further commenting on same-store sales at AB, Lindsay assured the

market that any “deficit at the end of the quarter will be made up for in the traction

we get going with a lot of our business transformation initiatives[.]”

      196. On the same day, April 25, 2019, Aaron’s filed its 1Q19 10-Q with the

SEC, which was signed by Michaels, and included SOX certifications signed by

Robinson and Michaels.       The 1Q19 10-Q reiterated the SOX Statements and

Compliance Statements, and confirmed the Company’s previously announced

financial results and financial position.

      197. The 1Q19 10-Q continued to appease investor concerns regarding the

FTC investigation into Progressive’s and AB’s disclosures by reiterating the FTC

Compliance Statements.

      198. The 1Q19 10-Q also revealed that in April 2019, the Company received

another “unrelated CID from the FTC focused on certain transactions involving the

purchase and sale of customer lease agreements, and whether such transactions

violated the FTC Act.” Despite having engaged in illegal, anti-competitive swap

agreements since 2015, the 1Q19 10-Q stated that Defendants “believe such

transactions were in compliance with the FTC Act,” that “[t]he Company is fully

cooperating with the FTC in responding to this inquiry” and provided the calculated



                                            - 85 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 91 of 168




warning that “this inquiry could lead to an enforcement action and/or a consent

order, and substantial costs,” (collectively, “AB FTC Compliance Statements”).

      199. The 1Q19 10-Q also commented that in response to “increased

competition,” Defendants “are executing a strategic plan that focuses on”

“[i]nvest[ing] and innovat[ing] to provide a superior customer experience while

lowering our costs to serve,” which they “believe positions us for success over the

long-term.”

      200. As to AB, the 1Q19 10-Q also noted that “[a]ccelerat[ing] our vision

of business transformation in [AB] at a larger scale” would position the Company

for “success over the long-term.”

      201. The 1Q19 10-Q further commented that “under a new restructuring

program announced in January 2019[,]” “the Company closed and consolidated 84

Company-operated stores during the first three months of 2019” “to further align its

Company-operated Aaron’s store base portfolio with marketplace demand.”

      202. Analysts reacted positively, noting Progressive’s “strength” and AB’s

“recovery”:

              (a)   On April 25, 2019, Jefferies issued a report commenting that the

strong 1Q19 results were driven by the “robust Progressive growth” and a “recovery

in the Aaron’s business”;

                                       - 86 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 92 of 168




               (b)   On April 29, 2019, Janney issued a report noting that “[w]ith the

first positive same store comp in the Aaron’s Business in six years, it’s clear that

management’s business transformation initiatives are having an impact”; and

               (c)   On May 17, 2019, Zacks Equity Research (“Zacks”) issued a

report, commenting that “Aaron’s outperformed the industry in a year driven by

strength in the Progressive business” and “is also witnessing positive trends in the

Aaron’s business for the last few quarters as the transformation initiatives bode

well.” The report continued, “This business is likely to experience sustainable

growth through investments to improve customer experience, operating efficiencies

and compliance.”

      203. As a result of Defendants’ efforts to downplay the FTC’s investigation

into AB’s customer lease agreements, analysts did not appear “overly concerned.”

For example, on April 25, 2019, SunTrust issued a report commenting that “[t]he

company believes its transactions are in compliance and is fully cooperating with

the inquiry.” SunTrust noted, “We believe the company is taking a conservative

approach in disclosing all FTC inquiries and we are not overly concerned with this

disclosure.”




                                         - 87 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 93 of 168




      204. Defendants’ statements on April 25, 2019, as set forth above in ¶¶188-

201 above, were materially false or misleading or omitted material facts.

Specifically:

                (a)   Defendants’ statements regarding Aaron’s and Progressive’s

respective financial performances for 1Q19, such as that the Company’s $1 billion

in revenue was driven by the “continued strong invoice growth at Progressive,”

misrepresented and concealed that Aaron’s was using illegal, predatory, and

deceptive marketing and lending practices at Progressive, in violation of the FTC

Act, to artificially inflate the Company’s financial results and to give investors the

false impression of continuous growth. In reality, but for Defendants’ illegal

practices, Aaron’s and Progressive’s 1Q19 financial results would have been much

lower. In addition, Defendants’ unlawful practices at Progressive subjected the

Company to increased government intervention that would, and did, negatively

impact the Company’s profitability and financial performance, including, as

ultimately disclosed at the end of the Class Period, a $175 million monetary

judgment by the FTC as penalty for such deceptive practices. See ¶¶67-111, supra.

                (b)   Defendants’ statements concealed that Aaron’s was engaging in

illegal, anti-competitive activity at AB related to store closures in violation of the

FTC Act. For example, Defendants’ statements gave investors the false impression

                                        - 88 -
         Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 94 of 168




that AB’s restructuring plan and consequent closure of underperforming Company-

operated stores or the sale of stores to third parties was the result of the Company’s

unilateral decision “to further align its Company-operated Aaron’s store base

portfolio with marketplace demand,” when in truth, these activities were part of

Aaron’s illicit anti-competitive reciprocal swap agreements. See ¶¶62-66, 82-111,

supra.

              (c)   Defendants’ statements, such as that “[a]ccelerat[ing] our vision

of business transformation in the Aaron’s Business at a larger scale” would position

the Company for “success over the long-term” and that any “deficit at the end of the

quarter will be made up for by, among other things, in the traction we get going with

a lot of our business transformation initiatives”[,] gave investors the false impression

that AB would return to sustainable growth in the long term, while concealing that

despite the Company’s numerous initiatives (that may have resulted in short-term

buoying of AB’s performance), AB’s growth was declining, which would impact

the Company’s overall profitability and financial performance in the long term.

              (d)   Defendants’ statements misrepresented, for example, that the

Company “relentless[ly] focus[es] on the customer experience” and is committed to

providing “the best possible experience for our customers” and “a superior customer

experience.” Contrary to their statements, Defendants employed illegal practices to

                                         - 89 -
       Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 95 of 168




deceive credit-challenged consumers to enter into rental agreements with

Progressive, and were engaged in unlawful swap agreements that minimized price

and quality competition. See ¶¶62-111, supra.

             (e)    Defendants’ statements misrepresented that Aaron’s was

operating in compliance with all relevant government regulations, including the FTC

Act, and concealed that the Company was engaging in illegal, deceptive, predatory,

and anti-competitive conduct in its two largest business segments.

             (f)    Defendants’ SOX Statements, certified by Robinson and

Michaels, were false and misleading because they represented that the Company

disclosed all material information to investors, when in fact, it did not.

      H.     Stifel Cross Sector Insight Conference
      205. On June 12, 2019, Michaels gave a presentation at the Stifel Cross

Sector Insight Conference in Boston, Massachusetts. Michaels emphasized that

Progressive has “been an outstanding acquisition and a great growth vehicle for the

Company.”

      206. Michaels touted the “exciting” initiatives to “reinvigorat[e]” AB,

including “[w]e’ll close more stores . . . [t]he goal is to have – serve the same or

more customers out of less stores with a truly omnichannel approach.” Michaels




                                         - 90 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 96 of 168




also stated, “we’re not abandoning markets[,]” but “[w]e’re closing stores, we’re

optimizing and rationalizing our store footprint, but we want to control markets.”

      207. When asked about the FTC CIDs, Michaels continued to diminish

investor concerns by referencing the Company’s cooperation with the FTC and long-

standing focus on “compliance” stating:

      Yes, we’ve got two FTC CIDs that we’ve disclosed. . . . We’ve
      complied or are complying with data requests and answering questions
      . . . so we are complying with that. We have a very robust government
      relations department and . . . we feel really good about what we do and
      how we treat the customer . . . . We take compliance very seriously. We
      think it’s an actual competitive advantage of ours with Progressive and
      the Aaron’s business. And over the last five years we’ve invested a ton
      in compliance. . . . And so, it’s on the top of our minds and these are –
      we are a regulated environment – or a regulated industry, so sometimes
      you have to deal with these things.

      208. Defendants’ statements on June 12, 2019, as set forth above in ¶¶205-

207 above, were materially false or misleading or omitted material facts.

Specifically:

                (a)   Defendants’ statements touting Progressive as an “outstanding

acquisition and a great growth vehicle for the Company” misrepresented and

concealed that Aaron’s was using illegal, predatory and deceptive marketing and

lending practices at Progressive, in violation of the FTC Act, to artificially inflate

the Company’s financial results and to give investors the false impression of

continuous growth. In reality, but for Defendants’ illegal practices, Aaron’s and
                                        - 91 -
       Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 97 of 168




Progressive’s financial results would have been much lower.               In addition,

Defendants’ unlawful practices at Progressive subjected the Company to increased

government intervention that would, and did, negatively impact the Company’s

profitability and financial performance, including, as ultimately disclosed at the end

of the Class Period, a $175 million monetary judgment by the FTC as penalty for

such deceptive practices. See ¶¶67-111, supra.

             (b)    Defendants’ statements concealed that Aaron’s was engaging in

illegal, anti-competitive activity at AB related to store closures in violation of the

FTC Act. For example, Defendants’ statements gave investors the false impression

that AB’s restructuring plan and consequent closure of underperforming Company-

operated stores or the sale of stores to third parties was the result of the Company’s

unilateral decision to “optimiz[e] and rationaliz[e] our store footprint” when in truth,

these activities were part of Aaron’s illegal, anti-competitive reciprocal swap

agreements. See ¶¶62-66, 82-111, supra.

             (c)    Defendants’ statements misrepresented that Aaron’s was

operating in compliance with all relevant government regulations, including the FTC

Act, and concealed that the Company was engaging in illegal, deceptive, predatory,

and anti-competitive conduct in its two largest business segments.



                                         - 92 -
       Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 98 of 168




      I.       Second Quarter 2019
      209. On July 25, 2019, Aaron’s issued a Form 8-K, signed by Michaels, that

enclosed a press release announcing 2Q19 results. As noted above in ¶113, both

Aaron’s and Progressive reported positive financial results. In contrast, AB reported

mixed financial results, including revenue increase of only 1.6% to $442.2 million,

same store sales revenues increases of a mere 0.1%, and a 6.4% decrease in adjusted

EBITDA, compared to prior years periods.

      210. In the release, the Company announced updated 2019 guidance,

including higher Company adjusted EBITDA (from $415-442 million to $430-452

million) and diluted non-GAAP EPS (from $3.65-$3.85 per share to $3.85-$4.00 per

share). Robinson commented on the Company’s “strong second quarter results” and

noted that “Progressive performed at a high level, continuing its trend of growing

revenues and profits through increasing invoice volume.”

      211. On July 25, 2019, Aaron’s hosted a conference call with analysts and

investors to discuss the Company’s 2Q19 financial results and updated 2019 outlook.

During the call, Robinson, Woodley, Lindsay, and Michaels spoke positively about

the quarter.

      212. Further touting Progressive’s growth, Michaels stated that the

Company was raising EPS guidance “primarily reflecting the strength in our

                                       - 93 -
       Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 99 of 168




Progressive segment.” Woodley commented that Defendants are “pleased with the

significant effort the team has made toward providing the best possible experience

for credit-challenged consumers.”

      213. Lindsay emphasized to the market that AB was “rebound[ing].” He

noted, “What I’m most excited about is that we rebounded on our key leading

indicator of recurring revenue written into the portfolio, which was up this quarter

and continues that streak from last year that we were seeing.”

      214. In discussing the Company’s reaffirming its prior guidance of AB’s

2019 same store revenues of 0% to 2%, Lindsay stated, “What’s driving a lot of that

right now is this reinvestment . . . and marketing and sales training and incentive

programs, along with these merchandising strategies that continue to get traction,

and of course we talked about e-com, . . . 67% and the revenue we put into the

portfolio year-over-year.” He continued, “[s]o those are all helping us with comps

considerably.”

      215. Michaels again attributed the closure of approximately 70

underperforming Aaron’s store locations to “management’s strategic review of the

existing store portfolio.”

      216. Lindsay further noted that while “[o]ur first half of 2019 store closures

are a continuation of our market repositioning strategy, . . . we don’t expect any

                                       - 94 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 100 of 168




large scale closures between now and the end of the year.” Lindsay, however, failed

to disclose that the Company’s decision to cease store closures was in direct response

to the FTC CID related to its illicit swap agreements.

      217. On July 25, 2019, Aaron’s filed its 2Q19 Form 10-Q (“2Q19 10-Q”)

with the SEC, which was signed by Michaels and included SOX certifications signed

by Robinson and Michaels. The 2Q19 10-Q reiterated the SOX Statements and

Compliance Statements and confirmed the Company’s previously announced

financial results and financial position.

      218. The 2Q19 10-Q continued to downplay any negative impact of the FTC

inquires of both Progressive and AB. Again, with regard to the Progressive FTC

CID, Aaron’s repeated the FTC Compliance Statements.              Similarly, Aaron’s

repeated the AB FTC Compliance Statements.

      219. The 2Q19 10-Q contained the same representation as the 1Q19 10-Q

concerning Defendants’ “focus on” “[i]nvest[ing] and innovat[ing] to provide a

superior customer experience.”

      220. The 2Q19 10-Q also noted that “[a]ccelerat[ing] our vision of business

transformation in the Aaron’s Business at a larger scale” would position the

Company for “success over the long-term.”



                                            - 95 -
         Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 101 of 168




         221. The 2Q19 10-Q further commented that under the new restructuring

program announced in January 2019 “to further optimize its Company-operated

Aaron’s store base portfolio” and “better align with marketplace demand,” “[d]uring

the second quarter of 2019, the Company identified an additional 70 stores to be

closed, consolidated, or relocated, with the majority of the stores closing during the

three months ended June 30, 2019.”

         222. Analysts were quick to comment on the Company’s 2Q19 results and

Aaron’s “strength.” For example, on July 25, 2019, SunTrust issued a report stating,

“We continue to believe in the underlying strength of the business and would not be

surprised to see the company come in at the upper end of its EPS guidance for the

year.”

         223. Defendants’ statements on July 25, 2019, as set forth above in ¶¶210-

221 above, were materially false or misleading or omitted material facts.

Specifically:

                (a)   Defendants’ statements regarding Aaron’s and Progressive’s

respective financial performances for 2Q19, such as that the Company experienced

a “strong second quarter results” and that “Progressive performed at a high level,

continuing its trend of growing revenues and profits through increasing invoice

volume[,]” misrepresented and concealed that Aaron’s was using illegal, predatory,

                                        - 96 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 102 of 168




and deceptive marketing and lending practices at Progressive, in violation of the

FTC Act, to artificially inflate the Company’s financial results and to give investors

the false impression of continuous growth. In reality, but for Defendants’ illegal

practices, Aaron’s and Progressive’s financial results would have been much lower.

In addition, Defendants’ unlawful practices at Progressive subjected the Company

to increased government intervention that would, and did, negatively impact the

Company’s profitability and financial performance, including, as ultimately

disclosed at the end of the Class Period, a $175 million monetary judgment by the

FTC as penalty for such deceptive practices. See ¶¶67-111, supra.

             (b)   Defendants’ statements concealed that Aaron’s was engaging in

illegal, anti-competitive activity at AB related to store closures in violation of the

FTC Act. For example, Defendants’ statements gave investors the false impression

that AB’s restructuring plan and consequent closure of underperforming Company-

operated stores or the sale of stores to third parties was the result of the Company’s

unilateral decision “to further optimize its Company-operated Aaron’s store base

portfolio” and “better align with marketplace demand,” when in truth, these

activities were part of Aaron’s illicit anti-competitive reciprocal swap agreements.

See ¶¶62-66, 82-111, supra.



                                        - 97 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 103 of 168




              (c)   Defendants’ statements, such as that AB had “rebounded” and

that AB’s various initiatives were positioning it for “success over the long-term”

gave investors the false impression that AB would return to sustainable growth in

the long term, while concealing that despite the Company’s numerous initiatives

(that may have resulted in short-term buoying of AB’s performance), AB’s growth

was declining, which would negatively impact the Company’s overall profitability

and financial performance in the long term.

              (d)   Defendants’ statements misrepresented for example, that the

Company is committed to offering “a superior customer experience.” Contrary to

their statements, Defendants employed illegal practices to deceive credit-challenged

consumers to enter into rental agreements with Progressive, and were engaged in

unlawful swap agreements that minimized price and quality competition. See ¶¶62-

111, supra.

              (e)   Defendants’ statements misrepresented that Aaron’s was

operating in compliance with all relevant government regulations, including the FTC

Act, and concealed that the Company was engaging in illegal, deceptive, predatory,

and anti-competitive conduct in its two largest business segments.




                                       - 98 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 104 of 168




             (f)    Defendants’ SOX Statements, certified by Robinson and

Michaels, were false and misleading because they represented that the Company

disclosed all material information to investors, when in fact, it did not.

      J.     Third Quarter 2019: Reduced 2019 Outlook and AB’s Consent
             Decree with the FTC
      224. On November 4, 2019, Aaron’s issued a Form 8-K, signed by Michaels,

that enclosed a press release announcing 3Q19 results. As noted above in ¶113, both

Aaron’s and Progressive reported positive financial results. In contrast, AB reported

negative financial results, including revenue decrease of 3% to $426.3 million, same

store sales revenues decline of 2.9%, and a decrease in EBITDA of 7%, compared

to prior years periods.

      225. In the release, Robinson stated, “While the third quarter was

challenging, both Progressive and the Aaron’s Business accomplished key

objectives, which we believe significantly improve our long-term prospects for

growth.” He represented that “[g]iven the positive momentum we are seeing in both

businesses, we remain optimistic that we can continue to deliver long-term earnings

growth[.]”

      226. On November 4, 2019, Aaron’s filed its 3Q19 Form 10-Q (“3Q19 10-

Q”) with the SEC, which was signed by Michaels and included SOX certifications

signed by Robinson and Michaels. The 3Q19 10-Q reiterated the SOX Statements
                                         - 99 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 105 of 168




and confirmed the Company’s previously announced financial results and financial

position.

      227. The 3Q19 10-Q revealed numerous updates about the July 2018 FTC

CIDs. The 3Q19 10-Q revealed for the first time that the FTC was commencing an

enforcement action against Progressive, stating:

      In October 2019, the staff of the FTC informed us that it had
      recommended to the FTC that it commence an enforcement action
      against Progressive Leasing for alleged violations of the FTC Act and
      the Restore Online Shoppers’ Confidence Act (“ROSCA”) with respect
      to Progressive Leasing’s marketing and sales of its lease-to-own
      products.
      228. The 3Q19 10-Q further noted that the enforcement action could

“possibl[y]” result in a monetary penalty and changes to Progressive’s business

practices, stating, “Notwithstanding this recommendation, the staff of the FTC

continues to engage with us on terms for a possible settlement with the FTC,

including with respect to the scope of possible monetary relief as well as various

changes in the manner in which Progressive Leasing markets its lease-to-own

products.”

      229. Tempering such negative news, the 3Q19 10-Q continued to falsely

assert, “We believe that we conduct our Progressive Leasing business in compliance

with the FTC Act and ROSCA and are prepared to vigorously defend our position.”


                                      - 100 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 106 of 168




It also continued downplaying the negative repercussions of the FTC inquiries, by

failing to disclose that such consequences were imminent, stating:

      Any settlement of this matter, or defense against any enforcement
      action, could involve substantial costs to the Company, including legal
      fees, fines, penalties, and remediation expenses, as well as changes in
      the manner in which Progressive Leasing markets its lease-to-own
      products, which could have a material adverse impact on our results of
      operations, cash flows or financial position.

      230. The 3Q19 10-Q further stated, “While the Company believes it is

probable that it will incur a loss from this matter, in view of the complexity and

ongoing nature of the matter, we are unable to estimate the reasonably possible loss

or range of loss that we may incur to settle this matter or defend against any

enforcement action potentially brought by the FTC.”

      231. Additionally, the 3Q19 10-Q also revealed for the first time that

Aaron’s had reached an agreement with the FTC regarding the April 2019 CID,

stating, “in August 2019, the Company reached a proposed consent agreement with

FTC staff that prohibits such contingent purchases and sales in the future” regarding

AB and that “[t]he Company is awaiting final approval of the consent agreement by

the FTC.”

      232. Defendants reiterated that “we believe such transactions were in

compliance with the FTC Act[.]”


                                       - 101 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 107 of 168




      233. The 3Q19 10-Q also contained the same representation as the 1Q19 10-

Q and 2Q19 10-Q concerning Defendants’ focus on” “[i]nvest[ing] and innovat[ing]

to provide a superior customer experience.”

      234. The 3Q19 10-Q also noted that “[a]ccelerat[ing] our vision of business

transformation in the Aaron’s Business at a larger scale” would position the

Company for “success over the long-term.”

      235. On November 4, 2019, Aaron’s hosted a conference call with analysts

and investors to discuss the Company’s 3Q19 financial results and 2019 outlook.

During the call, Robinson, Woodley, Lindsay, and Michaels spoke positively about

the quarter. During the call, Robinson commented on consolidated results, stating

that “[w]hile the third quarter was challenging, both Progressive and the Aaron’s

Business accomplished key objectives, which we believe significantly improve our

long-term prospects for growth.”

      236. Michaels stated that Defendants “narrowed our outlook for 2019

primarily in response to the shortfall in the third quarter, resulting in a revised 2019

non-GAAP EPS outlook of $3.75 to $3.85 compared to our previous outlook of

$3.85 to $4.”

      237. Regarding Progressive, Woodley stated that the increase in revenue

growth “was generated by the year-over-year increase in the lease portfolio resulting

                                        - 102 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 108 of 168




from consistently strong growth in invoice volume over the last several quarters.”

Woodley also represented that the “significant increase in invoice per active door

was due to strong year-over-year increases in lease transactions per location in

nearly every vertical, contributing to an all-time high level of productivity across the

portfolio.”

      238. Woodley noted he was “pleased with the significant ongoing effort the

team is making toward providing the best possible experience for credit-challenged

consumers.”

      239. Lindsay assured the market that despite a challenging quarter at AB,

Defendants were confident in the segment’s long-term profitability, stating, “Long

term, I see . . . sustained delivery growth in the [AB] business, which is really

exciting.”

      240. Continuing the discussion on AB, Lindsay credited the segment’s

increased “recurring revenue per store” to the “success” of the various “initiatives”

and falsely attributed the 2.9% decline in same-store revenues growth and lowered

same store revenues outlook to “collections performance,” as opposed to AB’s

unsustainability.

      241. In response to an analyst’s question on AB asking “how much of the

[AB] misstep this quarter is maybe execution of some of the initiatives you have

                                        - 103 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 109 of 168




rolling out versus the end market being a bit more challenging today,” Lindsay

falsely assured investors that any negative impact on AB was the result of the

Company’s “internal” collections issues, and nothing related to the external market

forces, stating:

      So we feel good about the outlook. . . . It’s reflective of getting back in
      balance through the end of the year and putting through some cost
      savings that we’ve put in as well. So we feel like this all on us. The
      good news is we’ve really broken through and found a way to convert
      the traffic that’s coming into our stores and found more productive
      ways to go acquire the customer. The bad news is it had a short-term
      impact on collections, which we are reacting to right now. So in terms
      of external impact, I would say there’s nothing there. It’s all really
      internal.

      242. Commenting on the decrease in customer count at AB, Lindsay stated,

“it’s moving in the right direction” and that he “fully believe[s] that when we get our

comps back in line and we begin to build on the portfolio and really leverage

everything we’ve learned from our sales initiatives, that has really good outlook for

the future as we go forward.”

      243. On news of Aaron’s disclosures regarding the FTC CIDs – notably that

the FTC had commenced an enforcement action against Progressive – and the

Company’s lowered 2019 guidance, Aaron’s stock price fell 11.38%, or $8.41 per

share, to close at $65.46 per share on November 5, 2019, on increased trading

volume. Despite this drop in Aaron’s stock price following these disclosures,

                                        - 104 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 110 of 168




Aaron’s common stock continued to trade at artificially inflated prices as a result of

Defendants’ continued misstatements and/or omissions.

      244. Analysts were quick to comment on Aaron’s FTC disclosures and the

Company’s lowered guidance.

             (a)    On November 5, 2019, Stephens Inc. (“Stephens”) issued a

report stating, “While the explanation for Aaron’s Business weakness makes sense .

. . this segment has nevertheless been a significant driver to earnings volatility for

several years, and distracting from the bull case at the other Progressive segment.”

             (b)    On November 14, 2019, Zacks issued a report noting that the

“company reported lower-than-expected results in third-quarter 2019.” However,

the report stated that “[s]trength in the Progressive segment on robust invoice

volume and solid customer base is aiding top-line growth” and AB’s

“transformational initiatives to bring Aaron’s Business back to sustainable growth

are impressive.”

             (c)    On November 18, 2019, Stephens issued a report noting that

“[w]hile some investors took away that the investigation may jeopardize

Progressive’s ability to sell at third-party retailers, our take is that an adjustment to

marketing/sales practices are all that’s required.”



                                        - 105 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 111 of 168




      245. Defendants’ statements on November 4, 2019, as set forth above in

¶¶225-242, were materially false or misleading or omitted material facts.

Specifically:

                (a)   Defendants’ statements regarding Aaron’s and Progressive’s

respective financial performances for 3Q19, such as that Progressive “accomplished

key objectives,” which “significantly improve our long-term prospects for growth,”

misrepresented and concealed that Aaron’s was using illegal, predatory and

deceptive marketing and lending practices at Progressive, in violation of the FTC

Act, to artificially inflate the Company’s financial results and to give investors the

false impression of continuous growth. In reality, but for Defendants’ illegal

practices, Aaron’s and Progressive’s financial results would have been much lower.

In addition, Defendants’ unlawful practices at Progressive subjected the Company

to increased government intervention that would, and did, negatively impact the

Company’s profitability and financial performance, including, as ultimately

disclosed at the end of the Class Period, a $175 million monetary judgment by the

FTC as penalty for such deceptive practices. See ¶¶67-111, supra.

                (b)   Defendants’ statements, such as that in the “[l]ong term,” they

see a “sustained delivery growth in the [AB] business” and that they are

“[a]ccelerat[ing] our vision of business transformation in the Aaron’s Business at a

                                        - 106 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 112 of 168




larger scale[,]” gave investors the false impression that AB would return to

sustainable growth in the long term, while concealing that despite the Company’s

numerous initiatives (that may have resulted in short-term buoying of AB’s

performance), AB’s growth was declining, which would impact the Company’s

overall profitability and financial performance in the long term. See ¶¶62-66, 82-

111, supra.

              (c)   Defendants’ statements misrepresented for example, that the

Company is committed to offering “a superior customer experience” and “the best

possible experience for credit-challenged consumers.” Contrary to their statements,

Defendants employed illegal practices to deceive credit-challenged consumers to

enter into rental agreements with Progressive, and were engaged in unlawful swap

agreements that minimized price and quality competition. See ¶¶62-111, supra.

              (d)   Defendants’ statements misrepresented that Aaron’s was

operating in compliance with all relevant government regulations, including the FTC

Act, and concealed that the Company was engaging in illegal, deceptive, predatory,

and anti-competitive conduct in its two largest business segments.

              (e)   Defendants’ SOX Statements, certified by Robinson and

Michaels, were false and misleading because they represented that the Company

disclosed all material information to investors, when in fact, it did not.

                                        - 107 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 113 of 168




      K.     The Truth Emerges
      246. Additional truth about the negative financial impact of Aaron’s illicit

practices and AB’s inability to return to sustainable growth was revealed to investors

before the market opened on February 20, 2020. On that day, Aaron’s shocked the

market by announcing that despite 18 months of downplaying the July 2018 CID,

Progressive “reached an agreement in principle” with the FTC whereby “Progressive

will make a payment of $175 million” and “enhance certain compliance-related

activities, including monitoring, disclosure and reporting requirements.” Aaron’s

also reported dismal AB 4Q19 and FY19 results and lower-than-anticipated 2020

guidance.

      247. The $175 million settlement, which resulted in “a $179 million pre-tax

charge,” had a direct and negative impact on the Company’s and Progressive’s 4Q19

financial performance, including:

            a Company net earnings decrease of $168.8 million, or 273.6%, to a net
             loss of $107.1 million for the quarter from net earnings of $61.7 million
             in the prior year period;

            a Company EPS decrease of $2.49 per share, or 279.8%, to losses per
             share of $1.60 for the quarter, from EPS of $0.89 in the prior year
             period;

            Progressive losses before income taxes of $111.6 million; and

            Progressive’s EBITDA as a percentage of revenues of 13.8%, a
             decrease of 50 basis points compared to 4Q18.

                                       - 108 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 114 of 168




      248. The release further revealed that despite the Company’s assurances to

the market regarding AB’s return to sustainable growth, AB reported poor 4Q19

financial performance, including:

           a 5.4% decrease in total revenues to $435 million, from $459.7 million
            in the prior year period;

           declining customer count, including a 4.8% decrease on a same-store
            basis, and a 8.9% decrease on a Company-operated stores basis,
            compared with 4Q18; and

           lease revenue and fees decreased 1.2% compared with 4Q18.

      249. Contrary to the Company’s previous statements touting the benefits of

AB’s restructuring initiatives, Defendants attributed AB’s declining revenues to,

among other things, “the net reduction of 145 stores during 2019.”

      250. Aaron’s also issued its 2020 Company outlook, below analyst

expectations, with revenues expected to grow only 5% to 9% year-over-year, EPS

expected to remain flat year-over-year, EBITDA expected to grow only 2.1% at the

midpoint, margin compression at Progressive with adjusted EBITDA expected

below the 25% growth reported in 2019, AB’s revenues implying a 10% decline,

AB’s adjusted EBITDA implying a 20% year-over-year decline, and AB’s same

store sales performance expected to decline to negative 2% to 4%.

      251. On February 20, 2020, Aaron’s held an investor call with analysts to

discuss the FTC settlement and disappointing financial results and outlook. During
                                      - 109 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 115 of 168




the call, Woodley admitted that the Company’s disclosure efforts were sub-par,

requiring Progressive to undertake significant compliance reforms as a result of the

FTC settlement. For example, in response to a question regarding “any changes to

the economics of the Progressive transaction” resulting from the FTC settlement,

Woodley acknowledged that “a lot of people” in Progressive’s product and tech

department are “working on enhancing the application process . . . trying to get more

information directly into the hands of customers as possible” to “facilitate a

frictionless process both online and at the point of sale.” Woodley further explained:

      A big part of that is innovating new ways to continue to provide a fully
      transparent experience for our customers, presenting disclosures to
      them throughout the process. And we spend a lot of time on innovation
      there. We expect to continue to spend a lot of time on that. We think
      it’ll result in a very seamless, strong experience for our customers[.]
      252. Woodley also revealed that Progressive had to invest $15 million in

2020 “to support enhanced compliance initiatives related to our tentative agreement

with the FTC” and “further enhance the customer experience and strengthen

Progressive’s competitive position.”

      253. Discussing AB’s poor performance in 4Q19, Lindsay further disclosed

that in addition to declines in revenue and same store metrics, “[r]ecurring revenue

written into the portfolio declined 3.3%” in 4Q19. Against the Company’s positive

statements touting AB’s return to sustainable growth, Lindsay stated that AB

                                       - 110 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 116 of 168




“entered 2020 with a lower portfolio balance than 2019” and “[a]s we look to our

2020 outlook, we expect the business to be challenged by the lower portfolio size[.]”

       254. Commenting on the consolidated 2020 outlook, Michaels revealed that

despite years of Progressive’s continuous growth (previously rooted in its now

banned illicit practices), the Company now “expect[ed] lower gross margin, and

therefore, lower adjusted EBITDA margin in the first half of 2020.” He also

revealed that “[d]ue to the higher buyout activity at Progressive and lower year-over-

year results in [AB], first quarter adjusted EBITDA and non-GAAP EPS is expected

to be the lowest quarter of the year.”

       255. Woodley discussed Progressive’s 2020 outlook, and noted that

Progressive’s “EBITDA margin in 2020 is expected to be below 2019[.]”

       256. When asked specifically about why AB was projecting negative 2% to

4% of same store sales performance for 2020, as opposed to prior years of increases

or flat same store sales, Lindsay blamed AB’s lower 2019 portfolio size and a

declining consumer electronics business. This answer did not suffice, and analysts

continued to dig deeper into the significant decline in AB’s 4Q19 and 2020

profitability.

       257. An analyst at Raymond James & Associates, Inc. commented that

consumer electronics had been “weak all year” and that as a result, the market was

                                         - 111 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 117 of 168




still “struggling to understand” what changed since the end of 3Q19 to have “core”

profitability go from “flattish to slightly down . . . all of a sudden” and “down $35-

plus million in EBITDA for next year[.]” Lindsay again blamed, among other

things, lower loan portfolio beginning balances for “put[ting] pressure on the overall

earnings.”

      258. At odds with Defendants’ prior statements touting the success of the

Company’s initiatives to poise AB for profitability, Robinson admitted it had been

“tough” to manage yet another “transformation” in the Company’s “core” to

maintain “near-term profitability” and that going forward, the Company would be

taking a more “prudent approach” to how much investment they would be willing to

make in the segment.

      259. On February 20, 2020, Aaron’s filed its Annual Report on Form 10-K

with the SEC for the quarter and year ended December 31, 2019 (“2019 10-K”),

which further discussed the FTC settlement and revealed that Progressive and the

FTC “agreed in principle on the terms of a related consent order” a month prior to

the negative news, in January 2020.

      260. While both Aaron’s and Progressive reported positive financial

performance for FY19, for AB, “revenue growth was nearly flat,” with the segment



                                       - 112 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 118 of 168




reporting a minor revenue decline from $1.792 billion in 2018 to $1.784 billion for

FY19.

        261. On this news, the price of Aaron’s stock tumbled, falling 19.06%, or

$10.70 per share, from a closing price of $56.15 per share on February 19, 2020, to

$45.45 per share on February 20, 2020, on unusually heavy trading volume.

        262. Analysts were quick to comment on this news. For example:

              (a)   On February 20, 2020, Janney issued a report stating that “the

company’s new 2020 guidance came in well short of expectations” “illustrat[ing] a

weak core segment [i.e., AB]” as AB “continues to struggle, which is expected to

bleed into 2020.” With regard to Progressive, the report stated that on a GAAP basis,

Aaron’s “lost $1.60 per share in 4Q:19,” in large part due to the “$175 million

accrual to settle an FTC investigation.”

              (b)   SunTrust also issued a report, noting that “[t]he biggest surprise

out of the initial 2020 guidance was the expectation for total EBITDA to grow +2.1%

at the midpoint vs. our prior estimate of +9.9% growth” which could be “attributed”

to AB’s “~$30M-$40M YoY decline in EBITDA[.]”                   The analyst further

commented that “the company could have done a better job communicating the

issues with the core business[.]”



                                       - 113 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 119 of 168




            (c)    Also, on February 20, 2020, Stephens commented that “[t]he

weak guide is centered on slower revenue growth than we anticipated. As Stephens

applicably noted, “We do wonder, however, if there were incremental business

changes required by the settlement that is driving the lower revenue guide.”

            (d)    On February 21, 2020, Jefferies issued a report, noting that

“[g]uidance was 12% below our forecast given Progressive EBITDA margin

compression and ongoing underperformance at the Aaron’s segment.” The analyst

noted that “the majority of the variance [in the 2020 guidance] is from

underperformance in the Aaron’s segment.” As to Progressive, the analyst stated

that the guidance “reflects YoY EBITDA margin compression (~60 bps)” resulting

from, among other things, “compliance costs related to the FTC CID resolution[.]”

      263. All told, Aaron’s stock fell nearly 42% from its Class Period high of

$78.14 per share on October 29, 2019, to its closing price of $45.45 per share on

February 20, 2020. As a result of Defendants’ wrongful acts and omissions and the

precipitous decline in the market value of Aaron’s common stock as the artificial

inflation was removed, Plaintiff and other Class members suffered significant losses

and damages.




                                      - 114 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 120 of 168




VI.   POST-CLASS PERIOD REVELATIONS
      264. On February 25, 2020, Aaron’s filed a Form 8-K with the SEC,

attaching as an exhibit a copy of the February 21, 2020 AB Consent Decree requiring

Aaron’s “to cease and desist from engaging in such anticompetitive practices” and a

February 21, 2020 press release announcing Aaron’s approval of the decree. In the

Decision and Order accompanying the AB Consent Decree, the FTC stated it “had

reason to believe that [Aaron’s] has violated” Section 5 of the Federal Trade

Commission Act, as amended, 15 U.S.C. §45; prohibited Aaron’s from directly or

indirectly entering into Reciprocal Purchase Agreements9 with any third party; and

required Aaron’s to submit annual and additional compliance reports to the FTC

upon request. See Ex. A at 7, 9.

      265. On April 13, 2020 and May 5, 2020, Aaron’s issued a joint proxy

statement/prospectus announcing that based on the recommendation of its Board of

Directors (including Robinson), it would request approval of “a proposal to

implement a holding company structure for Aaron’s” at the Company’s 2020 Annual


9
    “Reciprocal Purchase Agreement” means a contingent agreement or series of
contingent agreements through which Aaron’s or an Aaron’s franchisee agrees to
close an RTO retail center and sell its consumer rental contracts to a competitor or
its franchisee, and that competitor or its franchisee agrees to close a different RTO
retail center and sell its consumer rental contracts to Aaron’s or an Aaron’s
franchisee.

                                       - 115 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 121 of 168




Meeting of Shareholders. The joint proxy statement noted that implementing a

holding company structure for Aaron’s “could facilitate future corporate actions and

provide us with greater operational and financing flexibility for the Progressive . . .

and [AB] segments.”

      266. Analysts had positive reactions to Aaron’s holding company formation.

For example, on April 14, 2020, an analyst for Stephens noted that “[t]he new holdco

structure discussed . . . is a positive” and “it also makes it more difficult for issues

in one segment to legally infect the other.” On the same day, an analyst for Jefferies

stated that “the Holdco formation would effectively silo the three segments,

enhancing the company’s financial flexibility from both an acquisition and/or

divestiture standpoint” and that “[g]iven the varying performances of the three

segments, we consider this an important development/alternative and believe the

Holdco structure would ease the process of a potential separation of the businesses

via a spin, divestiture, or exchange.”

      267. On April 24, 2020, Aaron’s filed a Form 8-K with the SEC, attaching

as exhibits a copy of the Consent Order between Progressive and the FTC dated

April 22, 2020 and an April 22, 2020 press release announcing Progressive’s “final

settlement” with the FTC, “related to the adequacy of consumer disclosures,” under

which it was required to pay $175 million to the FTC. See Ex. B at Ex. 99.1 (press

                                         - 116 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 122 of 168




release dated April 20, 2020). In the Consent Order, the FTC noted that Progressive

was “permanently restrained and enjoined from” making any misrepresentations

regarding, for example, the “costs, including the total cost to own any item,”

“fees[,]” “charge[s,]” or “interest,” of products “without [c]learly and

[c]onspicuously disclosing the total cost[.]” See Ex. B at 5.

      268. Then, on May 7, 2020, Aaron’s issued a release announcing poor 1Q20

results, which shed additional light on AB’s failure to return to long-term growth.

Specifically, the release revealed that AB’s “business goodwill was fully impaired”

and that the Company was taking “a $446.9 million goodwill impairment charge for

[AB].” The Company stated that the impairment was “triggered for the Aaron’s

Business segment as of March 31, 2020, primarily as a result of a significant decline

in the Company’s stock price and market capitalization in March 2020 as well as

other factors.”

      269. Analysts were quick to comment on the goodwill impairment. For

example, on May 8, 2020, an analyst for Janney commented that “AAN’s store-

based operations (the Aaron’s Business) started struggling well before COVID-19”

and that “[t]hese struggles drove the company to recognize a $449 million goodwill

impairment charge in 1Q:20.”



                                       - 117 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 123 of 168




      270. On June 19, 2020, Aaron’s filed a Form 8-K with the SEC, which

revealed that the proposal for effecting a holding company formation was approved

at the Company’s 2020 Annual Meeting of Shareholders on June 18, 2020.

VII. BY FAILING TO DISCLOSE THE IMPACT OF PREDATORY,
     DECEPTIVE, AND ANTI-COMPETITIVE PRACTICES ON
     AARON’S GROWTH, DEFENDANTS VIOLATED SEC
     DISCLOSURE RULES
      271. Securities and Exchange Commission rules and regulations explicitly

required Defendants to disclose the financial ramifications associated with the

Company’s use of illegal, predatory, and deceptive practices at Progressive and

illegal, anti-competitive activity at AB, all in violation of the FTC Act. In response

to increased competition that was threatening its leadership role in the RTO industry,

Aaron’s engaged in these unlawful practices to maintain overall Company growth

and mask AB’s long-term growth decline. Thus, Defendants were required to

disclose that the Company’s engaging of illegal conduct within its two largest

business segments, Progressive and AB, subjected Aaron’s to increased risk of

government scrutiny and intervention that threatened to negatively impact the

Company’s profitability and performance.

      272. Item 303 required Aaron’s quarterly Forms 10-Q and annual Forms 10-

K to describe “any known trends or uncertainties that have had or that the registrant

reasonably expects will have a material favorable or unfavorable impact on net sales
                                       - 118 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 124 of 168




or revenues or income from continuing operations.” 17 C.F.R. §229.303(a)(3)(ii).

This regulation mandates that the Forms 10-Q and 10-K Aaron’s filed with the SEC

during the Class Period disclose “any unusual or infrequent events or transactions or

any significant economic changes that materially affected the amount of reported

income from continuing operations and, in each case, indicate the extent to which

income was so affected.” 17 C.F.R. §229.303(a)(3)(i).

      273. The instructions to Item 303(a) explain that Aaron’s Management’s

Discussion and Analysis (“MD&A”) disclosures during the Class Period were to

“focus specifically” on material events and uncertainties that would cause the

Company’s reported financial information not to be necessarily indicative of future

operating results, including “matters that would have an impact on future operations

and [matters that] have not had an impact in the past” stating, in pertinent part:

      The discussion and analysis shall focus specifically on material events
      and uncertainties known to management that would cause reported
      financial information not to be necessarily indicative of future
      operating results or of future financial condition. This would include
      descriptions and amounts of (A) matters that would have an impact on
      future operations and have not had an impact in the past, and (B)
      matters that have had an impact on reported operations and are not
      expected to have an impact upon future operations.

      274. Concerning material events and uncertainties, in 1989, the SEC issued

interpretative guidance on Item 303, which states, in pertinent part:


                                        - 119 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 125 of 168




      A disclosure duty exists where a trend, demand, commitment, event or
      uncertainty is both presently known to management and reasonably
      likely to have material effects on the registrant’s financial condition or
      results of operation.

                                    *     *       *
      Events that have already occurred or are anticipated often give rise to
      known uncertainties. For example, a registrant may know that a
      material government contract is about to expire. The registrant may be
      uncertain as to whether the contract will be renewed, but nevertheless
      would be able to assess facts relating to whether it will be renewed.
      More particularly, the registrant may know that a competitor has found
      a way to provide the same service or product at a price less than that
      charged by the registrant, or may have been advised by the government
      that the contract may not be renewed. The registrant also would have
      factual information relevant to the financial impact of non-renewal
      upon the registrant. In situations such as these, a registrant would have
      identified a known uncertainty reasonably likely to have material future
      effects on its financial condition or results of operations, and disclosure
      would be required.
Management’s Discussion and Analysis of Financial Condition and Results of

Operations; Certain Investment Company Disclosures, SEC Release No. 6835, 1989

WL 1092885 (May 18, 1989).

      275. In December 2003, the SEC issued additional interpretative guidance

on Item 303 (“2003 Interpretive Release”). This guidance makes clear that Aaron’s

MD&A disclosures during the Class Period were required to provide disclosures

about known demands, events, or uncertainties, including, for example, that

Progressive’s illegal, predatory, and deceptive practices, and AB’s illegal, anti-


                                        - 120 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 126 of 168




competitive activity which violated FTC regulations, would lead to increased

scrutiny and, ultimately, a financial penalty and consent order preventing Defendants

from continuing their unlawful practices which negatively impacted the Company’s

profitability and financial performance unless management determined: (a) they

were not reasonably likely to occur; or (b) they would not have a material effect on

the Company’s profitability and financial performance. The 2003 Interpretive

Release states, in pertinent part:

      As we have explained in prior guidance, disclosure of a trend, demand,
      commitment, event or uncertainty is required unless a company is able
      to conclude either that it is not reasonably likely that the trend,
      uncertainty or other event will occur or come to fruition, or that a
      material effect on the company’s liquidity, capital resources or results
      of operations is not reasonably likely to occur.

      276. As detailed herein, Aaron’s derives a substantial portion of its revenue

from Progressive, a “leading” virtual-lease-to-own company, and AB, the

Company’s “core” legacy business. See, e.g., ¶¶48-49.

      277. Prior to the start of the Class Period, Defendants understood that

competition in the RTO industry was increasing and Aaron’s core brick-and-mortar

model was becoming increasingly outdated and negatively impacting the

Company’s growth. Recognizing this, prior to the beginning of the Class Period,

Defendants began engaging in unlawful activity to maintain the Company’s growth.

First, Defendants began to enter into illegal, anti-competitive swap agreements with
                                       - 121 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 127 of 168




Aaron’s major competitors, RAC and Buddy’s, to close underperforming stores in a

given geographic region and suppress such increasing competition. See, e.g., ¶¶50-

66.

      278. Second, recognizing that the Company’s long-term growth was

dependent on Progressive, Defendants implemented a strategy to artificially inflate

Progressive’s growth through illegal practices, orchestrated to lure vulnerable

customers into purchasing Progressive’s plans by misrepresenting the exorbitant

prices paid for its products. See, e.g., ¶¶67-81.

      279. Defendants closely monitored the Company’s financial performance

and position in the RTO industry, the increasing regulatory environment, and

competition. As such Defendants knew, but failed to disclose, that the Company’s

engaging in unlawful conduct within its two largest business segments, Progressive

and AB, subjected Aaron’s to increased risk of government scrutiny and intervention

that threatened to (and eventually did) negatively impact the Company’s profitability

and performance.      Indeed, if (and when) Defendants’ unlawful conduct was

discovered, not only would it subject Aaron’s to monetary penalties, but it would

force the Company to cease the very conduct intended to artificially inflate the

Company’s overall growth and mask AB’s unsustainability.



                                        - 122 -
       Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 128 of 168




       280. This was particularly true because during the Class Period, Progressive

and AB accounted for a material amount of the Company’s profitability. See, e.g.,

¶49.

       281. On November 4, 2019, Defendants disclosed that Aaron’s reached a

proposed consent agreement with the FTC prohibiting AB from engaging in its anti-

competitive swap agreements, and that the FTC was initiating an enforcement action

against Progressive due to it disclosure practices. At the end of the Class Period, on

February 20, 2020, Defendants disclosed the $175 million FTC settlement related to

Progressive’s deceptive practices, and that complying with its mandates would

require an additional $15 million in compliance initiatives. On May 7, 2020, the

Company revealed a $446.9 million goodwill impairment related to AB. These

admissions, along with the AB’s dismal 4Q19 and full-year 2020 (“FY20”) financial

results and lower-than-expected 2020 outlook, provide further evidence that the

Company’s Forms 10-Q and 10-K filed during the Class Period failed to disclose

material information that Aaron’s was required to disclose under Item 303.

VIII. ADDITIONAL SCIENTER ALLEGATIONS
       282. The following additional facts, when considered collectively with those

alleged elsewhere herein, support a strong inference that Defendants knowingly




                                       - 123 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 129 of 168




made materially false or misleading statements and/or omissions, or acted recklessly

in doing so, during the Class Period.

      A.     The Importance of Progressive and AB to the Company’s
             Operations
      283. Progressive and AB were the Company’s two largest segments and

accounted for material portions of the Company’s business. More specifically, AB,

the Company’s “core” legacy business, reported revenues of $1.8 billion and

Progressive reported revenues of $1.99 billion in FY18, which accounted for 46%

and 52% of the Company’s total revenues, respectively.         See ¶¶48-55, supra.

Defendants knew leading up to the Class Period, that competition in the RTO

industry was increasing and that Aaron’s “core” traditional, outdated model had the

potential to materially negatively impact the Company’s revenues and growth

prospects. Defendants also knew at the start of the Class Period that Progressive

would be the Company’s growth mechanism.             As such, Defendants closely

monitored each segment’s financial metrics, operating strategies, and business

prospects and spoke about them in the Company’s press releases and SEC filings.

Defendants also discussed Progressive’s financial success and AB’s various

“initiatives” during their prepared remarks during earnings calls, and were asked and

answered detailed questions about these topics by analysts.


                                        - 124 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 130 of 168




      284. During each quarter, Defendants discussed Progressive’s “growth rate”

and credited it as the “driver” of Aaron’s success. Defendants also made numerous

veiled references to their fraudulent practices by highlighting the import of various

“initiatives” designed to “optimize” and “rationaliz[e]” Aaron’s for growth. For

example, the Company’s Forms 10-K discussed a “strategic plan” to “position us for

success over the long-term,” and noted a “critical component” of Aaron’s success

“is our commitment to developing good relationships with our customers.” During

the 1Q18 conference call, Robinson discussed “company specific strategies” in

Progressive and AB focused on each segment’s growth and profitability. In the July

26, 2018 press release, Robinson noted that Progressive’s continued “optimize[d]

performance” was “positively impacting revenue and profitability.” Defendants

undertook a “rigorous evaluation” of AB’s underperforming stores and during the

4Q18 earnings call, Robinson assured investors that “[AB] made significant progress

. . . on transformational initiatives” to help AB “get back to sustainable growth.” On

June 21, 2019, Michaels stated “we’re optimizing and rationalizing our store

footprint” at AB. These facts support an inference that Defendants each had personal

knowledge of the specifics of Progressive’s and AB’s performances and the

strategies and initiatives underlying those performances.



                                       - 125 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 131 of 168




      285. Given the importance of AB and Progressive to the Company, it is

reasonable to infer that Defendants were closely involved in these segments’ illegal

practices in violation of the FTC Act and, therefore, knew or were reckless in

disregarding the full extent of liability that Aaron’s would face when it was forced

to cease such practices, and the negative impact that they would (and did) have on

Aaron’s operations and growth prospects.

      B.     The FTC’s Findings Support an Inference of Defendants’ Scienter
      286. In the Company’s Forms 10-K, Defendants acknowledged that the FTC

was “increasingly focused” on Aaron’s and the RTO industry. Moreover, the

Company received CIDs from the FTC during the Class Period related to Aaron’s

long-standing illegal, predatory, and deceptive marketing at Progressive and illegal,

anti-competitive activity in AB. Defendants repeatedly noted their “cooperation”

with the investigations (including providing documents), and assured the market

both in SEC filings and on conference calls that they were “in compliance with the

FTC Act.” Due to the importance of both segments, and Defendants’ involvement

in cooperating with and evaluating the strengths of the FTC inquiries, it is reasonable

to infer that Defendants knew or were reckless in disregarding that Progressive was

engaged in illegal, predatory, and deceptive practices and that AB was engaged in

illegal, anti-competitive conduct.

                                        - 126 -
        Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 132 of 168




        287. Furthermore, an inference of scienter is supported by the fact that FTC

staff ultimately determined that Aaron’s “violated the [FTC] Act” and Progressive

was “in violation of . . . the FTC Act[.]” See Exs. A at 7 and B at 2. Specifically,

the FTC found that since at least June 2015, AB was engaged in illegal, anti-

competitive swap agreements with RAC and Buddy’s that deprived consumers of

the benefits of price and quality competition. See Ex. A at 7; Ex. C at 1, ¶¶15, 17-

20, 23-24; Ex. D at 1-2.

        288. In the Progressive Consent Decree, the FTC found that since at least

2016, Progressive was engaged in deceptive practices designed to mask the full price

of Progressive’s products in violation of the FTC Act. As a result, the FTC fined

Progressive $175 million in monetary penalties for its unlawful conduct. See Ex. B

at 8.

        289. The FTC also found clear evidence of Progressive’s knowledge and

disregard of widespread confusion by its customers regarding the ultimate pricing of

its products. See Ex. E at ¶47. For example, between May 2017 and July 2018

alone, Progressive received more than 15,000 complaints relating to the amount

charged for Progressive’s RTO products. Id. at ¶48. In 2018, Progressive conducted

a review of 200 of its retailers’ online advertising and determined that 37, or 18%,

misrepresented that Progressive’s plans offer “90 Days Same as Cash” in its

                                       - 127 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 133 of 168




advertisements, while failing to disclose additional fees and costs. Id. at ¶21.

Progressive also tracked the categories of complaints it received, including a

category titled, “Wrong Information Given.” Id. at ¶49. Commissioner Slaughter

noted her belief that “[b]ased on the facts” of the FTC investigation, Progressive’s

CEO, Woodley, “participated directly in the illegal practices or had authority to

control them” because the “deception was carried on through multiple aspects of

Progressive’s business: sales training, marketing, and the application and

agreement.” See Ex. F at 4.

      290. Defendants’ scienter is further supported by their knowledge of

Aaron’s prior misconduct, including a 2014 settlement with the FTC for violations

of the FTC Act. Specifically, in March 2014, the Company entered into a Consent

Decree with the FTC relating to its “direct and vital role” in its franchisees’

installation and use of software on rental computers that secretly monitored

consumers, including by taking webcam pictures of them in their homes, in violation

of FTC regulations. This prior settlement with the FTC, and Defendants’ knowledge

that the RTO industry is highly regulated by the FTC, should have put Defendants

on notice that the Company’s practices were at risk of additional scrutiny that would

result in increased compliance measures, or monetary penalties.



                                       - 128 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 134 of 168




      291. Moreover, Aaron’s and its representatives were subject to significant

litigation for misconduct over the past few years.      For example, an Aaron’s

franchisee operating three RTO businesses under the Aaron’s name was sued by the

West Virginia Attorney General in June 2019 for improperly collecting on past due

accounts in violation of the West Virginia Consumer Good Rental Protection Act.

Similarly, the State of California sued Aaron’s in 2014 for harm the Company caused

customers in violation of the California Karnette Rental-Purchase Act, which

provides the nation’s strongest state RTO law. The complaint alleged that Aaron’s

“turned a blind eye as its franchisees installed spyware on computers rented to

unsuspecting customers,” allowing the capture of sensitive and personal

information. Aaron’s and its franchises’ robo-calling practices have also subjected

the Company to numerous lawsuits for violations of the Telephone Consumer

Protection Act of 1991. While the misconduct underlying these actions is not the

focus of this litigation, it demonstrates Aaron’s prevalent culture of flouting

applicable regulations, which further supports the inference that Defendants knew

or were reckless in disregarding unlawful practices at Progressive and AB.

      C.    The Individual Defendants’ Substantial Experience, Significant
            Access to Data, and Monitoring of the Company’s Business
      292. The Individual Defendants collectively had years of experience in the

RTO industry and maintained their executive level roles (i.e., running the day-to-
                                      - 129 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 135 of 168




day operations of Aaron’s, Progressive, and AB), leading up to and throughout the

Class Period. Robinson has been CEO of the Company since November 2014, when

the Company began its transformation initiatives. Prior to this, Robinson served as

Executive Vice President of Aaron’s and was CEO of Progressive at the time it was

acquired.

      293. Michaels had been with Aaron’s since 1995 and was paramount in the

Company’s transition away from its brick-and-mortar model, spearheading

Progressive’s 2014 acquisition.     As Aaron’s CFO, Michaels had oversight of

“analytics, [and] business development” and was responsible for developing and

implementing strategies to strengthen AB, including launching its e-commerce site.

      294. Lindsay, as President of AB, was “responsible for overseeing” the AB

segment leading up to and throughout the Class Period, and Woodley was CEO of

Progressive since January 2015, when the “core” began its imminent decline. Given

their experience and leadership roles at Aaron’s, AB, and Progressive, leading up to

and throughout the Class Period, it is reasonable to infer that each of the Individual

Defendants knew and/or were reckless in disregarding the desperate and illegal

attempts that the Company was making to maintain growth (and the appearance of

growth) at Progressive and AB, and that their misstatements and/or omissions



                                       - 130 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 136 of 168




relating to the Company’s operations and business practices were made knowingly

or with recklessness.

      295. Importantly, the Individual Defendants had access to highly relevant

information at Progressive and AB, and regularly monitored the Company and each

segment’s performance, as well as insight into various strategies and “tests” to

increase growth. For example, Robinson commented on the Company’s decisioning

strategies to increase growth during the 4Q17 call, stating, “we have a very fast

feedback loop” and “a lot of visibility into the performance.” Woodley also noted

during the April 25, 2019 call, that “we have 10 years of data [to] work with” and

“we’ve got an excellent team focused on delivering incremental improvements to

our decisioning.”       During the 4Q17 earnings call, Robinson explained that

Progressive makes “very incremental changes” in its strategies, and that “we

understand and then we watch, and we make sure that we test it out or validate it

with results.”

      296. Defendants were also specifically involved in AB’s store closures and

monitoring the initiatives to prolong its inevitable unsustainability. For example,

during the 2Q18 earnings call, Lindsay noted that “[o]ur business transformation

strategy is on track and we have multiple test concepts in flight.” On multiple

conference calls Michaels confirmed that Aaron’s closed AB’s underperforming

                                      - 131 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 137 of 168




stores due to “management’s strategic review.” Throughout 2017 and 2018, the

Company engaged an impartial auditor to conduct semi-annual and annual audits of

Aaron’s stores. From May 2019 through September 2019, the Company hired

McKinsey & Company to help increase AB’s profitability, who visited Aaron’s

stores, and implemented overly aggressive quotas on sales associates. Also, during

the June 12, 2019 investor conference, Michaels discussed the success of AB’s

initiatives to return the segment to sustainable growth and confirmed that “we’ve got

a few tests that are showing promise.” Further, during the 4Q18 earnings call,

Michaels admitted that driving customers into Aaron’s stores is “our biggest focus

internally.”

      297. Further, Defendants guided and monitored Progressive’s deceptive and

predatory training initiatives. For example, in the Company’s Forms 10-K, Aaron’s

stated that the Company provides, “extensive, on-going, hands-on training” to its

retail associates that sell Progressive’s products. Defendants also noted that Aaron’s

developed a robust leadership development curriculum for Progressive’s leaders and

provided online curriculum covering specific business-related needs. Also in 2018,

Progressive’s Customer Analytics Group analyzed prevalent consumer confusion,

by, among other things, listening to phone call recordings from Progressive’s “voice-

call IDR system” and reviewing Google and Apple app ratings. This review found

                                       - 132 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 138 of 168




that customers widely misunderstood the full amount they were ultimately paying

for their lease.

       298. Defendants further touted the “integration of ideas” throughout the

Company and between segments. Progressive’s customer service hubs were guided

by knowledge obtained from AB, and AB’s e-commerce platform was “largely

enabled” by experience obtained from Progressive. Robinson mentioned during the

4Q18 earnings call that the Company “benefit[s] substantially” from the advantage

created by the existence of “synergies” from the information that we “port over from

Progressive to Aaron’s from a decisioning standpoint[.]” Where a Progressive

customer defaulted, it was also customary for AB to pick up the defaulted-on product

and sell it in a Aaron’s store. Based on this type of information, it is clear that the

Individual Defendants were intimately involved in overseeing Progressive and AB,

and that the Individual Defendants, whether technically working for Aaron’s

corporate, AB, or Progressive, shared relevant data amongst the segments, making

it reasonable to infer they were aware of each segment’s operations.

       299. Additionally, the Individual Defendants monitored the Company’s

compliance with relevant regulations. For example, the Company’s Forms 10-K

dedicate a section to “Government Regulation,” and state that Aaron’s is

“extensively regulated by . . . various federal, state and local law and regulations,

                                        - 133 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 139 of 168




and . . . oversight [by] various governmental agencies,” including the FTC, which is

“increasingly focused” on the RTO industry. Defendants routinely discussed the

Company’s regulatory environment on conference calls. For example, during the

June 12, 2019 analyst conference, Michaels discussed Aaron’s “very robust

government relations department” and stated that Defendants “[a]re always reaching

out to state AGs and other regulators just to really do education[.]” Further, at the

end of the Class Period, Robinson admitted that Defendants knew that as a “leader

in the industry,” Aaron’s was subjected to a heightened level of regulatory scrutiny.

      300. After the Company received the CIDs from the FTC, Defendants

“cooperated” with the FTC and provided quarterly updates to investors on their

status. Thus, based on the Individual Defendants’ repeated comments about the

Company’s compliance with applicable laws and regulations, it is reasonable to infer

that each of them knew or were severely reckless in disregarding that the Company’s

two largest segments were not in compliance with the FTC Act.

      301. Defendants also regularly spoke about Aaron’s increasingly

competitive environment and noted their monitoring of industry changes. For

instance, Aaron’s 2017 10-K and 2018 10-K included a section on the Company’s

“Business Environment and Company Outlook,” wherein Defendants highlighted

that in response to changing market conditions, including “increased competition[,]”

                                       - 134 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 140 of 168




Defendants were “executing a strategic plan that focuses on . . . [c]hampion

compliance” to “position[] us for success over the long-term.” Woodley also

explained during the October 25, 2018 earnings call that Aaron’s had “20 years of

experience and millions of leases” which “puts [Defendants] in a place where we

know when to play that game and when not to,” when discussing the dynamics of

increasing competition. Accordingly, the Individual Defendants’ comments on, and

monitoring of, the competitive environment in the RTO industry further supports an

inference of scienter.

      302. An additional indicia of scienter results from Robinson and Michaels

signing SOX certifications and undertaking the affirmative obligation to ensure the

Company’s disclosures to the market were true, including statements regarding the

Company’s compliance with all state and federal regulations. In fact, by signing the

SOX certifications, Robinson and Michaels falsely certified that based on their

knowledge, the Forms 10-Q and 10-K filed during the Class Period, did “not contain

any untrue statement of material fact or omit to state material facts required to make

the statements” true.

      D.     The Magnitude of the Fraud
      303. The magnitude of Aaron’s unlawful conduct and misstatements

surrounding AB’s growth prospects further supports Defendants’ scienter. At the

                                       - 135 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 141 of 168




end of the Class Period, after 18 months of downplaying the FTC’s investigation,

Aaron’s was fined a $175 million monetary penalty, which caused the Company to

report a 273.6% and 279.8% decline in net earnings and EPS, respectively, for the

quarter compared to prior year periods. AB reported a 5.4% decrease in revenues

for 4Q19, compared to the prior year period. Moreover, the cessation of the

Company’s illegal activity resulted in underwhelming 2020 outlook. As a direct

result of Defendants’ partial revelations of their fraud, Aaron’s stock price fell nearly

42%. See ¶¶246-263, supra.

      E.     The Individual Defendants’ Motivation to Conceal Their
             Fraudulent Conduct
      304. The Individual Defendants were motivated to conceal the truth

regarding their illegal conduct and declining long-term growth at AB for several

reasons. First, the Individual Defendants were motivated by greed. Each of the

Individual Defendants sold substantial amounts of Aaron’s common stock at

artificially inflated prices while in possession of material, non-public information

regarding Aaron’s non-compliance with the FTC Act and the negative impact that

increased regulatory scrutiny and the cessation of the illicit practices would have on

the Company’s financial position.10


10
   The fact that the Individual Defendants’ stock sales were made pursuant to a
10b5-1 insider trading plan, as noted in the Forms 4 detailing their trades, does not
                                       - 136 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 142 of 168




      305. In total, Robinson sold 132,500 shares of Aaron’s common stock for

proceeds of more than $6,581,195 during the Class Period.               These proceeds

amounted to eight times Robinson’s base salary ($784,615 for 2018 and 2019) and

corresponded to 14.6% of his common stock holdings. In contrast, in the two years

leading up to the Class Period, Robinson sold 58,750 shares, worth $2,181,254.

Specifically, Robinson made the following Class Period sales, taking advantage of

artificially inflated prices at numerous times, as follows:

        Date of Sale        Shares Sold Sales Price Per Share Sales Proceeds
              4/30/2018          17,500                 $42.43           $742,525
              7/30/2018          17,500                 $43.31           $757,925
              8/2/2018             2,500                $45.00           $112,500
             10/29/2018            9,932                $44.69           $443,861
             10/29/2018          10,068                 $45.43           $457,389
              3/21/2019          39,579                 $51.10         $2,022,487
              3/21/2019            5,421                $51.29           $278,043
              4/30/2019            2,250                $56.15           $126,338
              4/30/2019          12,750                 $55.59           $708,773
              7/30/2019            9,000                $62.67           $564,030
              7/30/2019            2,975                $60.53           $180,077
              7/30/2019            3,025                $61.90           $187,248
        TOTAL                   132,500                               $6,581,195




negate an inference of scienter. Here, the 10b5-1 plans were adopted during the
Class Period, on or about February 14, 2018 (just prior to Defendants announcing
receipt of the first CID) and March 2, 2019 (just prior to receipt of the second CID).
When the Individual Defendants entered into their 10b5-1 plans in 2019, the
Company was already under investigation for Progressive’s predatory and deceptive
practices, the Individual Defendants were already under an obligation to monitor and
investigate the Company’s compliance with the FTC Act, and Defendants claimed
to be “cooperating” with the FTC. Accordingly, they each knew or were reckless in
disregarding that the Company was engaged in illegal practices when they entered
into the plans.
                                       - 137 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 143 of 168




      306. The inference of Robinson’s scienter is further bolstered with the

timing of his Class Period sales, which coordinate with relevant events, as follows:

            87% of sales occurred after the Company received the July 2018 CIDs
             regarding Progressive’s deceptive and predatory practices, including
             13% on July 30, 2018.

            15% of sales occurred on October 29, 2018, after the Company revealed
             its 3Q18 financials were adversely affected from higher expenses due
             in part to the FTC CIDs.

            11% of sales occurred on April 30, 2019, after the Company received
             the April 2019 CID from the FTC regarding the purchase and sale of
             lease agreements at AB.

            11% of sales occurred on July 30, 2019, before the Company
             announced the FTC’s enforcement action against Progressive on
             November 4, 2019.

      307. Similarly, Woodley and Michaels made substantial sales of Aaron’s

common stock at artificially inflated prices during the Class Period. Specifically,

Woodley sold 88,000 shares of Aaron’s common stock for proceeds of more than

$4,272,316. This amount was almost 14 times Woodley’s base salary ($574,616 for

2018 and 2019) and corresponded to 26.7% of his holdings. However, in the two

years prior, he sold $300,177 worth of Aaron’s common stock, representing only

6.4% of his holdings. Specifically, Woodley’s Class Period sales, taking advantage

of artificially inflated prices at numerous times, are shown below:




                                       - 138 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 144 of 168




               Date of Sale   Shares Sold Sales Price Per Share    Sales Proceeds
          4/30/2018                12,500                 $42.35            $529,375
          7/30/2018                 1,100                 $43.63             $47,993
          7/30/2018                11,400                 $42.95            $489,630
          8/2/2018                 12,500                 $45.00            $562,500
          10/29/2018               12,500                 $45.20            $565,000
          3/25/2019                   131                 $50.73              $6,646
          3/25/2019                13,869                 $49.83            $691,092
          4/30/2019                14,000                 $55.72            $780,080
          6/10/2019                10,000                 $60.00            $600,000
          TOTAL                    88,000                                $4,272,316

              86% of Woodley’s sales occurred after the Company received the July
               2018 CID, including 14% on July 30, 2018.

              14% of sales occurred on October 29, 2018, after the Company revealed
               its 3Q18 financials were adversely affected due, in part, to the FTC
               CIDs.

              Over 16% of sales occurred on April 30, 2019, after the Company
               received the April 2019 CID from the FTC regarding the purchase and
               sale of lease agreements at AB.

              11% of sales occurred on July 30, 2019, before the Company
               announced the FTC’s enforcement action against Progressive.
      308. Michaels also sold 39,250 shares of Aaron’s common stock for

proceeds of more than $1,975,564, which was over three times Michaels’ base salary

($625,000 for 2018 and 2019) and corresponded to 18.9% of his holdings. Michaels’

Class Period sales are detailed below:

               Date of Sale   Shares Sold Sales Price Per Share    Sales Proceeds
          4/30/2018                10,000                 $42.56            $425,600
          3/21/2019                21,250                 $51.05          $1,084,813
          4/30/2019                 5,000                 $55.89            $279,450
          7/30/2019                 1,300                 $62.60             $81,380
          7/30/2019                   600                 $60.33             $36,198
          7/30/2019                 1,100                 $61.93             $68,123
          TOTAL                    39,250                                 $1,975,564


                                          - 139 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 145 of 168




      309. Notably, 74.5% of Michaels’ sales occurred after the Company

received the July 2018 CIDs, but before the Company announced the FTC’s

enforcement action against Progressive. In contrast, in the two years prior to the

Class Period, Michaels sold only 20,567 shares totaling $739,755.

      310. Finally, during 2019, Lindsay sold 14,798 shares of Aaron’s common

stock for proceeds of more than $791,615, which corresponded to 15.1% of his

holdings, as shown below:

        Date of Sale        Shares Sold Sales Price Per Share Sales Proceeds
        3/21/2019                  9,798                $50.79           $497,640
        4/30/2019                  2,500                $55.91           $139,775
        7/30/2019                    800                $60.53            $48,424
        7/30/2019                    800                $62.56            $50,048
        7/30/2019                    900                $61.92            $55,728
        TOTAL                    14,798                                 $791,615

      311. All of Lindsay’s Aaron’s common stock sales during the Class Period

occurred after the Company received the July 2018 CIDs and before the Company

announced the FTC enforcement action. Notably, in the two years prior to the Class

Period, Lindsay sold none of his Aaron’s common stock.

      312. These lucrative stock sales show that the Individual Defendants were

looking to cash out a significant portion of their holdings before the truth regarding

Aaron’s various FTC violations and the negative financial impact resulting from the

cessation of their unlawful practices was revealed, causing the Company’s stock

price to plummet.

                                        - 140 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 146 of 168




      313. Defendants were also motivated by a desire to keep their jobs. Leading

up to the Class Period, the Company went through two revamps of its executive

structure. In July 2014, in response to investor concern, including a threatening letter

by the Company’s second largest shareholder, COO Buck and CEO Allen left the

Company within a two-month span. Robinson was named CEO two months later.

      314. Then, in January 2016, Michaels replaced CFO Danielson, and Lindsay

became the President of AB. Robinson directly addressed the leadership changes

and highlighted the need for “new perspectives and relevant outside expertise.”

Defendants were hired to “improve” the Company’s financial results and for their

respective “expertise” at a time when the Company was facing significant pressure

and transformation. As such, the Individual Defendants were motivated to appear

as though their actions were successful and driving sustainable long-term growth for

the Company. The Individual Defendants were also hoping to avoid yet another

management over-haul.

      315. The Individual Defendants were further motivated to downplay the

impact of the FTC CIDs due to the adverse impact that the disclosure of the

Company’s two illegal schemes would have on Aaron’s long-term profitability,

reputation, and stock price. Defendants knew that by disclosing they were deceiving

vulnerable clients into entering into exorbitant rental agreements, or that they were

                                        - 141 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 147 of 168




suppressing price and diversity competition, it would severely undermine prior

statements regarding the Company’s record growth, “compliance,” and “superior

customer service.” The Individual Defendants also knew that should Aaron’s illicit

practices be disclosed, it would jeopardize Aaron’s partnerships with major retailers,

such as Best Buy, which would further negatively Aaron’s overall profitability, as

well as its stock price.

IX.   LOSS CAUSATION/ECONOMIC LOSS
      316. As detailed herein, Defendants’ fraudulent scheme artificially inflated

the price of Aaron’s common stock during the Class Period by misrepresenting and

concealing: (a) the true extent of the negative impact that Aaron’s unlawful

deceptive, predatory, and anti-competitive activity within its two largest segments

would have on the Company’s operations, financial results, and 2020 guidance; and

(b) that AB would never return to sustainable growth in the long term, and would

continue to, and in fact did, negatively impact the Company’s profitability, financial

results, and 2020 guidance.

      317. Defendants’ false and misleading statements and omissions,

individually and collectively, concealed Aaron’s true business prospects and risks,

resulting in Aaron’s stock being artificially inflated until, as indicated herein, the

relevant truth about the Company was revealed through several partial disclosures.

                                       - 142 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 148 of 168




These false and misleading statements and omissions had the intended effect of

preventing the market from learning the truth and keeping the price of Aaron’s stock

artificially inflated throughout the Class Period.       Indeed, Defendants’ false

statements and omissions caused, or were a substantial contributing cause of,

Aaron’s stock trading at artificially inflated prices, with the price of Aaron’s stock

reaching $78.14 during the Class Period on October 29, 2019. As the truth began to

leak out, the price of Aaron’s stock declined dramatically, inflicting significant

financial harm on the Class.

      A.     July 26, 2018
      318. The truth began to emerge after the market closed on July 26, 2018. On

that day, Aaron’s reported its 2Q18 financial results, hosted a conference call, and

filed its 2Q18 10-Q. The Company reported that in July 2018, Aaron’s received

CIDs from the FTC requesting the production of documents and answers to written

questions to determine whether AB’s and Progressive’s disclosures related to

financial products were in violation the FTC Act. See ¶¶150-154, supra.

      319. As a result of the information provided to the market, the price of

Aaron’s stock dropped 11.01%, falling $5.38 from a close of $48.85 per share on

July 26, 2018, to a closing price of $43.47 per share on July 27, 2018.




                                       - 143 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 149 of 168




      320. The decline in the price of Aaron’s stock on July 26, 2018 was the direct

result of the nature and extent of the partial revelations made to the market regarding

the FTC CIDs. The partial removal of artificial inflation from the price of Aaron’s

stock would have been greater had Defendants fully disclosed the truth. But, because

of Defendants’ materially false and misleading statements and omissions, including

statements that Aaron’s was “in compliance” with the FTC Act, and touting Aaron’s

and Progressive’s positive financial results, and the success of growth initiatives at

AB, the price of Aaron’s stock remained artificially inflated.

      B.     October 25, 2018
      321. Additional problems at Aaron’s caught investors by surprise on

October 25, 2018, when Defendants reported Aaron’s 3Q18 financial results and

revealed that the Company had incurred higher operating expenses in 3Q18 due, in

part, to expenses associated with the FTC CIDs. See ¶¶158-171, supra.

      322. As a result of the information provided to the market, the price of

Aaron’s stock dropped 8.7%, falling $4.16 from a close of $48.05 per share on

October 24, 2018, to a closing price of $43.89 per share on October 25, 2018.

      323. The decline in the price of Aaron’s stock on October 25, 2018 was the

direct result of the nature and extent of the partial revelations made to the market

regarding the higher operating expenses associated with the FTC CIDs. The partial

                                        - 144 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 150 of 168




removal of artificial inflation from the price of Aaron’s stock would have been

greater had Defendants fully disclosed the truth. But, because of Defendants’

materially false and misleading statements and omissions, including statements that

Aaron’s was “in compliance” with the FTC Act, and touting Aaron’s and

Progressive’s positive financial results, and the success of growth initiatives at AB,

the price of Aaron’s stock remained artificially inflated.

      C.     November 4, 2019
      324. To the dismay of investors, after the market closed on November 4,

2019, Defendants reported 3Q19 financial results and revealed that the FTC had

commenced an enforcement action against Progressive regarding the July 2018 CIDs

for alleged violations of the FTC Act and ROSCA and that Aaron’s had reached an

agreement in principle with the FTC staff in August 2019 to resolve the April 2019

CID regarding AB’s anti-competitive conduct related to its swap agreements. See

¶¶224-242, supra.

      325. On this news, additional artificial inflation was removed from the price

of Aaron’s stock, which declined 11.38%, falling $8.41 from a close of $73.87 per

share on November 4, 2019, to close at $65.46 per share on November 5, 2019.

      326. The partial removal of artificial inflation from the price of Aaron’s

stock on November 5, 2019 was the direct result of the nature and extent of the

                                       - 145 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 151 of 168




partial revelations made to the market regarding the FTC’s enforcement action

against Progressive and the Consent Order it entered into with Aaron’s regarding

AB. The partial removal of artificial inflation from the price of Aaron’s stock would

have been greater had Defendants fully disclosed the truth.        But, because of

Defendants’ materially false and misleading statements and omissions, including

statements highlighting Progressive’s and AB’s “long-term prospects for growth,”

and downplaying the negative impact of Aaron’s non-compliance with the FTC Act,

and assuring investors that Aaron’s was “in compliance with the FTC Act” and that

it would “vigorously defend [its] position” as to Progressive, the price of Aaron’s

stock remained artificially inflated.

      D.     February 20, 2020
      327. Additional negative news regarding Aaron’s shocked investors on

February 20, 2010, when, before the market opened, Defendants reported 4Q19 and

FY19 financial results and revealed that: (a) Progressive had reached a $175 million

settlement with the FTC and was required to make $15 million in enhanced

compliance activities, resulting in Aaron’s reporting a 273.6% decline in net

earnings and a 279.8% loss in EPS for 4Q19, compared to 4Q18; (b) AB experienced

poor financial results for 4Q19 and FY19 including a lower portfolio balance in 2019

that would continue to drive negative results for 2020, including negative 2% to 4%

                                        - 146 -
        Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 152 of 168




in same store sales; and (c) the Company’s 2020 outlook with regard to Aaron’s

consolidated revenues, consolidated non-GAAP EPS, consolidated diluted EPS,

consolidated EBITDA, and Progressive adjusted EBITDA were below analyst

expectations. See ¶¶246-260, supra.

        328. On this news, the price of Aaron’s stock plummeted. After closing at

$56.15 per share on February 19, 2020, the price of Aaron’s stock fell more than

19.06%, or $10.70 per share, to close at $45.45 on February 20, 2020.

        329. All told, Aaron’s stock fell nearly 42% from its Class Period high of

$78.14 per share on October 29, 2019, to its closing price of $45.45 on February 20,

2020.

        330. While each of Defendants’ misrepresentations and omissions was

independently fraudulent, they were all motivated by Defendants’ desire to

artificially inflate the Company’s stock price or maintain the artificial inflation in

Aaron’s stock and give the market the false notion that the Company and its two

largest segments were operating in compliance with all relevant government

regulations, that both the Company and Progressive were experiencing strong

growth, and that AB would return to sustainable growth. Defendants’ false and

misleading statements and omissions had their intended effect and caused, or were



                                       - 147 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 153 of 168




a substantial contributing cause of, Aaron’s stock trading at artificially inflated

levels, reaching as high as $78.14 per share on October 29, 2019.

      331. The timing and magnitude of the stock price declines identified above

negate any inference that the losses suffered by Plaintiff were caused by changed

market conditions, macroeconomic or industry factors, or Company-specific facts

unrelated to Defendants’ fraudulent conduct.      The point is supported by the

performance graph below, which demonstrates the clear divergence of the price of

Aaron’s stock from the stock prices of Aaron’s self-identified peer index as the

revelations of the truth became known. Notably, Aaron’s stock fell 19.06% on

February 20, 2020, while the Company’s peer index increased 1.4%:




                                      - 148 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 154 of 168




      332. In sum, the rapid declines in the price of Aaron’s stock on the dates

identified herein were the direct and foreseeable consequence of the revelation of

the falsity of Defendants’ Class Period misrepresentations and omissions to the

market. Thus, the revelations of truth, as well as the resulting clear market reactions,

support a reasonable inference that the market understood that Defendants’ prior

statements were misleading.       In short, as the truth about Defendants’ prior

misrepresentations and concealments was revealed, the price of Aaron’s stock

quickly sank, the artificial inflation came out of the stock, and Plaintiff and other

Class members were damaged, suffering true economic losses.

      333. Accordingly, the economic losses, i.e., damages, suffered by Plaintiff

and other Class members on July 26, 2018, October 25, 2018, November 4, 2019,

and February 20, 2020 were the direct and proximate result of Defendants’

misrepresentations and omissions that artificially inflated the price of Aaron’s stock

and the subsequent significant declines in the value of the stock when the truth

concerning Defendants’ prior misrepresentations and fraudulent conduct entered the

marketplace.

X.    APPLICABILITY OF PRESUMPTION OF RELIANCE: FRAUD ON
      THE MARKET DOCTRINE
      334. At all relevant times, the market for Aaron’s stock was an efficient

market for the following reasons, among others:
                                        - 149 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 155 of 168




             (a)   Aaron’s common stock met the requirements for listing, and was

listed and actively traded, on the NYSE, a highly efficient, electronic stock market;

             (b)   as a regulated issuer, Aaron’s filed periodic public reports with

the SEC and the NYSE;

             (c)   Aaron’s regularly communicated with public investors via

established market communication mechanisms, including through regular

dissemination of press releases on the national circuits of major newswire services

and other wide-ranging public disclosures, such as communications with the

financial press and other similar reporting services; and

             (d)   Aaron’s was followed by numerous securities analysts employed

by major brokerage firms, including Stephens, Jefferies, SunTrust, Northcoast,

Zacks, and Janney, who wrote reports that were distributed to those brokerage firms’

sales forces and certain customers of their respective brokerage firms. Each of these

reports was publicly available and entered the public marketplace.

      335. As a result of the foregoing, the market for Aaron’s stock promptly

digested current information regarding Aaron’s from all publicly available sources

and reflected such information in the price of the stock. Under these circumstances,

all purchasers of Aaron’s stock during the Class Period suffered similar injury

through their purchase of Aaron’s stock at artificially inflated prices and the losses

                                       - 150 -
        Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 156 of 168




they suffered when the artificial inflation was removed, and a presumption of

reliance applies.

        336. A Class-wide presumption of reliance is also appropriate in this action

under the Supreme Court’s holding in Affiliated Ute Citizens of Utah v. United

States, 406 U.S. 128 (1972), because the Class’ claims are grounded on Defendants’

material omissions. Because this action involves Defendants’ failure to disclose

material, adverse information regarding Aaron’s business and operations –

information that Defendants were obligated to disclose – positive proof of reliance

is not a prerequisite to recovery. All that is necessary is that the facts withheld be

material in the sense that a reasonable investor might have considered them

important in making investment decisions. Given the importance of the Class Period

material misstatements and omissions set forth above, that requirement is satisfied

here.

XI.     NO SAFE HARBOR
        337. The statutory safe harbor provided for forward-looking statements

under certain circumstances does not apply to any of the false or misleading

statements alleged herein. Many of the statements alleged were not identified as

“forward-looking” when made, and, to the extent any statements were forward-

looking, there were no meaningful cautionary statements identifying important

                                       - 151 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 157 of 168




factors that could cause actual results to differ materially from those in the

purportedly forward-looking statements.

      338. Indeed, the risk warnings that were provided by Defendants in their

Class Period SEC filings included boilerplate statements, such as:

           We are subject to various existing federal and state laws and regulations
            which may require us to incur significant compliance costs and
            expenses associated with government investigations, enforcement
            actions and private litigation, and we may be subject to new or
            additional federal and state laws and regulations (or changes in
            interpretations of existing laws and regulations) that could expose us to
            government investigations, significant compliance costs or burdens or
            force us to change our business practices in a manner that may be
            materially adverse to our operations, prospects or financial condition.

           Our Aaron’s Business faces many challenges which could materially
            and adversely affect our overall results of operations, including
            increased competition from traditional retailers, e-commerce retailers
            and virtual rent-to-own companies and the impact of unfavorable and
            uncertain economic conditions on segments of our customers.

           We continue to implement a strategic plan and there is no guarantee
            that the strategic plan will produce results superior to those achieved
            under the Company’s prior plan. 11
      339. These or other materially similar risk disclosures were disseminated

throughout the Class Period and did not serve to adequately inform the market of the

true risks and actual operational experience of the Company. Indeed, that these


11
   See Aaron’s 2017 10-K, Part 1, Item 1A (Risk Factors). The 2017 10-K was
incorporated by reference into the Company’s 1Q18 10-Q to its 4Q18 10-Q.

                                      - 152 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 158 of 168




stated warnings were inadequate and provided no new, meaningful information is

evident from the market’s reaction to the revelation of Defendants’ untrue and/or

misleading statements. See, e.g., ¶¶316-333.

      340. More specifically, with respect to the risk warning regarding the

existence of “regulations” that “could expose us to government investigations,”

“require us to incur significant compliance costs and expenses[,]” and “force us to

change our business practices in a manner that may be materially adverse to our

operations, prospects or financial condition,” this supposed risk warning failed to

mention that the Company was engaged in illegal, predatory, and anti-competitive

conduct in its two largest business segments in violation of the FTC Act. The generic

nature of this disclosure is further illustrated by the fact that this disclosure was

repeated in the 2018 10-K (after the Company received the July 2018 CIDs) during

a time when Defendants knew or were reckless in disregarding that Aaron’s was

engaging in unlawful deceptive and anti-competitive conduct at Progressive and AB,

and that as a result, the Company faced a material negative impact on the Company’s

finances and/or operations.

      341. Alternatively, to the extent that the statutory safe harbor applies to any

forward-looking statements alleged, Defendants are liable for such statements

because, at the time they were made, the speaker knew that the particular forward-

                                       - 153 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 159 of 168




looking statement was false, and/or the forward-looking statement was authorized

and/or approved by an executive officer of Aaron’s who knew that the statement was

false when made. Moreover, to the extent that Defendants issued any disclosures

designed to warn or caution investors of certain purported risks, those disclosures

were also false and misleading since they did not disclose that Defendants were

actually engaging in the very actions about which they purportedly warned and/or

had actual knowledge of material, adverse facts undermining such disclosures.

XII. CLASS ACTION ALLEGATIONS
      342. Plaintiff brings this action as a class action pursuant to Rule 23(a) and

(b)(3) of the Federal Rules of Civil Procedure on behalf of a Class consisting of all

those who purchased Aaron’s common stock between February 15, 2018 and

February 19, 2020, inclusive, and who were damaged thereby. Excluded from the

Class are Defendants; the officers and directors of the Company; members of their

immediate families and their legal representatives, heirs, successors, or assigns; and

any entity in which any Defendants have or had a controlling interest.

      343. The members of the Class are so numerous that joinder of all members

is impracticable. Throughout the Class Period, Aaron’s stock was actively traded

on the NYSE. While the exact number of Class members can only be determined

by appropriate discovery, Plaintiff believes that the number of Class members is at

                                       - 154 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 160 of 168




least in the thousands and that they are geographically dispersed. Record owners

and other Class members may be identified from records maintained by Aaron’s or

its transfer agent and may be notified of the pendency of this action by mail using

the form of notice similar to that customarily used in securities class actions.

       344. Plaintiff’s claims are typical of the claims of the other members of the

Class because all Class members are, and were, similarly affected by Defendants’

wrongful conduct in violation of federal law, as alleged herein.

       345. Plaintiff will fairly and adequately protect the interests of the members

of the Class and has retained counsel competent and experienced in class action and

securities litigation.

       346. A class action is superior to all other available methods for the fair and

efficient adjudication of this controversy since joinder of all members is

impracticable. Furthermore, as the damages suffered by individual Class members

may be relatively small, the expense and burden of individual litigation make it

impossible for members of the Class to individually redress the wrongs done to them.

There will be no difficulty in the management of this action as a class action.

       347. Common questions of law and fact exist as to all members of the Class

and predominate over any questions solely affecting individual members of the

Class. Among the questions of law and fact common to the Class are:

                                        - 155 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 161 of 168




             (a)    whether the federal securities laws were violated by Defendants’

acts as alleged herein;

             (b)    whether Defendants’ publicly disseminated press releases and

statements during the Class Period omitted and/or misrepresented material facts;

             (c)    whether Defendants failed to convey material facts or to correct

material facts previously disseminated;

             (d)    whether Defendants participated in and pursued the fraudulent

scheme or course of business complained of herein;

             (e)    whether Defendants acted knowingly or with severe recklessness

in omitting and/or misrepresenting material facts;

             (f)    whether the market prices of Aaron’s stock during the Class

Period were artificially inflated due to the material nondisclosures and/or

misrepresentations complained of herein; and

             (g)    whether the members of the Class have sustained damages and,

if so, what is the appropriate measure of damages.

                                       COUNT I:

 VIOLATION OF SECTION 10(b) OF THE EXCHANGE ACT AND RULE
 10b-5 PROMULGATED THEREUNDER AGAINST ALL DEFENDANTS
      348. Plaintiff repeats and re-alleges the allegations set forth in ¶¶1-347

above, as if fully set forth herein.
                                        - 156 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 162 of 168




      349. During the Class Period, Defendants disseminated or approved the

materially false and misleading statements specified above, which they knew or

deliberately disregarded were misleading in that they contained misrepresentations

and failed to disclose material facts necessary in order to make the statements made,

in light of the circumstances under which they were made, not misleading.

      350. Defendants: (a) employed devices, schemes, and artifices to defraud;

(b) made untrue statements of material fact and/or omitted to state material facts

necessary to make the statements not misleading; and (c) engaged in acts, practices,

and a course of business which operated as a fraud and deceit upon the purchasers

of the Company’s stock during the Class Period.

      351. In addition to the duties of full disclosure imposed on Defendants as a

result of their affirmative false and misleading statements to the public, Defendants

had a duty to promptly disseminate truthful information with respect to Aaron’s

operations and performance that would be material to investors in compliance with

the integrated disclosure provisions of the SEC, including with respect to risk,

earnings, and revenue trends, so that the market prices of Aaron’s stock would be

based on truthful, complete, and accurate information. SEC Regulations S-X (17

C.F.R. §210.01, et seq.) and S-K (17 C.F.R. §229.10, et seq.).



                                       - 157 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 163 of 168




      352. As a direct and proximate result of Defendants’ wrongful conduct,

Plaintiff and other Class members have suffered damages in connection with their

respective purchases of Aaron’s stock during the Class Period because, in reliance

on the integrity of the market, they paid artificially inflated prices for Aaron’s stock

and experienced losses when the artificial inflation was released from Aaron’s stock

as a result of the revelations and price decline detailed herein. Plaintiff and other

Class members would not have purchased Aaron’s stock at the prices they paid, or

at all, if they had been aware that the market prices had been artificially and falsely

inflated by Aaron’s and the Individual Defendants’ misleading statements.

      353. By virtue of the foregoing, Defendants have each violated Section 10(b)

of the Exchange Act and Rule 10b-5 promulgated thereunder.

                                       COUNT II:

        VIOLATION OF SECTION 20(a) OF THE EXCHANGE ACT
             AGAINST THE INDIVIDUAL DEFENDANTS
      354. Plaintiff repeats and re-alleges the allegations set forth in ¶¶1-347

above, as if fully set forth herein.

      355. The Individual Defendants acted as controlling persons of Aaron’s

within the meaning of Section 20(a) of the Exchange Act.

      356. By virtue of their high-level positions as officers and/or directors of

Aaron’s and/or their substantial ownership of Aaron’s stock; participation in,
                                         - 158 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 164 of 168




awareness of, and ability to control the Company’s policies and operations; and/or

their intimate knowledge of the false and misleading statements filed by the

Company with the SEC and disseminated to the investing public, the Individual

Defendants had the power to influence and control, and did influence and control,

directly or indirectly, the decision-making of the Company, including the content

and dissemination of the various statements that Plaintiff contends are false and

misleading.     The Individual Defendants (either directly or through their

representatives on the Board of Directors) were provided with, or had unlimited

access to copies of, the Company’s reports, press releases, public filings, and other

statements alleged by Plaintiff to be misleading before and/or shortly after these

statements were issued and had the ability to prevent the issuance of the statements

or cause the statements to be corrected.

      357. As set forth above, Aaron’s and the Individual Defendants violated

Section 10(b) and Rule 10b-5 promulgated thereunder by their acts and omissions

as alleged in this Complaint. By virtue of their positions as controlling persons, and

as a result of their aforementioned conduct, the Individual Defendants are liable

pursuant to Section 20(a) of the Exchange Act for the Section 10(b) violation alleged

herein. As a direct and proximate result of these Defendants’ wrongful conduct,

Plaintiff and other Class members suffered damages in connection with their

                                       - 159 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 165 of 168




purchases of Aaron’s stock during the Class Period, as evidenced by, among others,

the stock price decline alleged above, when the artificial inflation was released from

the price of Aaron’s stock.

      358. By reason of such conduct, the Individual Defendants are liable

pursuant to Section 20(a) of the Exchange Act.

                              PRAYER FOR RELIEF

      WHEREFORE, Plaintiff prays for relief and judgment as follows:

      A.     Determining that this action is a proper class action, certifying Plaintiff

as Class representative under Rule 23 of the Federal Rules of Civil Procedure, and

designating Lead Counsel as Class Counsel;

      B.     Awarding compensatory damages in favor of Plaintiff and other Class

members against all Defendants, jointly and severally, for all damages sustained as

a result of Defendants’ wrongdoing, in an amount to be proven at trial, including

interest thereon;

      C.     Awarding Plaintiff and the Class their reasonable costs and expenses

incurred in this action, including counsel fees and expert fees; and

      D.     Awarding such other and further relief as the Court may deem just and

proper.



                                        - 160 -
    Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 166 of 168




                              JURY DEMAND

    Plaintiff hereby demands a trial by jury.

DATED: July 17, 2020                ROBBINS GELLER RUDMAN
                                     & DOWD LLP


                                                   s/ Jack Reise
                                    JACK REISE (admitted pro hac vice)
                                    120 East Palmetto Park Road, Suite 500
                                    Boca Raton, FL 33432
                                    Telephone: 561/750-3000
                                    561/750-3364 (fax)
                                    jreise@rgrdlaw.com

                                    ROBBINS GELLER RUDMAN
                                      & DOWD LLP
                                    ARTHUR C. LEAHY
                                    (admitted pro hac vice)
                                    655 West Broadway, Suite 1900
                                    San Diego, CA 92101
                                    Telephone: 619/231-1058
                                    619/231-7423 (fax)
                                    artl@rgrdlaw.com
                                    Lead Counsel for Lead Plaintiff and the
                                    Putative Class




                                    - 161 -
Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 167 of 168




                            HERMAN JONES LLP
                            JOHN C. HERMAN
                              (Georgia Bar No. 348370)
                            CARLTON R. JONES
                              (Georgia Bar No. 940540)
                            3424 Peachtree Road, N.E., Suite 1650
                            Atlanta, GA 30326
                            Telephone: 404/504-6555
                            404/504-6501 (fax)
                            jherman@hermanjones.com
                            cjones@hermanjones.com
                            Local Counsel




                             - 162 -
      Case 1:20-cv-02030-JPB Document 40 Filed 07/17/20 Page 168 of 168




                        CERTIFICATE OF SERVICE
      I HEREBY CERTIFY that on July 17, 2020, I electronically filed the

foregoing document with the Clerk of Court by using the CM/ECF system, and a

copy of the foregoing pleading has been electronically mailed to all attorneys of

record.

                                                     s/ Jack Reise
                                                     JACK REISE




                                     - 163 -
